PORTIONS OF CERTAIN EXHIBITS TO THIS AGREEMENT HAVE BEEN OMITTED AND WILL BE
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST
EXHIBIT 10.3
RECEIVABLES PURCHASE AGREEMENT
DATED AS OF JULY 10, 2003
AMONG
AMERISOURCE RECEIVABLES FINANCIAL CORPORATION, AS SELLER,
AMERISOURCEBERGEN DRUG CORPORATION, AS INITIAL SERVICER,
THE VARIOUS PURCHASERS GROUPS FROM TIME TO TIME PARTY HERETO
AND
WACHOVIA BANK, NATIONAL ASSOCIATION, AS ADMINISTRATOR

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I. PURCHASE ARRANGEMENTS
    1  
Section 1.1 Purchase Facility
    1  
Section 1.2 Incremental Purchases
    2  
Section 1.3 Decreases
    2  
Section 1.4 Deemed Collections; Purchase Limit
    3  
Section 1.5 Payment Requirements and Computations
    4  
Section 1.6 Extension of Termination Date
    4  
Section 1.7 Sharing of Payments, etc
    5  
ARTICLE II. PAYMENTS AND COLLECTIONS
    5  
Section 2.1 Payments of Recourse Obligations
    5  
Section 2.2 Collections Prior to the Final Facility Termination Date; Repayment
of Certain Demand Advances
    5  
Section 2.3 Repayment of Demand Advances on the Final Facility Termination Date;
Collections
    6  
Section 2.4 Payment Recission
    7  
Section 2.5 Clean Up Call
    7  
ARTICLE III. COMMERCIAL PAPER FUNDING
    7  
Section 3.1 CP Costs
    7  
Section 3.2 Calculation of CP Costs
    8  
Section 3.3 CP Costs Payments
    8  
Section 3.4 Default Rate
    8  
ARTICLE IV. BANK RATE FUNDINGS
    8  
Section 4.1 Bank Rate Fundings
    8  
Section 4.2 Yield Payments
    8  
Section 4.3 Bank Rate Funding Yield Rates
    8  
Section 4.4 Suspension of the LIBO Rate
    9  
Section 4.5 Default Rate
    9  
ARTICLE V. REPRESENTATIONS AND WARRANTIES
    9  
Section 5.1 Representations and Warranties of the Seller
    9  
Section 5.2 Representations and Warranties of the Seller With Respect to Each
Sale of Receivables
    12  
Section 5.3 Representations and Warranties of Servicer
    13  
ARTICLE VI. CONDITIONS OF PURCHASES
    16  

 

i



--------------------------------------------------------------------------------



 



              Page  
Section 6.1 Conditions Precedent to Initial Incremental Purchase
    16  
Section 6.2 Conditions Precedent to All Purchases and Reinvestments
    17  
ARTICLE VII. COVENANTS
    17  
Section 7.1 Affirmative Covenants of the Seller
    17  
Section 7.2 Negative Covenants of the Seller
    23  
Section 7.3 Affirmative Covenants of the Servicer
    25  
Section 7.4 Negative Covenants of the Servicer
    29  
ARTICLE VIII. ADMINISTRATION AND COLLECTION
    30  
Section 8.1 Designation of Servicer
    30  
Section 8.2 Duties of Servicer
    31  
Section 8.3 Collection Notices
    32  
Section 8.4 Responsibilities of Seller
    33  
Section 8.5 Settlement Reports
    33  
Section 8.6 Servicing Fee
    33  
ARTICLE IX. AMORTIZATION EVENTS
    34  
Section 9.1 Amortization Events
    34  
Section 9.2 Remedies
    37  
ARTICLE X. INDEMNIFICATION
    38  
Section 10.1 Indemnities by the Seller Parties
    38  
Section 10.2 Increased Cost and Reduced Return
    40  
Section 10.3 Other Costs and Expenses
    41  
ARTICLE XI. THE AGENTS
    41  
Section 11.1 Appointment and Authorization
    41  
Section 11.2 Delegation of Duties
    42  
Section 11.3 Exculpatory Provisions
    42  
Section 11.4 Reliance by Agents
    42  
Section 11.5 Notice of Amortization Events
    43  
Section 11.6 Non-Reliance on Administrator, Purchaser Agents and Other
Purchasers
    44  
Section 11.7 Administrators and Affiliates
    44  
Section 11.8 Indemnification
    44  
Section 11.9 Successor Administrator
    45  
ARTICLE XII. ASSIGNMENTS AND PARTICIPATIONS
    45  
Section 12.1 Successors and Assigns; Participations; Assignments
    45  

 

ii



--------------------------------------------------------------------------------



 



              Page  
ARTICLE XIII. MISCELLANEOUS
    47  
Section 13.1 Waivers and Amendments
    47  
Section 13.2 Notices
    47  
Section 13.3 Protection of Administrator’s Security Interest
    48  
Section 13.4 Confidentiality
    49  
Section 13.5 Bankruptcy Petition
    49  
Section 13.6 Limitation of Liability
    50  
Section 13.7 CHOICE OF LAW
    50  
Section 13.8 CONSENT TO JURISDICTION
    50  
Section 13.9 WAIVER OF JURY TRIAL
    50  
Section 13.10 Integration; Binding Effect; Survival of Terms
    51  
Section 13.11 Counterparts; Severability; Section References
    51  
Section 13.12 Characterization
    51  

 

iii



--------------------------------------------------------------------------------



 



Exhibits and Schedules

   
Exhibit I Definitions
 
Exhibit II Form of Purchase Notice
 
Exhibit III Places of Business of the Seller Parties; Locations of Records;
Federal Employer Identification Number(s)
 
Exhibit IV Names of Collection Banks; Collection Accounts
 
Exhibit V Form of Compliance Certificate
 
Exhibit VI Form of Collection Account Agreement
 
Exhibit VII Credit and Collection Policy
 
Exhibit VIII Form of Settlement Report
 
Exhibit IX Form of Assumption Agreement
 
Exhibit X Form of Transfer Supplement
 
Exhibit XI Form of Contract(s)
 
Exhibit XII Form of Performance Undertaking
 
Exhibit XIII List of Responsible Officers
 
Exhibit XIV Form of Interim Settlement Report
 
Exhibit XV Form of Reduction Notice
 
Exhibit XVI Form of Legend
 
Exhibit XVII Form of Collection Account Amendment and Assignment
 
Schedule A Closing Documents
 

 

iv



--------------------------------------------------------------------------------



 



RECEIVABLES PURCHASE AGREEMENT
THIS RECEIVABLES PURCHASE AGREEMENT, dated as of July 10, 2003 is entered into
by and among:
(a) Amerisource Receivables Financial Corporation, a Delaware corporation
(“Seller”),
(b) AmerisourceBergen Drug Corporation, a Delaware corporation (“ABDC”), as
initial Servicer (the Servicer together with Seller, the “Seller Parties” and
each, a “Seller Party”),
(c) the various Purchaser Groups from time to time party hereto, and
(d) Wachovia Bank, National Association, as administrator for each Purchaser
Group (together with its successors and assigns in such capacity, the
“Administrator”).
Unless defined elsewhere herein, capitalized terms used in this Agreement shall
have the meanings assigned to such terms in Exhibit I.
PRELIMINARY STATEMENTS
Seller desires to transfer and assign Receivable Interests from time to time.
The Purchasers desire to purchase Receivable Interests from Seller from time to
time.
Wachovia Bank, National Association has been requested and is willing to act as
Administrator on behalf of the Purchasers and their assigns in accordance with
the terms hereof.
ARTICLE I.
PURCHASE ARRANGEMENTS
Section 1.1 Purchase Facility.
(a) Upon the terms and subject to the conditions of this Agreement (including,
without limitation, Article VI), from time to time prior to the applicable
Facility Termination Date, Seller may request that the Conduit Purchasers, or,
if a Conduit Purchaser (in its sole discretion) denies such request or is unable
to fund (in which case it shall provide notice of such denial or inability to
the Seller, the Administrator and its Purchaser Agent), request that the Related
Committed Purchasers, purchase from Seller undivided ownership interests in the
Receivables and the associated Related Security and Collections (which interest
shall be held by the Administrator on behalf of the applicable Purchasers). Each
Conduit Purchaser may (in its sole discretion), and each Related Committed
Purchaser severally hereby agrees to, make Incremental Purchases, on the terms
and subject to the conditions hereof before the applicable Facility Termination
Date, ratably based on the applicable Purchaser Group’s Ratable Share of each
Incremental Purchase requested pursuant to Section 1.2 (and, in the case of each
Related

 

 



--------------------------------------------------------------------------------



 



Committed Purchaser, its Commitment Percentage of its Purchaser Group’s Ratable
Share of such Purchase); provided that no Purchase shall be made by any
Purchaser if, after giving effect thereto, either (i) if such Purchaser is a
Related Committed Purchaser, such Purchaser’s aggregate Invested Amount would
exceed its Available Commitment, (ii) the Group Invested Amount would exceed the
Group Commitment for such Purchaser’s Purchaser Group, or (iii) the aggregate of
the Receivable Interests would exceed 100%. It is the intent of the Conduit
Purchasers to fund any Purchases thereby through the issuance of Commercial
Paper. If for any reason any Conduit Purchaser is unable, or determines that it
is undesirable, to issue Commercial Paper to fund or maintain its investment in
the Receivable Interests, or is unable for any reason to repay such Commercial
Paper upon the maturity thereof, such Conduit Purchaser may avail itself of a
Bank Rate Funding to the extent available. If any Purchaser funds or refinances
its investment in a Receivable Interest through any means other than the
issuance of Commercial Paper, in lieu of paying CP Costs on the Invested Amount
pursuant to Article III hereof, Seller will pay Yield thereon at the Alternate
Base Rate or the LIBO Rate, selected in accordance with Article IV hereof.
Nothing herein shall be deemed to constitute a commitment of any Conduit
Purchaser to issue Commercial Paper.

(b) Seller may, upon at least 30 days’ notice to the Administrator (which shall
promptly forward a copy to each Purchaser Agent), terminate in whole or reduce
in part, the unused portion of the Purchase Limit (but not below the amount
which would cause the Group Investment of any Purchaser Group to exceed its
Group Commitment (after giving effect to such reduction) and, unless terminated
in whole, not below $100,000,000); provided that each partial reduction of the
Purchase Limit shall be in an amount equal to $10,000,000 (or a larger integral
multiple of $1,000,000 if in excess thereof). Such reduction shall, unless
otherwise agreed to in writing by the Seller, the Administrator and each
Purchaser Agent be applied ratably to reduce the Group Commitment of each
Purchaser Group.
Section 1.2 Incremental Purchases. Seller shall provide the Administrator and
each Purchaser Agent with at least one (1) Business Day’s prior written notice
in a form set forth as Exhibit II hereto of each Incremental Purchase (each, a
“Purchase Notice”) by 12:00 noon (New York time) on the Business Day prior to
the Purchase Date. Each Purchase Notice shall be subject to Section 6.2 hereof
and, except as set forth below, shall be irrevocable and shall specify the
requested Purchase Price (which shall not be less than $500,000, or a larger
integral multiple of $100,000, with respect to each Purchaser Group) and the
Purchase Date. Following receipt of a Purchase Notice, the applicable Purchaser
Agent will determine whether the related Conduit Purchaser will fund the
requested Incremental Purchase. If such Conduit Purchaser (in its sole
discretion) elects not to fund an Incremental Purchase, the Incremental Purchase
shall be funded ratably by its Related Committed Purchasers (in accordance with
such Related Committed Purchasers’ Available Commitments). On each Purchase
Date, upon satisfaction of the applicable conditions precedent set forth in
Article VI, each applicable Purchaser shall deposit to the Facility Account, in
immediately available funds, no later than 2:00 p.m. (New York time), an amount
equal to such Purchaser’s portion (based on each Purchaser Group’s Ratable Share
and, if applicable, such Purchaser’s Available Commitment) of the requested
Purchase Price.

Section 1.3 Decreases. Seller shall provide the Administrator and each Purchaser
Agent with prior written irrevocable notice in the form set forth as Exhibit XV
hereto (a “Reduction Notice”) of any proposed reduction of Aggregate Invested
Amount at least two Business Days (or three Business Days if the proposed
reduction to be made to Purchasers in the

 

2



--------------------------------------------------------------------------------



 



Market Street Funding Corporation Purchaser Group is $50,000,000 or more) prior
to any such proposed reduction. Such Reduction Notice shall designate (i) the
date (the “Proposed Reduction Date”) upon which any such reduction of Aggregate
Invested Amount shall occur, and (ii) the amount of Aggregate Invested Amount to
be reduced (the “Aggregate Reduction”) which shall be applied to all Receivable
Interests (ratably, according to each Purchaser’s aggregate Invested Amount).

Section 1.4 Deemed Collections; Purchase Limit.
(a) If on any day:
(i) the Outstanding Balance of any Receivable is reduced or cancelled as a
result of any credit issued for returned or repossessed goods, any shortages,
any pricing adjustment, any volume rebate or any other allowance, adjustment or
deduction by Originator or any Affiliate thereof, or as a result of any
governmental or regulatory action, or
(ii) the Outstanding Balance of any Receivable is reduced or canceled as a
result of a setoff or disputed item in respect of any claim by the Obligor
thereof (whether such claim arises out of the same or a related or an unrelated
transaction), or
(iii) the Outstanding Balance of any Receivable is reduced on account of the
obligation of Originator or any Affiliate thereof to pay to the related Obligor
any rebate or refund, or
(iv) the Outstanding Balance of any Receivable is less than the amount included
in calculating the Net Pool Balance for purposes of any Settlement Report (for
any reason other than receipt of Collections or such Receivable becoming a
Defaulted Receivable), or
(v) any of the representations or warranties of Seller with respect to any
Receivable set forth in Article V were not true when made,
then, on such day, Seller shall be deemed to have received a Collection of such
Receivable (A) in the case of clauses (i)-(iv) above, in the amount of such
reduction or cancellation or the difference between the actual Outstanding
Balance and the amount included in calculating such Net Pool Balance, as
applicable; and (B) in the case of clause (v) above, in the amount of the
Outstanding Balance of such Receivable and, not later than one (1) Business Day
thereafter shall pay to the Collection Account the amount of any such Collection
deemed to have been received in the same manner as actual cash collections are
distributed under the terms of this Agreement.
(b) Seller shall ensure that the Aggregate Invested Amount at no time exceeds
the Purchase Limit. If at any time the Aggregate Invested Amount exceeds the
Purchase Limit, Seller shall pay to each Purchaser Agent for the benefit of the
related Purchasers immediately an amount to be applied to reduce the Aggregate
Invested Amount (ratably, according to each Purchaser’s aggregate Invested
Amount), such that after giving effect to such payment the Aggregate Invested
Amount is less than or equal to the Purchase Limit.

 

3



--------------------------------------------------------------------------------



 



(c) Seller shall also ensure that the aggregate of the Receivable Interests
shall at no time exceed 100%. If the aggregate of the Receivable Interests
exceeds 100%, Seller shall pay to each Purchaser Agent for the benefit of the
related Purchasers on or before the next Business Day an amount to be applied to
reduce the Aggregate Invested Amount (ratably, according to each Purchaser’s
aggregate Invested Amount), such that after giving effect to such payment the
aggregate of the Receivable Interests equals or is less than 100%.
Section 1.5 Payment Requirements and Computations. All amounts to be paid or
deposited by any Seller Party pursuant to any provision of this Agreement shall
be paid or deposited in accordance with the terms hereof no later than 2:00 p.m.
(New York time) on the day when due in immediately available funds, and if not
received before 2:00 p.m. (New York time) shall be deemed to be received on the
next succeeding Business Day. If such amounts are payable to or for the account
of any Purchaser, such amounts shall be paid to the account from time to time
specified by the related Purchaser Agent to the Seller and the Servicer. All
computations of CP Costs, Yield, per annum fees calculated as part of any CP
Costs, per annum fees hereunder and per annum fees under the Fee Letters shall
be made on the basis of a year of 360 days for the actual number of days
elapsed. If any amount hereunder shall be payable on a day which is not a
Business Day, such amount shall be payable on the next succeeding Business Day.
Section 1.6 Extension of Termination Date. The Seller may advise the
Administrator (which shall promptly forward a copy to each Purchaser Agent) in
writing of its desire to extend the Scheduled Facility Termination Date for each
Group Commitment (or portion thereof), provided such request is made not more
than 90 days (or such other number of days as to which the applicable Purchaser
Agent shall consent) prior to, and not less than 60 days prior to, the next
Scheduled Facility Termination Date. In the event that the Purchasers in such
Purchaser Group are all agreeable to such extension, the related Purchaser Agent
shall so notify the Seller and the Administrator in writing (it being understood
that the Purchasers may accept or decline such a request in their sole
discretion and on such terms as they may elect) not less than 30 days prior to
such next Scheduled Facility Termination Date and the Seller, the Administrator,
the Purchaser Agents and the Purchasers shall enter into such documents as the
Purchasers may deem necessary or appropriate to reflect such extension, and all
reasonable costs and expenses incurred by the Purchasers, the Administrator and
the Purchaser Agents in connection therewith (including reasonable attorneys’
fees and expenses) shall be paid by the Seller. In the event any Purchaser in a
Purchaser Group declines the request for such extension, such Purchaser shall so
notify the related Purchaser Agent and the Purchaser Agent shall so notify the
Seller and the Administrator of such determination (it being understood that if
any such Purchaser Group does not extend its Group Commitment hereunder or
assign its obligations to new Purchasers (willing to extend such Facility
Termination Date) in accordance with Section 12.1, then the Purchase Limit shall
be reduced by an amount equal to that portion of the Commitment of such Exiting
Purchasers with respect to which the Scheduled Facility Termination Date has
occurred and the Commitment Percentages and Group Commitments of the Purchasers
within each Purchaser Group shall be appropriately adjusted); provided that, the
failure of such Purchaser to notify the Purchaser Agent or of the Purchaser
Agent to notify the Seller or the Administrator of the determination to decline
such extension shall not affect the understanding and agreement that the
applicable Purchasers shall be deemed to have refused to grant the requested
extension in the event such Purchaser Agent fails to affirmatively notify the
Seller, in writing, of their agreement to accept the requested extension.

 

4



--------------------------------------------------------------------------------



 



Section 1.7 Sharing of Payments, etc. If any Conduit Purchaser or any Related
Committed Purchaser (for purpose of this Section 1.7 only, a “Recipient”) shall
obtain any payment (whether voluntary, involuntary, through the exercise of any
right of setoff, or otherwise) on account of any interest in the Receivable
Interest owned by it in excess of its ratable share thereof, such Recipient
shall forthwith purchase from the Conduit Purchasers and/or the Related
Committed Purchasers entitled to a share of such amount participations in the
percentage interests owned by such Persons as shall be necessary to cause such
Recipient to share the excess payment ratably with each such other Person
entitled thereto; provided, however, that if all or any portion of such excess
payment is thereafter recovered from such Recipient, such purchase from each
such other Person shall be rescinded and each such other Person shall repay to
the Recipient the purchase price paid by such Recipient for such participation
to the extent of such recovery, together with an amount equal to such other
Person’s ratable share (according to the proportion of (a) the amount of such
other Person’s required payment to (b) the total amount so recovered from the
Recipient) of any interest or other amount paid or payable by the Recipient in
respect of the total amount so recovered.

ARTICLE II.
PAYMENTS AND COLLECTIONS
Section 2.1 Payments of Recourse Obligations. Seller hereby promises to pay the
following (collectively, the “Recourse Obligations”):
(a) all amounts due and owing under Section 1.3 or 1.4 on the dates specified
therein;
(b) the fees set forth in the Fee Letters on the dates specified therein;
(c) all accrued and unpaid Yield on the Receivable Interests accruing Yield at
the Alternate Base Rate or the Default Rate on each Settlement Date applicable
thereto;
(d) all accrued and unpaid Yield on the Receivable Interests accruing Yield at
the LIBO Rate on each Settlement Date applicable thereto;
(e) all accrued and unpaid CP Costs on the Receivable Interests funded with
Commercial Paper on each Settlement Date; and
(f) all Broken Funding Costs and Indemnified Amounts upon demand.
Section 2.2 Collections Prior to the Final Facility Termination Date; Repayment
of Certain Demand Advances.
(a) Prior to the Final Facility Termination Date, any Deemed Collections
received by the Servicer and the Purchasers’ Portion of any Collections received
by the Servicer shall be set aside and held in trust by the Servicer for the
payment of any accrued and unpaid Aggregate Unpaids or for a Reinvestment as
provided in this Section 2.2. If at any time any Collections are received by the
Servicer prior to the Final Facility Termination Date, Seller hereby requests
and each Purchaser (other than any Exiting Purchasers) hereby agrees to make,
simultaneously with such receipt, a reinvestment (each, a “Reinvestment”) with
the Purchasers’

 

5



--------------------------------------------------------------------------------



 



Portion of the balance of each and every Collection received by the Servicer
such that after giving effect to such Reinvestment, the Invested Amount of the
Receivable Interests of each Purchaser (other than an Exiting Purchaser)
immediately after such receipt and corresponding Reinvestment shall be equal to
the amount of such Invested Amounts immediately prior to such receipt.

(b) On each Settlement Date prior to the Final Facility Termination Date, the
Servicer shall remit to each Purchaser Agent for the benefit of its Purchaser
Group (or, if applicable, to the Administrator for its own benefit) the amounts
set aside during the preceding Calculation Period that have not been subject to
a Reinvestment and (after deduction of its Servicing Fee) apply such amounts (if
not previously paid in accordance with Section 2.1) to the Aggregate Unpaids in
the order specified:
first, ratably to the payment of all accrued and unpaid CP Costs, Yield and
Broken Funding Costs (if any) that are then due and owing,
second, ratably to the payment of all accrued and unpaid fees under the Fee
Letters (if any) that are then due and owing,
third, to the ratable reduction of the aggregate Invested Amount of each Exiting
Purchaser,
fourth, if required under Section 1.3 or 1.4, to the ratable reduction of
Aggregate Invested Amount (less the amount, if any, distributed pursuant to
clause third above),
fifth, for the ratable payment of all other unpaid Recourse Obligations, if any,
that are then due and owing, and
sixth, the balance, if any, to Seller or otherwise in accordance with Seller’s
instructions.
(c) If the Collections are insufficient to pay the Servicing Fee and the amounts
specified in clauses first through fifth above on any Settlement Date, Seller
shall make demand upon ABDC for repayment of any outstanding Demand Advances in
an aggregate amount equal to the lesser of (i) the amount of such shortfall in
Collections, and (ii) the aggregate outstanding principal balance of the Demand
Advances, together with all accrued and unpaid interest thereon, and ABDC hereby
agrees to pay such amount to the Collection Account for distribution on such
Settlement Date in accordance with the priorities above.
Section 2.3 Repayment of Demand Advances on the Final Facility Termination Date;
Collections
(a) On the Final Facility Termination Date, ABDC hereby agrees to repay the
aggregate outstanding principal balance of all Demand Advances, together with
all accrued and unpaid interest thereon, to the Collection Account, without
demand or notice of any kind, all of which are hereby expressly waived by ABDC.
(b) On the Final Facility Termination Date and on each day thereafter, the
Servicer shall set aside and hold in trust, for the Secured Parties, all
Collections received on each

 

6



--------------------------------------------------------------------------------



 



such day. On and after the Final Facility Termination Date, the Servicer shall,
on each Settlement Date and on each other Business Day specified by the
Administrator (after deduction of any accrued and unpaid Servicing Fee as of
such date): (i) remit to each Purchaser Agent for the benefit of its Purchaser
Group (or, if applicable, to the Administrator for its own benefit) the amounts
set aside pursuant to the preceding two sentences, and (ii) apply such amounts
to reduce the Aggregate Unpaids as follows:

first, to the reimbursement of the Administrator’s and each Purchaser Agent’s
costs of collection and enforcement of this Agreement,
second, ratably to the payment of all accrued and unpaid CP Costs, Yield and
Broken Funding Costs,
third, ratably to the payment of all accrued and unpaid fees under the Fee
Letters,
fourth, to the ratable reduction of Aggregate Invested Amount,
fifth, for the ratable payment of all other Aggregate Unpaids, and
sixth, after the Final Payout Date, to Seller.
Section 2.4 Payment Recission. No payment of any of the Aggregate Unpaids shall
be considered paid or applied hereunder to the extent that, at any time, all or
any portion of such payment or application is rescinded by application of law or
judicial authority, or must otherwise be returned or refunded for any reason.
Seller shall remain obligated for the amount of any payment or application so
rescinded, returned or refunded, and shall promptly pay to the applicable
Purchaser Agent (for application to the Person or Persons who suffered such
recission, return or refund) the full amount thereof, plus interest thereon at
the Default Rate from the date of any such recission, return or refunding.
Section 2.5 Clean Up Call. In addition to Seller’s rights pursuant to
Section 1.3, Seller shall have the right (after providing the Administrator and
each Purchaser Agent with at least two (2) Business Days prior notice), at any
time following the reduction of the Aggregate Invested Amount to a level that is
less than 10.0% of the original Purchase Limit, to repurchase all, but not less
than all, of the then outstanding Receivable Interests plus any Broken Funding
Costs. The purchase price in respect thereof shall be an amount equal to the
Aggregate Unpaids through the date of such repurchase, payable in immediately
available funds in accordance with Section 2.3(b). Such repurchase shall be
without representation, warranty or recourse of any kind by, on the part of, or
against any Purchaser, any Purchaser Agent or the Administrator.
ARTICLE III.
COMMERCIAL PAPER FUNDING
Section 3.1 CP Costs. Seller shall pay CP Costs with respect to the Invested
Amount of all Receivable Interests funded through the issuance of Commercial
Paper. With respect to Commercial Paper issued by EagleFunding Capital
Corporation or Atlantic Asset Securitization Corp., Seller may from time to time
request the duration of the next tranche of Commercial Paper. Notice of such
request shall be provided to the applicable Purchaser Agent by 2:00 p.m.

 

7



--------------------------------------------------------------------------------



 



(New York time) on the Business day prior to the issuance of such Commercial
Paper. The Purchaser Agent shall use reasonable efforts to accommodate such
request but shall have the right to select the duration of the Commercial Paper
whether or not the Seller has made a request.

Section 3.2 Calculation of CP Costs. On each Business Day, each Purchaser (or
the applicable Purchaser Agent on its behalf) shall calculate the aggregate
amount of CP Costs applicable to its Receivable Interests accrued through the
end of the preceding Business Day and shall notify Seller of such aggregate
amount; provided, however, if any Purchaser is unable or unwilling to make such
daily calculation, such Purchaser (or the applicable Purchaser Agent on its
behalf) shall only be required to notify the Seller on the first Business Day of
each calendar week with respect to the applicable CP Costs for each Business day
in the preceding week.
Section 3.3 CP Costs Payments. On each Settlement Date, Seller shall pay to the
applicable Purchaser Agent (for the benefit of the related Conduit Purchaser) an
aggregate amount equal to all accrued and unpaid CP Costs in respect of the
portion of the Invested Amounts of all Receivable Interests funded by such
Conduit Purchaser with Commercial Paper for the Calculation Period then most
recently ended in accordance with Article II.
Section 3.4 Default Rate. From and after the occurrence of an Amortization
Event, all Receivable Interests shall accrue Yield at the Default Rate.
ARTICLE IV.
BANK RATE FUNDINGS
Section 4.1 Bank Rate Fundings. Prior to the occurrence of an Amortization
Event, the portion of outstanding Invested Amount of each Receivable Interest
funded with Bank Rate Fundings shall accrue Yield for each day during its
Interest Period at either the LIBO Rate or the Alternate Base Rate in accordance
with the terms and conditions hereof. Until Seller gives the required notice to
the Administrator and the applicable Purchaser Agent of another Yield Rate in
accordance with Section 4.3, the initial Yield Rate for any Receivable Interest
funded with a Bank Rate Funding shall be the Alternate Base Rate (unless the
Default Rate is then applicable). If any undivided interest in a Receivable
Interest initially funded with Commercial Paper is sold (or otherwise
participated) to the Liquidity Providers pursuant to a Liquidity Agreement, such
undivided interest in such Receivable Interest shall be deemed to have an
Interest Period commencing on the date of such sale.
Section 4.2 Yield Payments. On the Settlement Date for each Receivable Interest
that is funded with a Bank Rate Funding, Seller shall pay to each applicable
Purchaser Agent (for the benefit of its Purchaser Group) an aggregate amount
equal to the accrued and unpaid Yield thereon for the entire Interest Period of
each related Bank Rate Funding in accordance with Article II.
Section 4.3 Bank Rate Funding Yield Rates. Seller may select the LIBO Rate
(subject to Section 4.4 below) or the Alternate Base Rate for each Bank Rate
Funding. Seller shall by 12:00 noon (New York time): (i) at least three
(3) Business Days prior to the commencement of any Interest Period with respect
to which the LIBO Rate is being requested as a new Yield Rate and (ii) at least
one (1) Business Day prior to the commencement of any Interest Period with

 

8



--------------------------------------------------------------------------------



 



respect to which the Alternate Base Rate is being requested as a new Yield Rate,
give the applicable Purchaser Agent irrevocable notice of the new Yield Rate for
the Bank Rate Funding associated with such new Interest Period. Unless Seller
gives sufficient notice to the applicable Purchaser Agent of another Yield Rate
(in accordance with the preceding sentence), the initial Yield Rate for any Bank
Rate Funding shall be the Alternate Base Rate (unless the Default Rate is then
applicable).

Section 4.4 Suspension of the LIBO Rate. If any Related Committed Purchaser or
Liquidity Provider notifies the related Purchaser Agent that it has determined
that funding its ratable share of the Bank Rate Fundings at a LIBO Rate would
violate any applicable law, rule, regulation, or directive of any governmental
or regulatory authority, whether or not having the force of law, or that
(i) deposits of a type and maturity appropriate to match fund its Bank Rate
Funding at such LIBO Rate are not available or (ii) such LIBO Rate does not
accurately reflect the cost of acquiring or maintaining a Bank Rate Funding at
such LIBO Rate, then such Purchaser Agent shall suspend the availability of such
LIBO Rate and require Seller to select the Alternate Base Rate for any Bank Rate
Funding accruing Yield at such LIBO Rate.
Section 4.5 Default Rate. From and after the occurrence of an Amortization
Event, all Bank Rate Fundings shall accrue Yield at the Default Rate.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
Section 5.1 Representations and Warranties of the Seller. The Seller hereby
represents and warrants to the Administrator, each Purchaser Agent and each
Purchaser, as to itself, as of the date hereof and as of the date of each
Incremental Purchase and the date of each Reinvestment that:
(a) Organization and Qualification. The Seller’s only jurisdiction of
organization is correctly set forth in the preamble of this Agreement. The
Seller is a corporation duly organized, validly existing and in good standing
under the Laws of its jurisdiction of incorporation. The Seller is duly
qualified to do business as a foreign corporation in good standing in each
jurisdiction in which the ownership of its properties or the nature of its
activities (including transactions giving rise to Receivables), or both,
requires it to be so qualified or, if not so qualified, the failure to so
qualify would not have a material adverse effect on its financial condition or
results of operations.
(b) Authority. The Seller has the legal power and authority to execute and
deliver the Transaction Documents, to make the sales provided for herein and to
perform its obligations under this Agreement and the other Transaction
Documents.
(c) Execution and Binding Effect. Each of the Transaction Documents to which the
Seller is a party has been duly and validly executed and delivered by the Seller
and (assuming the due and valid execution and delivery thereof by the other
parties thereto), constitutes a legal, valid and binding obligation of the
Seller enforceable in accordance with its terms, except as the enforceability
thereof may be limited by bankruptcy, insolvency, reorganization or other
similar Laws of general application relating to or affecting the

 

9



--------------------------------------------------------------------------------



 



enforcement of creditors’ rights or by general principles of equity, and will
vest absolutely and unconditionally in the Administrator (for the benefit of the
Secured Parties) a valid undivided security interest in the Receivables
purported to be assigned thereby, subject to no Liens whatsoever. Upon the
filing of the necessary financing statements under the UCC as in effect in the
jurisdiction whose Law governs the perfection of the Administrator’s (for the
benefit of the Secured Parties) ownership and security interests in the
Receivables, such interests will be perfected under Article 9 of such UCC, prior
to and enforceable against all creditors of and purchasers from the Seller and
all other Persons whatsoever (other than the Administrator, for the benefit of
the Secured Parties, and their successors and assigns).

(d) Authorizations and Filings. No authorization, consent, approval, license,
exemption or other action by, and no registration, qualification, designation,
declaration or filing with, any Official Body is or will be necessary or, in the
opinion of the Seller, advisable in connection with the execution and delivery
by the Seller of each of the Transaction Documents to which the Seller is a
party, the consummation by the Seller of the transactions herein or therein
contemplated or the performance by the Seller of or the compliance by the Seller
with the terms and conditions hereof or thereof, to ensure the legality,
validity or enforceability hereof or thereof, or to ensure that the
Administrator (for the benefit of the Secured Parties) will have an ownership
and security interest in and to the Receivables which is perfected and prior to
all other Liens (including competing ownership or security interests), other
than the filing of financing statements under the UCC in the jurisdiction of the
Seller’s Location and of the Originator’s Location.
(e) Location of Chief Executive Office, etc. As of the date hereof: (i) the
Seller’s chief executive office is located at the address for notices set forth
on the signature page hereof; (ii) the offices where the Seller keeps all of its
Records are listed on Exhibit III hereto; and (iii) since its incorporation, the
Seller has operated only under the names identified in Exhibit III hereto, and
has not changed its name, merged or consolidated with any other corporation or
been the subject of any proceeding under Title 11, United States Code
(Bankruptcy), except as disclosed in Exhibit III hereto.
(f) Perfection. This Agreement is effective to create a valid security interest
in favor of the Administrator for the benefit of the Secured Parties in the
Purchased Assets to secure payment of the Aggregate Unpaids, free and clear of
any Lien except as created by the Transaction Documents. There have been duly
filed all financing statements or other similar instruments or documents
necessary under the UCC (or any comparable law) of all appropriate jurisdictions
to perfect the Administrator’s (on behalf of the Secured Parties) security
interest in the Purchased Assets. Such Seller’s only jurisdiction of
organization is Delaware.

(g) Absence of Conflicts. Neither the execution and delivery by the Seller of
each of the Transaction Documents to which the Seller is a party, nor the
consummation by the Seller of the transactions herein or therein contemplated,
nor the performance by the Seller of or the compliance by the Seller with the
terms and conditions hereof or thereof, will (i) violate any Law or (ii)
conflict with or result in a breach of or a default under (A) the certificate of
incorporation or by-laws of the Seller or (B) any agreement or instrument,
including, without limitation, any and all indentures, debentures, loans or
other agreements to which the Seller is a party or by which it or any of its
properties (now owned or hereafter acquired) may be subject or bound, which
would have a material adverse effect on the financial position or results of

 

10



--------------------------------------------------------------------------------



 



operations of the Seller or result in rendering any indebtedness evidenced
thereby due and payable prior to its maturity or result in the creation or
imposition of any Lien pursuant to the terms of any such instrument or agreement
upon any property (now owned or hereafter acquired) of the Seller. The Seller
has not entered into any agreement with any Obligor prohibiting, restricting or
conditioning the assignment of any portion of the Receivables.

(h) No Amortization Event. No event has occurred and is continuing and no
condition exists which constitutes an Amortization Event.
(i) Accurate and Complete Disclosure. No information furnished by the Seller to
the Administrator, any Purchaser Agent or any Purchaser pursuant to or in
connection with this Agreement or any transaction contemplated hereby is false
or misleading in any material respect as of the date as of which such
information was furnished (including by omission of material information
necessary to make such information not misleading).
(j) No Proceedings. There are no proceedings or investigations pending, or to
the knowledge of the Seller, threatened, before any Official Body (A) asserting
the invalidity of the Transaction Documents, (B) seeking to prevent the
consummation of any of the transactions contemplated by the Transaction
Documents, or (C) seeking any determination or ruling that might materially and
adversely affect (i) the performance by either the Seller or the Servicer of its
obligations under the Transaction Documents or (ii) the validity or
enforceability of the Transaction Documents, the Contracts or any material
amount of the Receivables.
(k) Bulk Sales Act. No transaction contemplated hereby requires compliance with
any bulk sales act or similar law.
(l) Litigation. No injunction, decree or other decision has been issued or made
by any Official Body that prevents, and to the knowledge of the Seller, no
threat by any Person has been made to attempt to obtain any such decision that
would have a material adverse effect on, the conduct by the Seller of a
significant portion of the Seller’s business operations or any portion of its
business operations affecting the Receivables, and no litigation, investigation
or proceeding exists asserting the invalidity of the Transaction Documents,
seeking to prevent the consummation of any of the transactions contemplated by
the Transaction Documents, or seeking any determination or ruling that might
materially and adversely affect (A) the performance by either the Seller or the
Servicer of its obligations under the Transaction Documents or (B) the validity
or enforceability of the Transaction Documents, the Contracts or any material
amount of the Receivables.
(m) Margin Regulations. The use of all funds acquired by the Seller under this
Agreement will not conflict with or contravene any of Regulations T, U and X of
the Board of Governors of the Federal Reserve System, as the same may from time
to time be amended, supplemented or otherwise modified.
(n) Taxes. The Seller has timely filed all United States Federal income tax
returns and all other material tax returns which are required to be filed by it
and has paid all taxes due pursuant to such returns and paid or contested any
assessment received by the Seller related to such returns.

 

11



--------------------------------------------------------------------------------



 



(o) Books and Records. The Seller has indicated on its books and records
(including any computer files), that the Receivable Interest in the Receivables
sold by the Seller hereunder is the property of Purchasers. The Seller maintains
at, or shall cause the Servicer to maintain at, one or more of their respective
offices listed in Exhibit III hereto the complete Records for the Receivables.
(p) Creditor Approval. The Seller has obtained from its creditors (i) all
approvals necessary to sell and assign the Receivables and (ii) releases of any
security interests in the Receivables.
(q) Financial Condition. The Seller is not insolvent or the subject of any Event
of Bankruptcy and the sale of Receivables on such day will not be made in
contemplation of the occurrence thereof.
(r) Financial Information. If and when produced in accordance with the terms of
this Agreement, the consolidated balance sheet of the Seller as at the most
recent Fiscal Year end and the related statements of income of the Seller for
the Fiscal Year then ended, fairly present the consolidated financial position
of the Seller as at such date and the consolidated results of the operations,
all in accordance with GAAP.
(s) Investment Company. The Seller is not an “investment company” or a company
“controlled by an investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Seller is not a “holding company” or a
“subsidiary holding company” of a “holding company” within the meaning of the
Public Utility Holding Company Act of 1935, as amended, or any successor
statute.
(t) Payments to Applicable Originator. With respect to each Receivable
transferred to Seller under the Receivables Sale Agreement, Seller has given
reasonably equivalent value to the applicable Originator in consideration
therefor and such transfer was not made for or on account of an antecedent debt.
No transfer by any Originator of any Receivable under the Receivables Sale
Agreement is or may be voidable under any section of the Bankruptcy Reform Act
of 1978 (11 U.S.C. §§ 101 et seq.), as amended.
Section 5.2 Representations and Warranties of the Seller With Respect to Each
Sale of Receivables. By selling undivided ownership interests in Receivables to
the Purchasers, either by Incremental Purchase or Reinvestment, the Seller
represents and warrants to the Administrator, each Purchaser Agent and each
Purchaser as of the date of such sale of an Incremental Purchase or Reinvestment
(in addition to its other representations and warranties contained herein or
made pursuant hereto) that:
(a) Purchase Notice. If such sale relates to an Incremental Purchase, all
information set forth on the related Purchase Notice is true and correct as of
the date of such Incremental Purchase.
(b) Assignment. This Agreement vests in the Administrator, for the benefit of
the Secured Parties, all the right, title and interest of the Seller in and to
the Receivable Interest in the Receivables, and the Related Security and
Collections with respect thereto, and constitutes a valid sale of or grant of a
security interest in the Receivable Interest, enforceable against all creditors
of and purchasers from the Seller.

 

12



--------------------------------------------------------------------------------



 



(c) No Liens. Each Receivable, together with the related Contract and all
purchase orders and other agreements related to such Receivable, is owned by the
Seller free and clear of any Lien, except as provided herein, and is not subject
to any Dispute, except as provided herein. When each of the Purchasers makes a
purchase of a Receivable Interest in such Receivable, it shall have acquired and
shall continue to have maintained an undivided percentage ownership interest to
the extent of its percentage of the Receivable Interest in such Receivable and
in the Related Security and the Collections with respect thereto free and clear
of any Lien, except as provided herein. The Seller has not and will not prior to
the time of the sale of any such interest to the Purchasers have sold, pledged,
assigned, transferred or subjected, and will not thereafter sell, pledge,
assign, transfer or subject, to a Lien any of the Receivables, the Related
Security or the Collections, other than the assignment of Receivable Interests
therein to the Administrator, for the benefit of the Secured Parties, in
accordance with the terms of this Agreement.
(d) Filings. On or prior to each Purchase and each recomputation of the
Receivable Interest, all financing statements and other documents required to be
recorded or filed in order to perfect and protect the Receivable Interest
against all creditors of and purchasers from the Seller and all other Persons
whatsoever will have been duly filed in each filing office necessary for such
purpose and all filing fees and taxes, if any, payable in connection with such
filings shall have been paid in full.
(e) Credit and Collection Policy. The Originator’s Credit and Collection Policy
of the applicable Originator has been complied with in all material respects in
regard to each Receivable and related Contract.
(f) Collection Banks, Collection Accounts and Lock-Boxes. The names and
addresses of all Collection Banks, together with the numbers of all Collection
Accounts and Lock-Boxes at such Collection Banks and the addresses of all
related Collection Accounts and Lock-Boxes, are specified in Exhibit IV (or such
other Collection Banks, Collection Accounts and Lock Boxes that have been
changed or established in accordance with Section 7.2(g)).
(g) Nature of Receivables. Each Receivable is, or will be, an eligible asset
within the meaning of Rule 3a-7 promulgated under the Investment Company Act of
1940, as amended from time to time.
(h) Bona Fide Receivables. Each Receivable is an obligation of an Obligor
arising out of a past, current or future sale or performance by the applicable
Originator, in accordance with the terms of the Contract giving rise to such
Receivable. The Seller has no knowledge of any fact that should have led it to
expect at the time of the initial creation of an interest in any Receivable
hereunder that such Receivable would not be paid in full when due except with
respect to any Dilution. Each Receivable classified as an “Eligible Receivable”
by the Seller in any document or report delivered hereunder satisfies the
requirements of eligibility contained in the definition of Eligible Receivable.
Section 5.3 Representations and Warranties of Servicer. The Servicer represents
and warrants to the Administrator, each Purchaser Agent and each Purchaser on
and as of the date hereof and as of the date of each Incremental Purchase and
each Reinvestment after such date:

 

13



--------------------------------------------------------------------------------



 



(a) Organization and Qualification. The Servicer’s only jurisdiction of
organization is in Delaware. The Servicer is a corporation duly organized,
validly existing and in good standing under the Laws of its jurisdiction of
incorporation. The Servicer is duly qualified to do business as a foreign
corporation in good standing in each jurisdiction in which the ownership of its
properties or the nature of its activities, or both, requires it to be so
qualified or, if not so qualified, the failure to so qualify would not have a
material adverse effect on its financial condition or results of operations.
(b) Authority. The Servicer has the legal power and authority to execute and
deliver this Agreement and to perform its obligations hereunder and thereunder.
(c) Execution and Binding Effect. This Agreement has been duly and validly
executed and delivered by the Servicer and (assuming the due and valid execution
and delivery thereof by the other parties thereto), constitutes a legal, valid
and binding obligation of the Servicer enforceable in accordance with its terms,
except as the enforceability thereof may be limited by bankruptcy, insolvency,
reorganization or other similar Laws of general application relating to or
affecting the enforcement of creditors’ rights or by general principles of
equity, and will vest absolutely and unconditionally in the Administrator (for
the benefit of the Secured Parties) an ownership or security interest in the
Receivables purported to be assigned thereby, subject to no Liens whatsoever.
Upon the filing of the necessary financing statements under the UCC as in effect
in the jurisdiction whose Law governs the perfection of the Administrator (for
the benefit of the Secured Parties) ownership or security interests in the
Receivables, such interests will be perfected under Article 9 of such UCC, prior
to and enforceable against all creditors of and purchasers from the Seller and
all other Persons whatsoever (other than for the Administrator, for benefit of
the Secured Parties, and their successors and assigns).
(d) Authorizations and Filings. No authorization, consent, approval, license,
exemption or other action by, and no registration, qualification, designation,
declaration or filing with, any Official Body is or will be necessary or, in the
opinion of the Servicer, advisable in connection with the execution and delivery
by the Servicer of this Agreement, the consummation by the Servicer of the
transactions herein or therein contemplated or the performance by the Servicer
of or the compliance by the Servicer with the terms and conditions hereof or
thereof, to ensure the legality, validity or enforceability hereof, or to ensure
that the Administrator (for the benefit of the Secured Parties) will have an
ownership and security interest in and to the Receivables which is perfected and
prior to all other Liens (including competing ownership or security interests),
other than the filing of financing statements under the UCC in the jurisdictions
of each Originator’s Location and of the Seller’s Location.
(e) Absence of Conflicts. Neither the execution and delivery by the Servicer of
this Agreement, nor the consummation by the Servicer of the transactions herein
contemplated, nor the performance by the Servicer of or the compliance by the
Servicer with the terms and conditions hereof, will (i) violate any Law or
(ii) conflict with or result in a breach of or a default under (A) the
certificate of incorporation or by-laws of the Servicer or (B) any agreement or
instrument, including, without limitation, any and all indentures, debentures,
loans or other agreements to which the Servicer is a party or by which it or any
of its properties (now owned or hereafter acquired) may be subject or bound,
which would have a material adverse effect on the financial position or results
of operations of the Servicer or result in rendering any debt in excess of
$10,000,000 evidenced thereby due and payable prior to its maturity or result in

 

14



--------------------------------------------------------------------------------



 



the creation or imposition of any Lien pursuant to the terms of any such
instrument or agreement upon any property (now owned or hereafter acquired) of
the Servicer. The Servicer has not entered into any agreement with any Obligor
prohibiting, restricting or conditioning the assignment of any portion of the
Receivables.

(f) No Amortization Event. No event has occurred and is continuing and no
condition exists which constitutes a Amortization Event.
(g) Accurate and Complete Disclosure. No information furnished by a Responsible
Officer of the Servicer to the Administrator, any Purchaser Agent or any
Purchaser pursuant to or in connection with this Agreement or any transaction
contemplated hereby is false or misleading in any material respect as of the
date as of which such information was furnished (including by omission of
material information necessary to make such information not misleading).
(h) No Proceedings. There are no proceedings or investigations pending, or to
the knowledge of the Servicer, threatened, before any Official Body
(A) asserting the invalidity of the Transaction Documents, (B) seeking to
prevent the consummation of any of the transactions contemplated by the
Transaction Documents, or (C) seeking any determination or ruling that might
materially and adversely affect (i) the performance by either the Seller or the
Servicer of its obligations under this Agreement or (ii) the validity or
enforceability of the Transaction Documents, the Contracts or any material
amount of the Receivables.
(i) No Change in Ability to Perform. Since the date on which the Servicer
accepted its duties hereunder, there has been no material adverse change in the
ability of the Servicer to perform its obligations hereunder.
(j) Credit and Collection Policy. The Credit and Collection Policy has been
complied with in all material respects in regard to each Receivable and related
Contract.
(k) Financial Condition. The consolidated balance sheet of the AmerisourceBergen
and its Consolidated Subsidiaries (which shall include the Servicer) as at the
most recent Fiscal Year end and the related statements of income and cash flows
of AmerisourceBergen and its Consolidated Subsidiaries for the fiscal year then
ended, certified by Ernst & Young LLP, independent accountants, or another
nationally recognized firm of independent accountants, are available as a matter
of public record. The Servicer will cause AmerisourceBergen to provide on the
date of such public filing or the next succeeding Business Day a certificate to
the Administrator (which shall promptly forward a copy to each Purchaser Agent),
that such balance sheet and statements of income and cash flows fairly present
the consolidated financial position of AmerisourceBergen and its Consolidated
Subsidiaries as at such date and the consolidated results of the operations of
and consolidated cash flows of AmerisourceBergen and its Consolidated
Subsidiaries for the period ended on such date, all in accordance with GAAP. The
unaudited consolidated balance sheet of AmerisourceBergen and its Consolidated
Subsidiaries as at most recent fiscal quarter end and the related unaudited
statements of income and cash flows of AmerisourceBergen and its Consolidated
Subsidiaries for the periods then ended are available as a matter of public
record. The Servicer will cause AmerisourceBergen to provide on the date of such
public filing or the next succeeding Business Day a certificate to the
Administrator (which shall promptly forward a copy to each Purchaser

 

15



--------------------------------------------------------------------------------



 



Agent), that such balance sheet and statements of income and cash flows fairly
present the consolidated financial position of AmerisourceBergen and its
Consolidated Subsidiaries as at such date and the consolidated results of the
operations of and consolidated cash flows of AmerisourceBergen and its
Consolidated Subsidiaries for the periods ended on such date, all in accordance
with GAAP.

(l) Litigation. No injunction, decree or other decision has been issued or made
by any Official Body that prevents, and to the knowledge of the Servicer, no
threat by any Person has been made to attempt to obtain any such decision that
would have a material adverse effect on, the conduct by the Servicer of a
significant portion of its business operations or any portion of its business
operations affecting the Receivables, and no litigation, investigation or
proceeding asserting the invalidity of this Agreement, seeking to prevent the
consummation of the transactions contemplated by this Agreement, or seeking any
determination or ruling that might materially and adversely affect (A) the
performance of the Servicer of its obligations under this Agreement, or (B) the
validity or enforceability of this Agreement, the Contracts or any material
amount of the Receivables.
(m) Insurance. The Servicer currently maintains insurance with respect to its
properties and businesses and causes its Subsidiaries to maintain insurance with
respect to their properties and business against loss or damage of the kinds
customarily insured against by corporations engaged in the same or similar
business and similarly situated, of such types and in such amounts as are
customarily carried under similar circumstances by such other corporations
including, without limitation, workers’ compensation insurance.

(n) ERISA. No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
material adverse effect on the business, financial condition, operations or
properties of Performance Guarantor and ERISA Affiliates taken as a whole. The
present value of all accumulated benefit obligations under each Pension Plan
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $25,000,000 the fair
market value of the assets of such Pension Plan, and the present value of all
accumulated benefit obligations of all underfunded Pension Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than $25,000,000 the fair market value
of the assets of all such underfunded Pension Plans.
ARTICLE VI.
CONDITIONS OF PURCHASES
Section 6.1 Conditions Precedent to Initial Incremental Purchase. The initial
Incremental Purchase of a Receivable Interest under this Agreement is subject to
the conditions precedent that (a) the Administrator and each Purchaser Agent
shall have received on or before the date of such Purchase those documents
listed on Schedule A and (b) the Administrator and each Purchaser Agent shall
have received all fees and expenses required to be paid on such date pursuant to
the terms of this Agreement and the Fee Letter.

 

16



--------------------------------------------------------------------------------



 



Section 6.2 Conditions Precedent to All Purchases and Reinvestments. Each
Incremental Purchase and each Reinvestment shall be subject to the further
conditions precedent that (a) in the case of each such Purchase: (i) the
Servicer shall have delivered to the Administrator and each Purchaser Agent on
or prior to the date of such Purchase, in form and substance satisfactory to the
Administrator and each Purchaser Agent, all Settlement Reports as and when due
under Section 8.5 and (ii) upon the Administrator’s or any Purchaser Agent’s
request, the Servicer shall have delivered to the Administrator and each
Purchaser Agent at least one (1) Business Day prior to such Purchase an interim
settlement report in substantially the form of Exhibit XIV; (b) the
Administrator and each Purchaser Agent shall have received such other documents
as it may reasonably request and (c) on each Purchase Date, the following
statements shall be true (and acceptance of the proceeds of such Incremental
Purchase or Reinvestment shall be deemed a representation and warranty by Seller
that such statements are then true):
(i) the representations and warranties set forth in Article V are true and
correct on and as of the date of such Incremental Purchase or Reinvestment as
though made on and as of such Purchase Date;
(ii) no event has occurred and is continuing, or would result from such
Incremental Purchase or Reinvestment, that will constitute an Amortization
Event, and no event has occurred and is continuing, or would result from such
Incremental Purchase or Reinvestment, that would constitute an Unmatured
Amortization Event; and
(iii) after giving effect to such Incremental Purchase or Reinvestment, the
Aggregate Invested Amount will not exceed the Purchase Limit and the aggregate
Receivable Interests will not exceed 100%.
It is expressly understood that each Reinvestment shall, unless otherwise
directed by the Administrator, occur automatically on each day that the Servicer
shall receive any Collections without the requirement that any further action be
taken on the part of any Person and notwithstanding the failure of Seller to
satisfy any of the foregoing conditions precedent in respect of such
Reinvestment. The failure of Seller to satisfy any of the foregoing conditions
precedent in respect of any Reinvestment shall give rise to a right of the
Administrator and each Purchaser Agent, which right may be exercised at any time
on demand of the Administrator or any Purchaser Agent, to rescind the related
purchase and direct Seller to pay to the Purchaser Agents, for the benefit of
Purchasers (ratably, according to each Purchaser’s aggregate Invested Amount),
an amount equal to the Collections that shall have been applied to the affected
Reinvestment (but not in excess of the Aggregate Unpaids).

ARTICLE VII.
COVENANTS
Section 7.1 Affirmative Covenants of the Seller. In addition to its other
covenants contained herein or made pursuant hereto, the Seller covenants with
the Administrator, each Purchaser Agent and each Purchaser as follows:

 

17



--------------------------------------------------------------------------------



 



(a) Notice of Amortization Event. Promptly upon becoming aware of, but in any
event no later than the next Business Day, any Amortization Event or Unmatured
Amortization Event, the Seller shall give the Administrator (which shall
promptly forward a copy to each Purchaser Agent) notice thereof, together with a
written statement of a Responsible Officer setting forth the details thereof and
any action with respect thereto taken or contemplated to be taken by the Seller.
(b) Notice of Material Adverse Change. Promptly upon becoming aware thereof, the
Seller shall give the Administrator (which shall promptly forward a copy to each
Purchaser Agent) notice of any material adverse change in the business,
operations or financial condition of the Seller, which reasonably could affect
adversely the collectibility of the Receivables.
(c) Preservation of Corporate Existence. The Seller shall preserve and maintain
its corporate existence, rights, franchises and privileges in the jurisdiction
of its incorporation, and qualify and remain qualified in good standing as a
foreign corporation in each jurisdiction where the failure to preserve and
maintain such existence, rights, franchises, privileges and qualification would
materially adversely affect (i) the interests of the Administrator, any
Purchaser Agent or any Purchaser hereunder or (ii) the ability of the Seller to
perform its obligations under the Transaction Documents.
(d) Compliance with Laws. The Seller shall comply in all material respects with
all Laws applicable to the Seller, its business and properties, and all
Receivables related to the Receivable Interests.
(e) Enforceability of Obligations. The Seller shall take such actions as are
reasonable and within its power to ensure that, with respect to each Receivable,
the obligation of any related Obligor to pay the unpaid balance of such
Receivable in accordance with the terms of the related Contract remains legal,
valid, binding and enforceable against such Obligor except as otherwise
permitted by Section 8.2(d).
(f) Books and Records. (i) The Seller shall, to the extent practicable, maintain
and implement administrative and operating procedures (including, without
limitation, the ability to recreate Records evidencing the Receivables in the
event of the destruction of the originals thereof), and keep and maintain all
documents, books, Records and other information, reasonably necessary or
advisable for the collection of all Receivables (including, without limitation,
Records adequate to permit the identification of all Related Security and
Collections and adjustments to each existing Receivable).
(ii) The Seller will (and will cause each Originator to): (A) on or prior to the
date hereof, mark its “Aged Trial Balance” with a legend in substantially the
form set forth on Exhibit XVI hereto and (B) upon the request of the
Administrator or any Purchaser Agent following the occurrence of an Amortization
Event: (x) mark each Contract with a legend describing the Administrator’s
security interest and (y) deliver to the Administrator all Contracts (including,
without limitation, all multiple originals of any such Contract constituting an
instrument, a certificated security or chattel paper) relating to the
Receivables.

 

18



--------------------------------------------------------------------------------



 



(g) Fulfillment of Obligations. The Seller shall do nothing to impair the
rights, title and interest of the Administrator, any Purchaser Agent or any
Purchaser in and to the Receivable Interests and shall pay when due any taxes,
including without limitation any sales tax, excise tax or other similar tax or
charge, payable in connection with the Receivables and their creation and
satisfaction.
(h) Obligor List. The Seller shall at all times maintain (or cause the Servicer
to maintain) a current list (which may be stored on computer systems, magnetic
tapes or disks) of all Obligors under Contracts related to Receivables,
including the name, address, telephone number and account number of each such
Obligor. The list shall be updated as provided in Section 8.5(b), and the Seller
shall deliver or cause to be delivered a copy of such list to the Administrator
(which shall promptly forward a copy to each Purchaser Agent) as soon as
practicable following the Administrator’s request (but not more frequently than
once each calendar quarter unless an Amortization Event or Unmatured
Amortization Event has occurred and is continuing).
(i) Litigation. As soon as possible, and in any event within three (3) Business
Days of the Seller’s knowledge thereof, the Seller shall give the Administrator
(which shall promptly forward a copy to each Purchaser Agent) notice of (i) any
litigation, investigation or proceeding against the Seller which may exist at
any time which, in the reasonable judgment of the Seller, could have a material
adverse effect on the financial condition or results of operations of the
Seller, impair the ability of the Seller to perform its obligations under this
Agreement, or materially adversely affect the collectibility of the Receivables,
and (ii) any material adverse development in any such previously disclosed
litigation.
(j) Notice of Relocation. The Seller shall give the Administrator (which shall
promptly forward a copy to each Purchaser Agent) 45 days’ prior written notice
of any relocation of its Location. The Seller will at all times maintain its
Location within a jurisdiction in the United States in which Article 9 of the
UCC is in effect as of the date hereof or the date of any such relocation.
(k) Further Information. The Seller shall furnish or cause to be furnished to
the Administrator and each Purchaser Agent such other information as promptly as
practicable, and in such form and detail, as the Administrator or any Purchaser
Agent may reasonably request.
(l) Fees, Taxes and Expenses. The Seller shall pay all filing fees, stamp taxes
and other similar taxes and expenses, including the fees and expenses set forth
in Section 10.3, if any, which may be incurred on account of or arise out of
this Agreement and the documents and transactions entered into pursuant to this
Agreement.
(m) Compliance with Receivables Sale Agreement. The Seller will enforce all
material obligations and undertakings on the part of each Originator to be
observed and performed under the Receivables Sale Agreement. Seller will take
all actions to perfect and enforce its rights and interests (and the rights and
interests of the Administrator (for the benefit of the Secured Parties), as
Seller’s assignee) under the Receivables Sale Agreement as the Administrator or
any Purchaser Agent may from time to time reasonably request, including, without
limitation, making claims to which it may be entitled under any indemnity,
reimbursement or similar provision contained in the Receivables Sale Agreement.

 

19



--------------------------------------------------------------------------------



 



(n) Audits. At any time, upon reasonable notice to the Seller (but not more than
twice per calendar year unless an Amortization Event or Unmatured Amortization
Event has occurred), the Seller shall permit the Administrator, together with
each Purchaser Agent that wants to participate, or such Person as the
Administrator or such Purchaser Agents may designate, during business hours, to
conduct audits or visit and inspect any of the properties of the Seller to
examine the Records, internal controls and procedures maintained by the Seller
and take copies and extracts therefrom, and to discuss the Seller’s affairs with
its officers, employees and independent accountants. The Seller hereby
authorizes such officers, employees and independent accountants to discuss with
the Administrator and each Purchaser Agent, or such Person they may designate,
the affairs of the Seller. The Seller shall reimburse the Administrator and each
Purchaser Agent for all reasonable fees, costs and out-of-pocket expenses
incurred by or on behalf of the Administrator and each Purchaser Agent in
connection with up to two (2) such audits and visits for each per calendar year
promptly upon receipt of a written invoice therefor; provided that, following
the occurrence of an Amortization Event or an Unmatured Amortization Event, the
Seller shall reimburse the Administrator and each Purchaser Agent for all
reasonable fees, costs and out-of-pocket expenses incurred by or on behalf of
the Administrator and each Purchaser Agent in connection with the foregoing
actions promptly upon receipt of written invoice therefor regardless of the
number of audits or visits in such year. Subject to the requirements of
applicable laws, the Administrator and each Purchaser Agent agrees to use
commercially reasonable precautions to keep confidential, in accordance with its
respective customary procedures for handling confidential information, any
non-public information supplied to it by the Seller pursuant to any such audit
or visit which is identified by the Seller as being confidential at the time the
same is delivered to the Administrator and each Purchaser Agent.
(o) Separate Corporate Existence. The Seller shall:
(i) Maintain in full effect its existence, rights and franchises as a
corporation under the laws of the state of its incorporation and will obtain and
preserve its qualification to do business in each jurisdiction in which such
qualification is or shall be necessary to protect the validity and
enforceability of this Agreement and each Transaction Document and each other
instrument or agreement necessary or appropriate to proper administration hereof
and permit and effectuate the transactions contemplated hereby.
(ii) Maintain its own deposit account or accounts, separate from those of any of
its Affiliates, with commercial banking institutions. The funds of the Seller
will not be diverted to any other Person or for other than the corporate use of
the Seller and, except as may be expressly permitted by this Agreement, the
funds of the Seller shall not be commingled with those of any of its Affiliates.
(iii) To the extent that the Seller contracts or does business with vendors or
service providers where the goods and services provided are partially for the
benefit of any other Person, the costs incurred in so doing shall be fairly
allocated to or among the Seller and such entities for whose benefit the goods
and services are provided, and the

 

20



--------------------------------------------------------------------------------



 



Seller and each such entity shall bear its fair share of such costs. All
material transactions between the Seller and any of its Affiliates shall be only
on an arm’s-length basis.
(iv) Maintain a principal executive and administrative office through which its
business is conducted and a telephone number separate from those of its
stockholders and Affiliates. At all times have a Board of Directors consisting
of three members, at least one member of which is an Independent Director.
(v) Conduct its affairs strictly in accordance with its certificate of
incorporation and observe all necessary, appropriate and customary corporate
formalities, including, but not limited to, holding all regular and special
stockholders’ and directors’ meetings appropriate to authorize all corporate
action, keeping separate and accurate minutes of such meetings, passing all
resolutions or consents necessary to authorize actions taken or to be taken, and
maintaining accurate and separate books, records and accounts, including, but
not limited to, intercompany transaction accounts. Regular stockholders’ and
directors’ meetings (or unanimous written consents in lieu thereof) shall be
held at least annually.
(vi) Ensure that decisions with respect to its business and daily operations
shall be independently made by the Seller (although the officer making any
particular decision may also be an employee, officer or director of an Affiliate
of the Seller) and shall not be dictated by an Affiliate of the Seller.
(vii) Act solely in its own corporate name and through its own authorized
officers and agents, and no Affiliate of the Seller shall be appointed to act as
its agent, except as expressly contemplated by this Agreement. The Seller shall
at all times use its own stationery.
(viii) Ensure that no Affiliate of the Seller shall advance funds to the Seller,
other than (i) capital contributions from ABDC, made to enable the Seller to pay
the purchase price of Receivables or (ii) as is otherwise provided herein or in
any Transaction Document, and no Affiliate of the Seller will otherwise supply
funds to, or guaranty debts of, the Seller; provided that an Affiliate of the
Seller may provide funds to the Seller in connection with the capitalization of
the Seller, including the provision of capital necessary to assure that the
Seller has “substantial assets” as described in Treasury Regulation Section
301.7701-2(d)(2).
(ix) Other than organizational expenses and as expressly provided herein, pay
all expenses, indebtedness and other obligations incurred by it.
(x) Not enter into any guaranty, or otherwise become liable, with respect to any
obligation of any of its Affiliates.
(xi) Ensure that any financial reports required of the Seller shall comply with
generally accepted accounting principles and shall be issued separately from,
but may be consolidated with, any reports prepared for any of its Affiliates.

 

21



--------------------------------------------------------------------------------



 



(xii) Ensure that at all times it is adequately capitalized to engage in the
transactions contemplated in its certificate of incorporation, the Transaction
Documents and this Agreement.
(xiii) Take such action to ensure that: (A) the Seller is solvent, including,
without limitation, that it has not been rendered insolvent by the actions
contemplated by the Transaction Documents; (B) the Seller intends to and
reasonably expects to survive as a stand-alone entity, independent of financial
assistance of any entity not contemplated by the Transaction Documents; (C) the
Seller shall at all times have its own telephone number separate from that of
ABDC; (D) neither the assets nor the creditworthiness of the Seller is held out
as being available for the payment of any liability of ABDC; (E) each of ABDC
and the Seller operates as a separate legal entity and not as a division or
department thereof; (F) the Seller does not engage in or expect to engage in
business for which its remaining property represents an unreasonably small
capitalization; and (G) the Seller does not intend to incur nor does it believe
it will incur indebtedness that it will not be able to repay at its maturity.
(p) Information. The Seller shall provide the Administrator (which shall
promptly forward a copy to each Purchaser Agent) with the following:
(i) as soon as practicable and in any event within 90 days following the close
of each fiscal quarter, excluding the last fiscal quarter, of each Fiscal Year
of the Seller during the term of this Agreement, an unaudited consolidated
balance sheet of the Seller as of the end of such quarter and unaudited
consolidated statements of income of the Seller for such quarter and for the
Fiscal Year through such quarter, setting forth in comparative form the
corresponding figures for the corresponding quarter of the preceding Fiscal Year
(provided that such comparison will not be available until the report provided
for the December, 2004 quarter), all in reasonable detail and certified by the
chief financial officer of the Seller, subject to adjustments of the type which
would occur as a result of a year-end audit, as having been prepared in
accordance with GAAP; and
(ii) as soon as practicable and in any event within 120 days after the close of
each Fiscal Year of the Seller during the term of this Agreement, a consolidated
balance sheet of the Seller as at the close of such Fiscal Year and consolidated
statements of income of the Seller for such Fiscal Year, setting forth in
comparative form the corresponding figures for the preceding Fiscal Year
(provided that such comparison will not be available until the report provided
for the September, 2004 Fiscal Year end), all in reasonable detail; provided
that following an Amortization Event or Unmatured Amortization Event, the
Administrator or any Purchaser Agent may require that such information be
certified (with respect to the consolidated financial statements) by independent
certified public accountants of nationally recognized standing selected by the
Seller whose certificate or opinion accompanying such financial statements shall
not contain any qualification, exception or scope limitation not satisfactory to
the Administrator and each Purchaser Agent, and accompanied by any management
letter prepared by such accountants.

 

22



--------------------------------------------------------------------------------



 



(iii) Compliance Certificate. Together with the financial statements required
pursuant to this Section 7.1(p), a compliance certificate in substantially the
form of Exhibit V signed by an Authorized Officer of the Seller and dated the
date of such annual financial statement or such quarterly financial statement,
as the case may be.
Section 7.2 Negative Covenants of the Seller. Until the date on which the
Aggregate Unpaids have been indefeasibly paid in full and this Agreement
terminates in accordance with its terms, the Seller hereby covenants, as to
itself, that it will not:
(a) No Rescissions or Modifications. Rescind or cancel any Receivable or related
Contract or modify any terms or provisions thereof or grant any Dilution to an
Obligor, except in accordance with the applicable Originator’s Credit and
Collection Policy or otherwise with the prior written consent of the
Administrator and the Required Purchaser Agents, unless such Receivable has been
deemed collected pursuant to Section 1.4(a) or repurchased pursuant to the
Receivables Sale Agreement.
(b) No Liens. Cause any of the Receivables or related Contracts, or any
inventory or goods the sale of which give rise to a Receivable, or any Lock-Box
or Collection Account or any right to receive any payments received therein or
deposited thereto, to be sold, pledged, assigned or transferred or to be subject
to a Lien, other than the sale and assignment of the Receivable Interest therein
to the Administrator, for the benefit of the Secured Parties, and the Liens
created in connection with the transactions contemplated by this Agreement.
(c) Consolidations, Mergers and Sales of Assets. (i) Consolidate or merge with
or into any other Person or (ii) sell, lease or otherwise transfer all or
substantially all of its assets to any other Person.
(d) No Changes. Make any change in the character of its business, which change
would materially impair the collectibility of any Receivable, without prior
written consent of the Administrator and each Purchaser Agent, or change its
name, identity or corporate structure in any manner which would make any
financing statement or continuation statement filed in connection with this
Agreement or the transactions contemplated hereby seriously misleading within
the meaning of Section 9-507(c) of the UCC of any applicable jurisdiction or
other applicable Laws unless it shall have given the Administrator (which shall
promptly forward a copy to each Purchaser Agent) at least 45 days’ prior written
notice thereof and unless prior thereto it shall have caused such financing
statement or continuation statement to be amended or a new financing statement
to be filed such that such financing statement or continuation statement would
not be seriously misleading.

(e) Capital Stock. Issue any capital stock except to ABDC. The Seller shall not
pay any dividends to ABDC if such payment would be prohibited under the General
Corporation Law of the State of Delaware.
(f) No Indebtedness. Incur any Indebtedness other than as permitted under this
Agreement.
(g) Change in Payment Instructions to Obligors. Except as may be required by the
Administrator (which shall promptly forward a copy to each Purchaser Agent)
pursuant to Section 8.2(b), the Seller will not add or terminate any bank as a
Collection Bank, or make any

 

23



--------------------------------------------------------------------------------



 



change in the instructions to Obligors regarding payments to be made to any
Lock-Box or Collection Account, unless (i) the Administrator (which shall
promptly forward a copy to each Purchaser Agent) shall have received, at least
ten (10) days before the proposed effective date therefor, (A) written notice of
such addition, termination or change and (B) with respect to the addition of a
Collection Bank or a Collection Account or Lock-Box, an executed Collection
Account Agreement (which is reasonably satisfactory to the Administrator) with
respect to the new Collection Account or Lock-Box, (ii) with respect to the
termination of a Collection Bank or a Collection Account or Lock-Box, the
Administrator shall have consented thereto (which consent shall not be
unreasonably withheld and will be provided or withheld within 10 days of
request) and (iii) with respect to any changes in instructions to Obligors
regarding payments, the Administrator shall have consented thereto; provided
that the Servicer may make changes in instructions to Obligors regarding
payments if such new instructions require such Obligor to make payments to
another existing Lock-Box or Collection Account.

(h) Use of Proceeds. Seller will not use the proceeds of the Purchases for any
purpose other than (i) paying for Receivables and Related Security under and in
accordance with the Receivables Sale Agreement, including without limitation,
making payments on the Subordinated Notes (as defined in the Receivables Sale
Agreement) to the extent permitted thereunder and under the Receivables Sale
Agreement, (ii) making Demand Advances to ABDC at any time prior to the Final
Facility Termination Date while it is acting as Servicer and no Amortization
Event or Unmatured Amortization Event exists and is continuing, (iii) paying its
ordinary and necessary operating expenses when and as due, and (iv) making
Restricted Junior Payments to the extent permitted under this Agreement.
(i) Termination Date Determination. Seller will not designate the Termination
Date (as defined in the Receivables Sale Agreement), or send any written notice
to any Originator in respect thereof, without the prior written consent of the
Administrator and each Purchaser Agent, except with respect to the occurrence of
such Termination Date arising pursuant to Section 5.1(e) of the Receivables Sale
Agreement.
(j) Restricted Junior Payments. Seller will not make any Restricted Junior
Payment if after giving effect thereto, Seller’s Net Worth (as defined in the
Receivables Sale Agreement) would be less than the Required Capital Amount (as
defined in the Receivables Sale Agreement).
(k) Seller Indebtedness. Seller will not incur or permit to exist any
Indebtedness or liability on account of deposits except: (i) the Aggregate
Unpaids, (ii) the Subordinated Loans, and (iii) other current accounts payable
arising in the ordinary course of business and not overdue.
(l) Prohibition on Additional Negative Pledges. The Seller shall not enter into
or assume any agreement (other than this Agreement and the other Transaction
Documents) prohibiting the creation or assumption of any Lien upon the Purchased
Assets except as contemplated by the Transaction Documents, or otherwise
prohibiting or restricting any transaction contemplated hereby or by the other
Transaction Documents, and the Seller shall not enter into or assume any
agreement creating any Lien upon the Subordinated Notes.

 

24



--------------------------------------------------------------------------------



 



Section 7.3 Affirmative Covenants of the Servicer. In addition to its other
covenants contained herein or made pursuant hereto, the Servicer covenants with
the Administrator, each Purchaser Agent and each Purchaser as follows:
(a) Notice of Amortization Event. Promptly upon becoming aware of any
Amortization Event or Unmatured Amortization Event, the Servicer shall give the
Administrator (which shall promptly forward a copy to each Purchaser Agent)
notice thereof, together with a written statement of a Responsible Officer
setting forth the details thereof and any action with respect thereto taken or
contemplated to be taken by such Servicer.
(b) Notice of Material Adverse Change. Promptly upon any Responsible Officer of
the Servicer becoming aware thereof, the Servicer shall give the Administrator
(which shall promptly forward a copy to each Purchaser Agent) notice of any
material adverse change in the business, operations or financial condition of
the Servicer which reasonably could affect adversely the collectibility of the
Receivables or the ability of the Servicer to perform its obligations under this
Agreement.
(c) Preservation of Corporate Existence. The Servicer shall preserve and
maintain its corporate existence, rights, franchises and privileges in the
jurisdiction of its incorporation, and qualify and remain qualified in good
standing as a foreign corporation in each jurisdiction where the failure to
preserve and maintain such existence, rights, franchises, privileges and
qualification would materially adversely affect (i) the interests of the
Administrator, any Purchaser Agent or any Purchaser hereunder or (ii) the
ability of such Servicer to perform its obligations under this Agreement.
(d) Compliance with Laws. The Servicer shall comply in all material respects
with all Laws applicable to the Servicer, its business and properties, and all
Receivables related to the Receivable Interests.
(e) Enforceability of Obligations. The Servicer shall take such actions as are
reasonable and within its power to ensure that, with respect to an applicable
Receivable, the obligation of any related Obligor to pay the unpaid balance of
such Receivable in accordance with the terms of the related Contract remains
legal, valid, binding and enforceable against such Obligor except as otherwise
permitted by Section 8.2(d).
(f) Books and Records. The Servicer shall, to the extent practicable, maintain
and implement administrative and operating procedures (including, without
limitation, the ability to recreate Records evidencing the Receivables in the
event of the destruction of the originals thereof), and keep and maintain all
documents, books, Records and other information reasonably necessary or
advisable for the collection of all applicable Receivables (including, without
limitation, Records adequate to permit the identification of all Related
Security and Collections and adjustments to each existing Receivable). Upon the
request of the Administrator or any Purchaser Agent, following the occurrence of
an Amortization Event or an Unmatured Amortization Event, the Servicer shall
deliver to the Administrator all Contracts (including, without limitation, all
multiple originals of any such Contract constituting an instrument, a
certificated security or chattel paper) relating to the Receivables.

 

25



--------------------------------------------------------------------------------



 



(g) Fulfillment of Obligations. The Servicer will duly observe and perform, or
cause to be observed or performed, all material obligations and undertakings on
its part or on the part of any subservicer to be observed and performed under or
in connection with the Receivables, will duly observe and perform all material
provisions, covenants and other promises required to be observed by it under the
Contracts related to the Receivables, will do nothing to impair the rights,
title and interest of the Administrator, any Purchaser Agent or any Purchaser in
and to the Receivable Interests and will pay when due any taxes, including
without limitation any sales tax, excise tax or other similar tax or charge,
payable in connection with such Receivables and their creation and satisfaction.
(h) Obligor List. The Servicer shall at all times maintain a current list (which
may be stored on magnetic tapes, computer systems or disks) of all Obligors
under Contracts related to the applicable Receivables, including the name,
address, telephone number and account number of each such Obligor. The list
shall be updated as provided in Section 8.5(b) and, the Servicer shall deliver
or cause to be delivered a copy of such list to the Administrator (which shall
promptly forward a copy to each Purchaser Agent) as soon as practicable
following the Administrator’s request (but not more frequently than once each
calendar quarter unless an Amortization Event or Unmatured Amortization Event
has occurred and is continuing).
(i) Total Systems Failure. The Servicer shall promptly notify the Administrator
(which shall promptly forward a copy to each Purchaser Agent) of any total
systems failure and shall advise the Administrator of the estimated time
required to remedy such total systems failure and of the estimated date on which
a Settlement Report can be delivered. Until a total systems failure is remedied,
the Servicer (i) will furnish to the Administrator (which shall promptly forward
a copy to each Purchaser Agent) such periodic status reports and other
information relating to such total systems failure as the Administrator or any
Purchaser Agent may reasonably request and (ii) will promptly notify the
Administrator (which shall promptly forward a copy to each Purchaser Agent) if
the Servicer believes that such total systems failure cannot be remedied by the
estimated date, which notice shall include a description of the circumstances
which gave rise to such delay, the action proposed to be taken in response
thereto, and a revised estimate of the date on which the information required
for a Settlement Report can be delivered. The Servicer shall promptly notify the
Administrator (which shall promptly forward a copy to each Purchaser Agent) when
a total systems failure has been remedied.
(j) Notice of Relocation. The Servicer shall give the Administrator (which shall
promptly forward a copy to each Purchaser Agent) 45 days’ prior written notice
of any relocation of its Location. The Servicer will at all times maintain its
Location within a jurisdiction in the United States in which Article 9 of the
UCC is in effect as of the date hereof or the date of any such relocation.
(k) Administrative and Operating Procedures. The Servicer shall maintain and
implement administrative and operating procedures adequate to permit the
identification of the applicable Receivables and all collections and adjustments
attributable thereto and shall comply in all material respects with the
Applicable Originator’s Credit and Collection Policy in regard to each
applicable Receivable and related Contract.
(l) Modification of Systems. The Servicer agrees, promptly after the replacement
or any material modification of any computer, automation or other operating

 

26



--------------------------------------------------------------------------------



 



systems (in respect of hardware or software) used to perform its services as
Servicer or to make any calculations or reports hereunder, to give notice of any
such replacement or modification to the Administrator (which shall promptly
forward a copy to each Purchaser Agent).

(m) Litigation. As soon as possible, and in any event within ten (10) Business
Days of the Servicer’s knowledge thereof, the Servicer shall give the
Administrator (which shall promptly forward a copy to each Purchaser Agent)
notice of (i) any litigation, investigation or proceeding against the Servicer
which may exist at any time which, in the reasonable judgment of the Servicer
could materially impair the ability of the Servicer to perform its obligations
under this Agreement and (ii) any material adverse development in any such
previously disclosed litigation.
(n) ERISA Events. Promptly upon becoming aware of the occurrence or likely
occurrence of any ERISA Event that, alone or together with any other ERISA
Events that have occurred, could reasonably be expected to result in liability
of Performance Guarantor and its ERISA Affiliates in an aggregate amount
exceeding $25,000,000. Performance Guarantor shall give the Seller a written
notice specifying the nature thereof, what action Performance Guarantor or any
ERISA Affiliate has taken and, when known, any action taken or threatened by the
Internal Revenue Service, the Department of Labor or the PBGC with respect
thereto.
(o) Separate Corporate Existence. As long as ABDC is the Servicer hereunder, the
Servicer shall maintain its legal identity separate from the Seller and take
such action to ensure that: (A) the management of the Servicer does not
anticipate any need for its having to extend advances to the Seller except for
those described in the Transaction Documents, if any; (B) the Servicer does not
conduct its business in the name of the Seller; (C) the Servicer has a telephone
number, stationery and business forms separate from those of the Seller; (D) the
Servicer does not provide for its expenses and liabilities from the funds of the
Seller; (E) the Servicer is not liable for the payment of any liability of the
Seller; (F) neither the assets nor the creditworthiness of the Servicer is held
out as being available for the payment of any liability of the Seller; (G) the
Servicer maintains an arm’s-length relationship with the Seller; and (H) assets
are not transferred from the Servicer to the Seller without fair consideration
or with the intent to hinder, delay or defraud the creditors of either company.
(p) Audits. At any time, upon reasonable notice to the Servicer (but not more
than twice per calendar year unless an Amortization Event or Unmatured
Amortization Event has occurred), the Servicer shall permit the Administrator,
together with each Purchaser Agent that wants to participate, or such Person as
they may designate, during business hours, to conduct audits or visit and
inspect any of the properties of the Servicer to examine the Records, internal
controls and procedures maintained by the Servicer and take copies and extracts
therefrom, and to discuss the Servicer’s affairs with its officers, employees
and independent accountants. The Servicer hereby authorizes such officers,
employees and independent accountants to discuss with the Administrator and each
Purchaser Agent, or such Person as they may designate, the affairs of the
Servicer. The Seller shall reimburse the Administrator and each Purchaser Agent
for all reasonable fees, costs and out-of-pocket expenses incurred by or on
behalf of the Administrator and each Purchaser Agent in connection with up to
two (2) such audits and visits for each per calendar year promptly upon receipt
of a written invoice therefor; provided that, following the occurrence of an
Amortization Event or an Unmatured Amortization Event, the Seller shall
reimburse the Administrator and each Purchaser Agent for all reasonable fees,
costs and out of

 

27



--------------------------------------------------------------------------------



 



pocket expenses incurred by or on behalf of the Administrator and each Purchaser
Agent in connection with the foregoing actions promptly upon receipt of written
invoice therefor regardless of the number of audits or visits in such year.
Subject to the requirements of applicable laws, the Administrator and each
Purchaser Agent agrees to use commercially reasonable precautions to keep
confidential, in accordance with its respective customary procedures for
handling confidential information, any non-public information supplied to it by
the Servicer pursuant to any such audit or visit which is identified by the
Servicer as being confidential at the time the same is delivered to the
Administrator and each Purchaser Agent.

(q) S.E.C. Filings. Promptly upon the written request of the Administrator or
any Purchaser Agent, provide to the Administrator (which shall promptly forward
a copy to each Purchaser Agent) copies of all registration statements and
annual, quarterly, monthly or other regular reports which Seller or Servicer
files with the Securities and Exchange Commission.

(r) Notices. Servicer will notify the Administrator (which shall promptly
forward a copy to each Purchaser Agent) in writing of any of the following
promptly upon learning of the occurrence thereof, describing the same and, if
applicable, the steps being taken with respect thereto:
(i) Judgments and Proceedings. (A) (1) The entry of any judgment or decree
against Performance Guarantor, the Servicer or any of their respective
Subsidiaries if the aggregate amount of all judgments and decrees then
outstanding against Performance Guarantor, the Servicer and their respective
Subsidiaries exceeds $25,000,000 after deducting (a) the amount with respect to
which Performance Guarantor, the Servicer or any such Subsidiary, as the case
may be, is insured and with respect to which the insurer has assumed
responsibility in writing, and (b) the amount for which Performance Guarantor,
the Servicer or any such Subsidiary is otherwise indemnified if the terms of
such indemnification are satisfactory to the Administrator and the Required
Purchaser Agents, and (2) the institution of any litigation, arbitration
proceeding or governmental proceeding against Performance Guarantor or the
Servicer; and (B) the entry of any judgment or decree or the institution of any
litigation, arbitration proceeding or governmental proceeding against Seller.
(ii) Termination Date. The occurrence of the “Termination Date” under and as
defined in the Receivables Sale Agreement.
(iii) Defaults Under Other Agreements. For the Servicer, the occurrence of a
default or an event of default in respect of a financing arrangement for an
aggregate principal amount exceeding $25,000,000. For the Seller, the occurrence
of a default or an event of default in respect of a financing arrangement for an
aggregate principal amount exceeding $11,625.
(iv) Notices under Receivables Sale Agreement. Copies of all notices to be
delivered under the Receivables Sale Agreement.
(s) Rebate Reserves. Servicer shall determine the Rebate Reserve in accordance
with the definition thereof and in a manner consistent with its practice in
effect on the date hereof and report the Rebate Reserve in each Settlement
Report.

 

28



--------------------------------------------------------------------------------



 



(t) Accounting Certificate. The Servicer shall deliver, or cause to be
delivered, the certificate described in Section 5.3(k).
(u) Financial Statements. In the event that (i) the balance sheet and/or the
statements of income and cash flow (as described in Section 5.3(k)) of
AmerisourceBergen and its Consolidated Subsidiaries are no longer publicly
available or (ii) the Credit Agreement has been terminated, AmerisourceBergen
shall, within 90 or 120 days of the end of the applicable quarter or Fiscal
Year, respectively, provide copies of such balance sheet and/or statements of
income and cash flow to the Administrator (which shall promptly forward a copy
to each Purchaser Agent).
Section 7.4 Negative Covenants of the Servicer. Until the date on which the
Aggregate Unpaids have been indefeasibly paid in full and the Agreement
terminates in accordance with its terms, the Servicer hereby covenants, as to
itself, that it will not:
(a) No Rescissions or Modifications. Rescind or cancel any Receivable or related
Contract or modify any terms or provisions thereof or grant any Dilution to an
Obligor, except in accordance with the applicable Originator’s Credit and
Collection Policy or otherwise with the prior written consent of the
Administrator and the Required Purchaser Agents, unless such Receivable has been
deemed collected pursuant to Section 1.4(a) or repurchased pursuant to the
Receivables Sale Agreement.

(b) No Liens. Cause any of the applicable Receivables or related Contracts, or
any inventory or goods the sale of which may give rise to a Receivable or any
Collection Account or any right to receive any payments received therein or
deposited thereto, to be sold, pledged, assigned or transferred or to be subject
to a Lien, other than (i) the sale and assignment of the Receivables Interest to
the Administrator, for the benefit of Secured Parties, (ii) the Liens created in
connection with the transactions contemplated by this Agreement or (iii) Liens
in respect of a Receivable which has been deemed collected pursuant to
Section 1.4(a) or repurchased pursuant to the Receivables Sale Agreement, and
for which payment has been received.
(c) No Changes. Make any material change in its Credit and Collection Policy,
allow any material change to be made in the Applicable Originator’s Credit and
Collection Policy or consent to any material change in the Applicable
Originator’s Credit and Collection Policy without prior written consent of the
Administrator and each Purchaser Agent (and the Servicer shall provide notice of
any change (unless de minimis) in its or any Originator’s Credit and Collection
Policy at least five (5) Business Days prior to the effective date of such
change), or change its name, identity or corporate structure in any manner which
would make any financing statement or continuation statement filed in connection
with this Agreement or the transactions contemplated hereby seriously misleading
within the meaning of Section 9.507(c) of the UCC of any applicable jurisdiction
or other applicable Laws unless it shall have given the Administrator (which
shall promptly forward a copy to each Purchaser Agent) at least 45 days’ prior
written notice thereof and unless prior thereto it shall have caused such
financing statement or continuation statement to be amended or a new financing
statement to be filed such that such financing statement or continuation
statement would not be seriously misleading.

 

29



--------------------------------------------------------------------------------



 



(d) Consolidations, Mergers and Sales of Assets. (i) Consolidate or merge with
or into any other Person or (ii) sell, lease or otherwise transfer all or
substantially all of its assets to any other Person; provided that the Servicer
may merge with another Person if (A) the Servicer is the corporation surviving
such merger and (B) immediately after giving effect to such merger, no
Amortization Event or Unmatured Amortization Event shall have occurred and be
continuing.
(e) Change in Payment Instructions to Obligors. Except as may be required by the
Administrator pursuant to Section 8.2(b), the Servicer will not add or terminate
any bank as a Collection Bank, or make any change in the instructions to
Obligors regarding payments to be made to any Lock-Box or Collection Account,
unless (i) the Administrator (which shall promptly forward a copy to each
Purchaser Agent) shall have received, at least ten (10) days before the proposed
effective date therefor, (A) written notice of such addition, termination or
change and (B) with respect to the addition of a Collection Bank or a Collection
Account or Lock-Box, an executed Collection Account Agreement (which is
reasonably satisfactory to the Administrator) with respect to the new Collection
Account or Lock-Box, (ii) with respect to the termination of a Collection Bank
or a Collection Account or Lock-Box, the Administrator shall have consented
thereto (which consent shall not be unreasonably withheld and will be provided
or withheld within 10 days of request) and (iii) with respect to any changes in
instructions to Obligors regarding payments, the Administrator shall have
consented thereto; provided that the Servicer may make changes in instructions
to Obligors regarding payments if such new instructions require such Obligor to
make payments to another existing Lock-Box or Collection Account.
(f) Prohibition on Additional Negative Pledges. The Servicer shall not enter
into or assume any agreement (other than this Agreement and the other
Transaction Documents) prohibiting the creation or assumption of any Lien upon
the Purchased Assets or otherwise prohibiting or restricting any transaction
contemplated hereby or by the other Transaction Documents, and the Servicer
shall not enter into or assume any agreement creating any Lien upon the
Subordinated Notes.
ARTICLE VIII.
ADMINISTRATION AND COLLECTION
Section 8.1 Designation of Servicer.
(a) The servicing, administration and collection of the Receivables shall be
conducted by such Person (the “Servicer”) so designated from time to time in
accordance with this Section 8.1. ABDC is hereby designated as, and hereby
agrees to perform the duties and obligations of, the Servicer pursuant to the
terms of this Agreement. The Required Purchaser Agents may at any time following
the occurrence of an Amortization Event designate as Servicer any Person to
succeed ABDC or any successor Servicer; provided that the Rating Agency
Condition is satisfied.
(b) ABDC may delegate, and ABDC hereby advises the Administrator, each Purchaser
Agent and each Purchaser that it has delegated, to the other Originators, as
sub-servicers of the Servicer, certain of its duties and responsibilities as
Servicer hereunder in respect

 

30



--------------------------------------------------------------------------------



 



of the Receivables originated by such other Originator. Without the prior
written consent of the Required Purchaser Agents (which consent shall not be
unreasonably withheld), ABDC shall not be permitted to delegate any of its
duties or responsibilities as Servicer to any Person other than (i) Seller,
(ii) the other Originators, and (iii) with respect to certain Defaulted
Receivables, outside collection agencies in accordance with its customary
practices. Neither Seller nor any Originator shall be permitted to further
delegate to any other Person any of the duties or responsibilities of the
Servicer delegated to it by ABDC. If at any time the Required Purchaser Agents
shall designate as Servicer any Person other than ABDC, all duties and
responsibilities theretofore delegated by ABDC to Seller or the other
Originators may, at the discretion of the Required Purchaser Agents, be
terminated forthwith on notice given by the Required Purchaser Agents to ABDC
and to Seller and the other Originators.

(c) Notwithstanding the foregoing subsection (b): (i) ABDC shall be and remain
primarily liable to the Administrator, each Purchaser Agent and each Purchaser
for the full and prompt performance of all duties and responsibilities of the
Servicer hereunder and (ii) the Administrator, each Purchaser Agent and each
Purchaser shall be entitled to deal exclusively with ABDC in matters relating to
the discharge by the Servicer of its duties and responsibilities hereunder. The
Administrator, each Purchaser Agent and each Purchaser shall not be required to
give notice, demand or other communication to any Person other than ABDC in
order for communication to the Servicer and its sub-servicer or other delegate
with respect thereto to be accomplished. ABDC, at all times that it is the
Servicer, shall be responsible for providing any sub-servicer or other delegate
of the Servicer with any notice given to the Servicer under this Agreement.
Section 8.2 Duties of Servicer.
(a) The Servicer shall take or cause to be taken all such actions as may be
necessary or advisable to collect each Receivable from time to time, all in
accordance with applicable laws, rules and regulations, with reasonable care and
diligence, and in accordance with the Credit and Collection Policy.
(b) The Servicer will instruct all Obligors to pay all Collections directly to a
Lock-Box or Collection Account. The Servicer shall (on or prior to September 30,
2003 with respect to each Collection Account listed on Exhibit IV on the date
hereof) effect a Collection Account Agreement substantially in the form of
Exhibit VI, or if an existing collection account agreement is in place, an
amendment and assignment in the form of Exhibit XVII (in each case, with such
other changes as the Administrator may otherwise consent), with each bank party
to a Collection Account at any time. In the case of any remittances received in
any Lock-Box or Collection Account that shall have been identified, to the
satisfaction of the Servicer, to not constitute Collections or other proceeds of
the Receivables or the Related Security, the Servicer shall promptly remit such
items to the Person identified to it as being the owner of such remittances.
From and after the date the Administrator delivers to any Collection Bank a
Collection Notice pursuant to Section 8.3, the Administrator may request that
the Servicer, and the Servicer thereupon promptly shall instruct all Obligors
with respect to the Receivables, to remit all payments thereon to a new
depositary account specified by the Administrator and, at all times thereafter,
Seller and the Servicer shall not deposit or otherwise credit, and shall not
permit any other Person to deposit or otherwise credit to such new depositary
account any cash or payment item other than Collections.


 

31



--------------------------------------------------------------------------------



 



(c) The Servicer shall administer the Collections in accordance with the
procedures described herein. The Servicer shall set aside and hold in trust for
the account of Seller and each Purchaser their respective shares of the
Collections in accordance with Article II. The Servicer shall, upon the request
of the Administrator or any Purchaser Agent and after an Amortization Event or
Unmatured Amortization Event, segregate, in a manner acceptable to the
Administrator and each Purchaser Agent, all cash, checks and other instruments
received by it from time to time constituting Collections from the general funds
of the Servicer or Seller prior to the remittance thereof in accordance with
Article II. If the Servicer shall be required to segregate Collections pursuant
to the preceding sentence, the Servicer shall segregate and deposit with a bank
designated by the Administrator such allocable share of Collections of
Receivables set aside for each Purchaser on the first Business Day following
receipt by the Servicer of such Collections, duly endorsed or with duly executed
instruments of transfer.
(d) The Servicer may, in accordance with the Credit and Collection Policy,
extend the maturity of any Receivable or adjust the Outstanding Balance of any
Receivable as the Servicer determines to be appropriate to maximize Collections
thereof; provided that such extension or adjustment shall not alter the status
of such Receivable as a Delinquent Receivable or Defaulted Receivable or limit
the rights of the Administrator, any Purchaser Agent or any Purchaser under this
Agreement. Notwithstanding anything to the contrary contained herein, the
Required Purchaser Agents shall have the absolute and unlimited right to direct
the Servicer to commence or settle any legal action with respect to any
Receivable or to foreclose upon or repossess any Related Security.
(e) The Servicer shall hold in trust for Seller and the Administrator, each
Purchaser Agent and each Purchaser all Records that (i) evidence or relate to
the Receivables, the related Contracts and Related Security or (ii) are
otherwise necessary or desirable to collect the Receivables and shall, as soon
as practicable upon demand of the Administrator or any Purchaser Agent, deliver
or make available to the Administrator and each Purchaser Agent all such
Records, at a place selected by the Administrator. The Servicer shall, as soon
as practicable following receipt thereof turn over to Seller any cash
collections or other cash proceeds received with respect to Indebtedness not
constituting Receivables. The Servicer shall, from time to time at the request
of the Administrator or any Purchaser Agent, furnish to the Administrator and
each Purchaser Agent (promptly after any such request) a calculation of the
amounts set aside for each Purchaser pursuant to Article II.
(f) Any payment by an Obligor in respect of any indebtedness owed by it to
Originator or Seller shall, except as otherwise specified by such Obligor or
otherwise required by contract or law and unless otherwise instructed by the
Required Purchaser Agents, be applied as a Collection of any Receivable of such
Obligor (starting with the oldest such Receivable) to the extent of any amounts
then due and payable thereunder before being applied to any other receivable or
other obligation of such Obligor.
Section 8.3 Collection Notices. The Administrator is authorized at any time
after the occurrence of an Amortization Event or an Unmatured Amortization Event
to date and to deliver to the Collection Banks the Collection Notices. Seller
hereby transfers to the Administrator for the benefit of the Secured Parties,
effective when the Administrator delivers such notice, the exclusive ownership
and control of each Lock-Box and the Collection Accounts and, in connection
therewith, agrees to cause each Collection Bank to modify the name on each Lock-

 

32



--------------------------------------------------------------------------------



 



Box and Collection Account as requested by the Administrator. In case any
authorized signatory of Seller whose signature appears on a Collection Account
Agreement shall cease to have such authority before the delivery of such notice,
such Collection Notice shall nevertheless be valid as if such authority had
remained in force. Seller hereby authorizes the Administrator, and agrees that
the Administrator shall be entitled (i) at any time after delivery of the
Collection Notices, to endorse Seller’s name on checks and other instruments
representing Collections, (ii) at any time after the occurrence of an
Amortization Event, to enforce the Receivables, the related Contracts and the
Related Security, and (iii) at any time after the occurrence of an Amortization
Event, to take such action as shall be reasonably necessary or desirable to
cause all cash, checks and other instruments constituting Collections of
Receivables to come into the possession of the Administrator rather than Seller.

Section 8.4 Responsibilities of Seller. Anything herein to the contrary
notwithstanding, the exercise by the Administrator, on behalf of Secured
Parties, of the Administrator’s rights hereunder shall not release the Servicer,
any Originator or Seller from any of their duties or obligations with respect to
any Receivables or under the related Contracts. The Administrator, each
Purchaser Agent and each Purchaser shall have no obligation or liability with
respect to any Receivables or related Contracts, nor shall any of them be
obligated to perform the obligations of Seller or any Originator thereunder.
Section 8.5 Settlement Reports.
(a) The Servicer shall prepare and forward to the Administrator (with an
electronic copy to each Purchaser Agent) (i) on each Settlement Reporting Date,
a Settlement Report (certified by an Authorized Officer of the Servicer) and an
electronic file of the data contained therein and (ii) at such times as the
Administrator or any Purchaser Agent shall request, a listing by Obligor of all
Receivables together with an aging of such Receivables; provided that, if an
Amortization Event or an Unmatured Amortization Event shall exist and be
continuing, the Administrator or any Purchaser Agent may request that the
Servicer deliver a Settlement Report more frequently than monthly but not more
frequently than weekly unless an Amortization Event or Unmatured Amortization
Event has occurred and is continuing.
(b) Upon the request of the Administrator or any Purchaser Agent (but not more
frequently than every quarter), the Servicer shall provide in writing to the
Administrator (which shall promptly forward a copy to each Purchaser Agent) the
list of Obligors under Contracts related to the Receivables including, for each
Obligor added to the list, the name, address, telephone number and account
number of such Obligor and if there have been changes in the name, address,
telephone number or account number of any existing Obligor, the revisions shall
be provided.
Section 8.6 Servicing Fee. As compensation for the Servicer’s servicing
activities on their behalf, the Servicer shall be paid the Servicing Fee in
arrears on each Settlement Date out of Collections.

 

33



--------------------------------------------------------------------------------



 



ARTICLE IX.
AMORTIZATION EVENTS
Section 9.1 Amortization Events. The occurrence of any one or more of the
following events shall constitute an Amortization Event:
(a) the Seller or the Servicer shall fail to remit or fail to cause to be
remitted to the Administrator, any Purchaser Agent or any Purchaser on any day
any Collections, including any amounts to be remitted to reduce the Invested
Amount or any portion thereof, or interest or fees set forth in any Fee Letter
and required to be remitted to the Administrator, any Purchaser Agent or any
Purchaser on such day, and with respect to failure to remit interest or any such
fees, such failure shall continue for two Business Days after the date on which
such interest or fees becomes due; or

(b) the Seller or the Servicer shall fail to deposit, or pay or fail to cause to
be deposited or paid when due any other amount due hereunder or shall fail to
deliver any Settlement Report and such failure shall continue for two
(2) Business Days after the date when such amount or Settlement Report became
due; or
(c) any representation, warranty, certification or statement made by the Seller
or the Servicer under this Agreement or in any agreement, certificate, report,
appendix, schedule or document furnished by the Seller or the Servicer to the
Administrator, any Purchaser Agent or any Purchaser pursuant to or in connection
with this Agreement shall prove to have been false or misleading in any respect
material to this Agreement or the transactions contemplated hereby as of the
time made or deemed made (including by omission of material information
necessary to make such representation, warranty, certification or statement not
misleading) and which continues to be false or misleading in any material
respect for a period of ten (10) Business Days after either (i) any Responsible
Officer of the Seller or the Servicer becomes aware thereof or (ii) notice
thereof to such Person by the Administrator, any Purchaser Agent or any
Purchaser; or
(d) a Change in Control shall occur with respect to the Performance Guarantor;
or
(e) except as otherwise provided in this Section 9.1, the Seller or the Servicer
shall default or fail in the performance or observance of any other covenant,
agreement or duty applicable to it contained herein and such default or failure
shall continue for ten (10) Business Days after either (i) any Responsible
Officer of the Seller or the Servicer becomes aware thereof or (ii) notice
thereof to such Person by the Administrator, any Purchaser Agent or any
Purchaser; or
(f) the Seller shall fail to pay any Indebtedness when due and such failure
shall continue beyond the applicable grace period, if any, specified in the
agreement or instrument relating to such Indebtedness; or AmerisourceBergen or
any of its Consolidated Subsidiaries (other than the Seller, if applicable)
shall fail to pay any Indebtedness in excess of $25,000,000 of AmerisourceBergen
or any of its Consolidated Subsidiaries, as the case may be, or any interest or
premium on such Indebtedness, in either case, when due (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise) and such
failure shall

 

34



--------------------------------------------------------------------------------



 



continue after the applicable grace period, if any, specified in the agreement
or instrument relating to such Indebtedness; or any other default under any
agreement or instrument relating to any such Indebtedness or any other event,
shall occur and shall continue after the applicable grace period, if any,
specified in such agreement or instrument if the effect of such default or event
is to accelerate, or to permit the acceleration of, the maturity of such
Indebtedness; or a final court decision of $25,000,000 or more shall be rendered
against AmerisourceBergen or any of its Consolidated Subsidiaries and (i) such
amount remains unpaid and (ii) AmerisourceBergen or the relevant Consolidated
Subsidiary does not, in good faith, contest such decision within the relevant
statutory period; or

(g) the average of the Default Ratios, computed for each of the immediately
preceding three months, shall exceed 0.50%; or the average of the Dilution
Ratios, computed for each of the immediately preceding three months, shall
exceed 5.25%; or the average of the Delinquency Ratios, computed for each of the
immediately preceding three months, shall exceed 2.50%; or the Days Sales
Outstanding for any month shall exceed 30 days; or
(h) (i) a Collection Bank shall default or fail in the performance or observance
of any agreement or duty applicable to it in respect of any Collection Account,
and (A) the Servicer has not notified the Administrator (which shall promptly
forward a copy to each Purchaser Agent), within two (2) Business Days after
becoming aware of such continuing default or failure, of the action it intends
to take to cure such default or failure or (B) if so requested by the
Administrator, any Purchaser Agent or any Purchaser, the Seller has not
established, within fifteen (15) Business Days of such default or failure,
another Collection Account with a Collection Bank agreed upon by the Seller and
the Administrator, or (ii) the Seller or the Servicer shall default or fail in
the performance or observance of any covenant, agreement or duty set forth in
Sections 8.2 or 8.3 hereof which is within the control of the Seller or the
Servicer, as the case may be, and such default or failure shall continue for two
(2) Business Days after notice thereof; or
(i) there shall be pending any litigation, investigation or proceeding, or any
material adverse development in any such litigation shall have occurred, which
the Seller or the Servicer is required to disclose pursuant to Section 7.1(i) or
Section 7.3(m), respectively, hereof, which in the reasonable opinion of the
Administrator, any Purchaser Agent or any Purchaser is likely to materially
adversely affect the financial position or results of operations of the Seller
or the Servicer or impair the ability of the Seller or the Servicer to perform
its respective obligations under this Agreement; or
(j) there shall have occurred any event which could have a material adverse
effect on (i) the ability of any Seller Party, any Originator or the Performance
Guarantor to perform its obligations under any Transaction Document, (ii) the
legality, validity or enforceability of any Transaction Document, (iii) the
Administrator’s security interest in the Receivables generally or in any
significant portion of the Receivables or the proceeds thereof, or (iv) the
collectibility of the Receivables generally or of any material portion of the
Receivables; or
(k) an Event of Bankruptcy shall occur with respect to the Seller, the Servicer,
any Originator or the Performance Guarantor; or

 

35



--------------------------------------------------------------------------------



 



(l) the Aggregate Invested Amount shall exceed the Purchase Limit; or
(m) the Net Pool Balance shall at any time be less than an amount equal to the
sum of (i) the Aggregate Invested Amount plus (ii) the Required Reserve; or
(n) ABDC is replaced as Servicer pursuant to Section 8.1(a) or otherwise resigns
as Servicer; or
(o) AmerisourceBergen shall default or fail in the performance or observance of
any of the covenants set forth in Section 6.12, 6.13. 6.14 or 6.15 of the Credit
Agreement as in effect on the date hereof (without giving effect to any
amendment, waiver, termination, supplement or other modification thereof unless
consented to by the Required Purchaser Agents); or
(p) a final court decision for $11,625 or more shall be rendered against the
Seller; or
(q) ABDC shall cease to own 100% of the capital stock of the Seller or the
Performance Guarantor shall cease to own (directly or indirectly) 100% of the
capital stock of each Originator; or
(r) ABDC shall (i) consolidate or merge with or into any other Person or
(ii) sell, lease or otherwise transfer all or substantially all of its assets to
any other Person unless ABDC is the survivor of such transaction; or
(s) (i) the definition of “Collateral and Guarantee Requirement” (clause (b)(ii)
thereof), “Excluded Subsidiary” (clause (c) thereof), “Loan Party,” “Proceeds,”
“Securitization,” “Securitization Entity,” or “Subsidiary Loan Party” contained
in the Credit Agreement is amended, modified or waived without the prior written
consent of the Administrator and the Required Purchaser Agents;
(ii) Section 6.01(a)(iv), 6.01(a)(v), 6.01(a)(viii), 6.02(f), 6.02(g), 6.04(d),
6.04(e), 6.04(f), 6.05(b), 6.05(c), 6.08(a)(ii), 6.08(b)(ii), 6.09(b), 6.09(c),
6.09(d), 6.10 (clause (i) of the first proviso thereto) or 6.11 (clause (b) of
the first sentence hereof) of the Credit Agreement is amended, modified or
waived without the prior written consent of the Administrator and the Required
Purchaser Agents; (iii) Section 1 (clause (ii) of the proviso to clause
(a) thereof and the parenthetical phrases in clause (b)(ii) thereof) of the
Pledge Agreement is amended, modified or waived without the prior written
consent of the Administrator and the Required Purchaser Agents; (iv) the
definition of “Collateral” (the proviso thereto), “General Intangibles” (the
first parenthetical thereof), “Inventory,” “Investment Property,” “New York
UCC,” “Proceeds” or “Securities” contained in the Security Agreement is amended,
modified or waived without the prior written consent of the Administrator and
the Required Purchaser Agents; or (v) any other provision of (including by the
addition of a provision) the Credit Agreement, the Security Agreement or the
Pledge Agreement is amended, modified or waived without the prior written
consent of the Administrator and the Required Purchaser Agents in any way which
could materially and adversely impair the interests of the Administrator, any
Purchaser Agent or any Purchaser in the Receivables, Related Security or
Collections or could result in the creation of a Lien thereon; or
(t) the Performance Guarantor shall default or fail in the performance of any
covenant or agreement set forth in the Performance Guaranty; or

 

36



--------------------------------------------------------------------------------



 



(u) the “Termination Date” under and as defined in the Receivables Sale
Agreement shall occur under the Receivables Sale Agreement or any Originator
shall for any reason cease to transfer, or cease to have the legal capacity to
transfer, or otherwise be incapable of transferring Receivables to Seller under
the Receivables Sale Agreement; or
(v) this Agreement shall terminate in whole or in part (except in accordance
with its terms), or shall cease to be effective or to be the legally valid,
binding and enforceable obligation of Seller, or any Obligor shall directly or
indirectly contest in any manner such effectiveness, validity, binding nature or
enforceability, or the Administrator (for the benefit of Secured Parties) shall
cease to have a valid and perfected first priority security interest in the
Purchased Assets; or
(w) the Performance Undertaking shall cease to be effective or to be the legally
valid, binding and enforceable obligation of Performance Guarantor, or
Performance Guarantor shall directly or indirectly contest in any manner such
effectiveness, validity, binding nature or enforceability of its obligations
thereunder; or
(x) the Internal Revenue Service shall file notice of a lien pursuant to
Section 6323 of the Internal Revenue Code with regard to any of the Purchased
Assets or any assets of the Seller, Performance Guarantor or any Affiliate and
such lien shall not have been released within seven (7) days, or the PBGC shall,
or shall indicate its intention to, file notice of a lien pursuant to
Section 4068 of ERISA with regard to any of the Purchased Assets; or
(y) An ERISA Event shall occur with respect to a Pension Plan or Multiemployer
Plan which has resulted or could reasonably be expected to result in liability
of Performance Guarantor or any of its ERISA Affiliates under the Internal
Revenue Code or Title IV of ERISA to such Pension Plan, such Multiemployer Plan
or the PBGC in an aggregate amount in excess of $25,000,000.
Section 9.2 Remedies. Upon the occurrence and during the continuation of an
Amortization Event, the Administrator may, or upon the direction of any
Purchaser Agent shall, take any of the following actions: (i) replace the Person
then acting as Servicer (ii) declare the Facility Termination Date for all
Purchaser Groups to have occurred, whereupon Reinvestments shall immediately
terminate and the Final Facility Termination Date shall forthwith occur, all
without demand, protest or further notice of any kind, all of which are hereby
expressly waived by each Seller Party; provided that, upon the occurrence of an
Event of Bankruptcy with respect to any Seller Party, the Facility Termination
Date for all Purchaser Groups shall automatically occur, without demand, protest
or any notice of any kind, all of which are hereby expressly waived by each
Seller Party, (iii) deliver the Collection Notices to the Collection Banks,
(iv) exercise all rights and remedies of a secured party upon default under the
UCC and other applicable laws, and (v) notify Obligors of the Administrator’s
security interest in the Receivables and other Purchased Assets. The
aforementioned rights and remedies shall be without limitation, and shall be in
addition to all other rights and remedies of the Administrator, each Purchaser
Agent and each Purchaser otherwise available under any other provision of this
Agreement, by operation of law, at equity or otherwise, all of which are hereby
expressly preserved, including, without limitation, all rights and remedies
provided under the UCC, all of which rights shall be cumulative.


 

37



--------------------------------------------------------------------------------



 



ARTICLE X.
INDEMNIFICATION
Section 10.1 Indemnities by the Seller Parties. Without limiting any other
rights that the Administrator, any Purchaser Agent, any Purchaser or any Funding
Source may have hereunder or under applicable law, (A) Seller hereby agrees to
indemnify (and pay upon demand to) the Administrator, each Purchaser Agent, each
Purchaser, each Funding Source and each of the respective assigns, officers,
directors, Administrators and employees of the foregoing (each, an “Indemnified
Party”) from and against any and all damages, losses, claims, taxes,
liabilities, costs, expenses and for all other amounts payable, including
reasonable attorneys’ fees (which attorneys may be employees of any Indemnified
Party) and disbursements (all of the foregoing being collectively referred to as
“Indemnified Amounts”) awarded against or incurred by any of them arising out of
or as a result of this Agreement or the acquisition, either directly or
indirectly, by any Indemnified Party of an interest in the Receivables, and
(B) the Servicer hereby agrees to indemnify (and pay upon demand to) each
Indemnified Party for Indemnified Amounts awarded against or incurred by any of
them arising out of the Servicer’s activities as Servicer hereunder; excluding,
however, in all of the foregoing instances under the preceding clauses (A) and
(B):
(a) Indemnified Amounts to the extent a final judgment of a court of competent
jurisdiction holds that such Indemnified Amounts resulted from gross negligence
or willful misconduct on the part of the Indemnified Party seeking
indemnification;
(b) Indemnified Amounts to the extent the same results from losses in respect of
Receivables that are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness of the related Obligor; or
(c) taxes imposed by the jurisdiction in which such Indemnified Party’s
principal executive office is located, on or measured by the overall net income
of such Indemnified Party to the extent that the computation of such taxes is
consistent with the characterization for income tax purposes of the acquisition
by any Purchaser of Receivables as a loan or loans by any Purchaser to Seller
secured by the Receivables, the Related Security, the Collection Accounts and
the Collections;
provided that nothing contained in this sentence shall limit the liability of
any Seller Party or limit the recourse of any Indemnified Party to any Seller
Party for amounts otherwise specifically provided to be paid by such Seller
Party under the terms of this Agreement. Without limiting the generality of the
foregoing indemnification, Seller shall indemnify the Indemnified Parties for
Indemnified Amounts (including, without limitation, losses in respect of
uncollectible receivables, regardless of whether reimbursement therefor would
constitute recourse to Seller or the Servicer) relating to or resulting from:

(i) any representation or warranty made by any Seller Party or any Originator
(or any officers of any such Person) under or in connection with this Agreement,
any other Transaction Document or any other information or report delivered by
any such Person pursuant hereto or thereto, which shall have been false or
incorrect when made or deemed made;

 

38



--------------------------------------------------------------------------------



 



(ii) the failure by Seller, the Servicer or any Originator to comply with any
applicable law, rule or regulation with respect to any Receivable or Contract
related thereto, or the nonconformity of any Receivable or Contract included
therein with any such applicable law, rule or regulation or any failure of any
Originator to keep or perform any of its obligations, express or implied, with
respect to any Contract;
(iii) any failure of Seller, the Servicer or any Originator to perform its
duties, covenants or other obligations in accordance with the provisions of this
Agreement or any other Transaction Document;
(iv) any products liability, personal injury or damage suit, or other similar
claim arising out of or in connection with merchandise, insurance or services
that are the subject of any Contract or any Receivable;
(v) any dispute, claim, offset or defense (other than discharge in bankruptcy of
the Obligor) of the Obligor to the payment of any Receivable (including, without
limitation, a defense based on such Receivable or the related Contract not being
a legal, valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim resulting from the sale of the
merchandise or service related to such Receivable or the furnishing or failure
to furnish such merchandise or services;
(vi) the commingling of Collections of Receivables at any time with other funds;
(vii) any investigation, litigation or proceeding related to or arising from
this Agreement or any other Transaction Document, the transactions contemplated
hereby, the use of the proceeds of any Purchase, the Purchased Assets or any
other investigation, litigation or proceeding relating to Seller, the Servicer
or any Originator in which any Indemnified Party becomes involved as a result of
any of the transactions contemplated hereby;
(viii) any inability to litigate any claim against any Obligor in respect of any
Receivable as a result of such Obligor being immune from civil and commercial
law and suit on the grounds of sovereignty or otherwise from any legal action,
suit or proceeding;
(ix) any Amortization Event of the type described in Section 9.1(k);
(x) any failure of Seller to acquire and maintain legal and equitable title to,
and ownership of any of the Purchased Assets from the applicable Originator,
free and clear of any Lien (other than as created hereunder); or any failure of
Seller to give reasonably equivalent value to any Originator under the
Receivables Sale Agreement in consideration of the transfer by such Originator
of any Receivable, or any attempt by any Person to void such transfer under
statutory provisions or common law or equitable action;

 

39



--------------------------------------------------------------------------------



 



(xi) any failure to vest and maintain vested in the Administrator for the
benefit of the Secured Parties, or to transfer to the Administrator for the
benefit of the Secured Parties, a valid first priority perfected security
interests in the Purchased Assets, free and clear of any Lien (except as created
by the Transaction Documents);
(xii) the failure to have filed, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Purchased Assets, and
the proceeds thereof, whether at the time of any Purchase or at any subsequent
time;
(xiii) any action or omission by any Seller Party which reduces or impairs the
rights of any Indemnified Party Portion with respect to any Purchased Assets or
the value of any Purchased Assets;
(xiv) any attempt by any Person to void any Purchase or the Administrator’s
security interest in the Purchased Assets under statutory provisions or common
law or equitable action; and
(xv) the failure of any Receivable included in the calculation of the Net Pool
Balance as an Eligible Receivable to be an Eligible Receivable at the time so
included.
Section 10.2 Increased Cost and Reduced Return. If after the date hereof, any
Regulatory Change shall occur: (i) that subjects any Funding Source to any
charge or withholding on or with respect to any Funding Agreement or a Funding
Source’s obligations under a Funding Agreement, or on or with respect to the
Receivables, or changes the basis of taxation of payments to any Funding Source
of any amounts payable under any Funding Agreement (except for changes in the
rate of tax on the overall net income of a Funding Source or taxes excluded by
Section 10.1) or (ii) that imposes, modifies or deems applicable any reserve,
assessment, insurance charge, special deposit or similar requirement against
assets of, deposits with or for the account of a Funding Source, or credit
extended by a Funding Source pursuant to a Funding Agreement or (iii) that
imposes any other condition the result of which is to increase the cost to a
Funding Source of performing its obligations under a Funding Agreement, or to
reduce the rate of return on a Funding Source’s capital as a consequence of its
obligations under a Funding Agreement, or to reduce the amount of any sum
received or receivable by a Funding Source under a Funding Agreement or to
require any payment calculated by reference to the amount of interests or loans
held or interest received by it, then, upon demand by the applicable Purchaser
Agent, Seller shall pay to such Purchaser Agent, for the benefit of the relevant
Funding Source, such amounts charged to such Funding Source or such amounts to
otherwise compensate such Funding Source for such increased cost or such
reduction (subject to any limitations specifically with respect to this
Section 10.2 set forth in the Fee Letters). For the avoidance of doubt, if the
issuance of FASB Interpretation No. 46, or any other change in accounting
standards or the issuance of any other pronouncement, release or interpretation,
causes or requires the consolidation of all or a portion of the assets and
liabilities of the Seller or any Conduit Purchaser with the assets and
liabilities of the Administrator, any Purchaser Agent or any other Funding
Source, such event shall constitute a circumstance on which such Funding Source
may base a claim for reimbursement under this Section 10.2.

 

40



--------------------------------------------------------------------------------



 



Section 10.3 Other Costs and Expenses. Seller shall pay to the Administrator,
each Purchaser Agent and each Purchaser on demand all reasonable costs and
out-of-pocket expenses in connection with the preparation, execution, delivery
and administration of this Agreement, the transactions contemplated hereby and
the other documents to be delivered hereunder, including without limitation, the
cost of its auditors auditing the books, records and procedures of Seller,
reasonable fees and out-of-pocket expenses of independent legal counsel with
respect thereto and with respect to providing advice as to their respective
rights and remedies under this Agreement but excluding salaries and similar
overhead costs of each Purchaser Group and the Administrator (it being
understood that, unless otherwise consented to by the Seller, the Administrator
and each Purchaser Group shall endeavor to utilize the same counsel to the
extent reasonably feasible). Seller shall pay to the Administrator, each
Purchaser Agent and each Purchaser on demand any and all costs and expenses
thereof, if any, including reasonable counsel fees and expenses in connection
with the enforcement of this Agreement and the other documents delivered
hereunder and in connection with any restructuring or workout of this Agreement
or such documents, or the administration of this Agreement following an
Amortization Event.

ARTICLE XI.
THE AGENTS
Section 11.1 Appointment and Authorization.
(a) Each Purchaser and Purchaser Agent hereby irrevocably designates and
appoints Wachovia Bank, National Association, as the “Administrator” hereunder
and authorizes the Administrator to take such actions and to exercise such
powers as are delegated to the Administrator hereby and to exercise such other
powers as are reasonably incidental thereto. The Administrator shall hold, in
its name, for the benefit of each Purchaser, ratably, the Receivable Interests.
The Administrator shall not have any duties other than those expressly set forth
herein or any fiduciary relationship with any Purchaser or Purchaser Agent, and
no implied obligations or liabilities shall be read into this Agreement, or
otherwise exist, against the Administrator. The Administrator does not assume,
nor shall it be deemed to have assumed, any obligation to, or relationship of
trust or agency with, the Seller or Servicer. Notwithstanding any provision of
this Agreement or any other Transaction Document to the contrary, in no event
shall the Administrator ever be required to take any action which exposes the
Administrator to personal liability or which is contrary to the provision of any
Transaction Document or applicable law.
(b) Each Purchaser hereby irrevocably designates and appoints the respective
institution identified as the Purchaser Agent for such Purchaser’s Purchaser
Group on the signature pages hereto or in the Assumption Agreement or Transfer
Supplement pursuant to which such Purchaser becomes a party hereto, and each
authorizes such Purchaser Agent to take such action on its behalf under the
provisions of this Agreement and to exercise such powers and perform such duties
as are expressly delegated to such Purchaser Agent by the terms of this
Agreement, if any, together with such other powers as are reasonably incidental
thereto. Notwithstanding any provision to the contrary elsewhere in this
Agreement, no Purchaser Agent shall have any duties or responsibilities, except
those expressly set forth herein, or any fiduciary relationship with any
Purchaser or other Purchaser Agent or the Administrator, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities on
the part of such Purchaser Agent shall be read into this Agreement or otherwise
exist against such Purchaser Agent.

 

41



--------------------------------------------------------------------------------



 



(c) Except as otherwise specifically provided in this Agreement, the provisions
of this Article XI are solely for the benefit of the Purchaser Agents, the
Administrator and the Purchasers, and none of the Seller or Servicer shall have
any rights as a third-party beneficiary or otherwise under any of the provisions
of this Article XI, except that this Article XI shall not affect any obligations
which any Purchaser Agent, the Administrator or any Purchaser may have to the
Seller or the Servicer under the other provisions of this Agreement.
Furthermore, no Purchaser shall have any rights as a third-party beneficiary or
otherwise under any of the provisions hereof in respect of a Purchaser Agent
which is not the Purchaser Agent for such Purchaser.
(d) In performing its functions and duties hereunder, the Administrator shall
act solely as the agent of the Purchasers and the Purchaser Agents and does not
assume nor shall be deemed to have assumed any obligation or relationship of
trust or agency with or for the Seller or Servicer or any of their successors
and assigns. In performing its functions and duties hereunder, each Purchaser
Agent shall act solely as the agent of its respective Purchaser and does not
assume nor shall be deemed to have assumed any obligation or relationship of
trust or agency with or for the Seller, the Servicer, any other Purchaser, any
other Purchaser Agent or the Administrator, or any of their respective
successors and assigns.

Section 11.2 Delegation of Duties. The Administrator may execute any of its
duties through agents or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. The Administrator
shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.
Section 11.3 Exculpatory Provisions. None of the Purchaser Agents, the
Administrator or any of their directors, officers, agents or employees shall be
liable for any action taken or omitted (i) with the consent or at the direction
of the Required Purchaser Agents (or in the case of any Purchaser Agent, the
Purchasers within its Purchaser Group that have a majority of the aggregate
Commitment of such Purchaser Group) or (ii) in the absence of such Person’s
gross negligence or willful misconduct. The Administrator shall not be
responsible to any Purchaser, Purchaser Agent or other Person for (i) any
recitals, representations, warranties or other statements made by the Seller,
Servicer, or any of their Affiliates, (ii) the value, validity, effectiveness,
genuineness, enforceability or sufficiency of any Transaction Document,
(iii) any failure of the Seller, the Servicer, any Originator or any of their
Affiliates to perform any obligation hereunder or under the other Transaction
Documents to which it is a party (or under any Contract), or (iv) the
satisfaction of any condition specified in any Transaction Document. The
Administrator shall not have any obligation to any Purchaser or Purchaser Agent
to ascertain or inquire about the observance or performance of any agreement
contained in any Transaction Document or to inspect the properties, books or
records of the Seller, Servicer, Originator or any of their Affiliates.
Section 11.4 Reliance by Agents.
(a) Each Purchaser Agent and the Administrator shall in all cases be entitled to
rely, and shall be fully protected in relying, upon any document or other
writing or

 

42



--------------------------------------------------------------------------------



 



conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person and upon advice and statements of legal
counsel (including counsel to the Seller), independent accountants and other
experts selected by the Administrator. Each Purchaser Agent and the
Administrator shall in all cases be fully justified in failing or refusing to
take any action under any Transaction Document unless it shall first receive
such advice or concurrence of the Required Purchaser Agents (or in the case of
any Purchaser Agent, the Purchasers within its Purchaser Group that have a
majority of the aggregate Commitment of such Purchaser Group), and assurance of
its indemnification, as it deems appropriate.

(b) The Administrator shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement in accordance with a request of the
Required Purchaser Agents or the Purchaser Agents, and such request and any
action taken or failure to act pursuant thereto shall be binding upon all
Purchasers, the Administrator and Purchaser Agents.
(c) The Purchasers within each Purchaser Group with a majority of the Commitment
of such Purchaser Group shall be entitled to request or direct the related
Purchaser Agent to take action, or refrain from taking action, under this
Agreement on behalf of such Purchasers. Such Purchaser Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
in accordance with a request of such majority Purchasers, and such request and
any action taken or failure to act pursuant thereto shall be binding upon all of
such Purchaser Agent’s Purchasers.
(d) Unless otherwise advised in writing by a Purchaser Agent or by any Purchaser
on whose behalf such Purchaser Agent is purportedly acting, each party to this
Agreement may assume that (i) such Purchaser Agent is acting for the benefit of
each of the Purchasers in respect of which such Purchaser Agent is identified as
being the “Purchaser Agent” in the definition of “Purchaser Agent” hereto, as
well as for the benefit of each assignee or other transferee from any such
Person, and (ii) each action taken by such Purchaser Agent has been duly
authorized and approved by all necessary action on the part of the Purchasers on
whose behalf it is purportedly acting. Each Purchaser Agent and its Purchaser(s)
shall agree amongst themselves as to the circumstances and procedures for
removal, resignation and replacement of such Purchaser Agent.

Section 11.5 Notice of Amortization Events. Neither any Purchaser Agent nor the
Administrator shall be deemed to have knowledge or notice of the occurrence of
any Amortization Event or Unmatured Amortization Event unless such Purchaser
Agent or Administrator has received notice from any Purchaser, Purchaser Agent,
the Servicer or the Seller stating that an Amortization Event or Unmatured
Amortization Event has occurred hereunder and describing such Amortization Event
or Unmatured Amortization Event. In the event that the Administrator receives
such a notice, it shall promptly give notice thereof to each Purchaser Agent
whereupon each such Purchaser Agent shall promptly give notice thereof to its
Purchasers. In the event that a Purchaser Agent receives such a notice (other
than from the Administrator), it shall promptly give notice thereof to the
Administrator. The Administrator shall take such action concerning an
Amortization Event or Unmatured Amortization Event as may be directed by the
Required Purchaser Agents (unless such action otherwise requires the consent of
all Purchaser Agents), but until the Administrator receives such directions, the
Administrator may (but shall not be obligated to) take such action, or refrain
from taking such action, as the Administrator deems advisable and in the best
interests of the Purchasers and Purchaser Agents.

 

43



--------------------------------------------------------------------------------



 



Section 11.6 Non-Reliance on Administrator, Purchaser Agents and Other
Purchasers. Each Purchaser expressly acknowledges that none of the
Administrator, the Purchaser Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or Affiliates has made any
representations or warranties to it and that no act by the Administrator, or any
Purchaser Agent hereafter taken, including any review of the affairs of the
Seller, Servicer or any Originator, shall be deemed to constitute any
representation or warranty by the Administrator or such Purchaser Agent, as
applicable. Each Purchaser represents and warrants to the Administrator and the
Purchaser Agents that, independently and without reliance upon the
Administrator, Purchaser Agents or any other Purchaser and based on such
documents and information as it has deemed appropriate, it has made and will
continue to make its own appraisal of and investigation into the business,
operations, property, prospects, financial and other conditions and
creditworthiness of the Seller, Servicer or the Originators, and the Receivables
and its own decision to enter into this Agreement and to take, or omit, action
under any Transaction Document. Except for items specifically required to be
delivered hereunder, the Administrator shall not have any duty or responsibility
to provide any Purchaser Agent with any information concerning the Seller,
Servicer or the Originators or any of their Affiliates that comes into the
possession of the Administrator or any of its officers, directors, employees,
agents, attorneys-in-fact or Affiliates.
Section 11.7 Administrators and Affiliates. Each of the Purchasers and the
Administrator and their Affiliates may extend credit to, accept deposits from
and generally engage in any kind of banking, trust, debt, entity or other
business with the Seller, Servicer or any Originator or any of their Affiliates.
With respect to the acquisition of the Eligible Receivables pursuant to this
Agreement, each of the Purchaser Agents and the Administrator shall have the
same rights and powers under this Agreement as any Purchaser and may exercise
the same as though it were not such an agent, and the terms “Purchaser” and
“Purchasers” shall include, to the extent applicable, each of the Purchaser
Agents and the Administrator in their individual capacities.
Section 11.8 Indemnification. Each Related Committed Purchaser shall indemnify
and hold harmless the Administrator (but solely in its capacity as
Administrator) and its officers, directors, employees, representatives and
agents (to the extent not reimbursed by the Seller, the Servicer or any
Originator and without limiting the obligation of the Seller, the Servicer, or
any Originator to do so), ratably (based on its Commitment) from and against any
and all liabilities, obligations, losses, damages, penalties, judgments,
settlements, costs, expenses and disbursements of any kind whatsoever (including
in connection with any investigative or threatened proceeding, whether or not
the Administrator or such Person shall be designated a party thereto) that may
at any time be imposed on, incurred by or asserted against the Administrator or
such Person as a result of, or related to, any of the transactions contemplated
by the Transaction Documents or the execution, delivery or performance of the
Transaction Documents or any other document furnished in connection therewith
(but excluding any such liabilities, obligations, losses, damages, penalties,
judgments, settlements, costs, expenses or disbursements resulting solely from
the gross negligence or willful misconduct of the Administrator or such Person
as finally determined by a court of competent jurisdiction).

 

44



--------------------------------------------------------------------------------



 



Section 11.9 Successor Administrator. The Administrator may, upon at least five
(5) days notice to the Seller and each Purchaser and Purchaser Agent, resign as
Administrator. Such resignation shall not become effective until a successor
agent is appointed by the Required Purchasers and has accepted such appointment.
Upon such acceptance of its appointment as Administrator hereunder by a
successor Administrator, such successor Administrator shall succeed to and
become vested with all the rights and duties of the retiring Administrator, and
the retiring Administrator shall be discharged from its duties and obligations
under the Transaction Documents. After any retiring Administrator’s resignation
hereunder, the provisions of Article X and this Article XI shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was the
Administrator.
ARTICLE XII.
ASSIGNMENTS AND PARTICIPATIONS
Section 12.1 Successors and Assigns; Participations; Assignments.
(a) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
Except as otherwise provided herein, no Seller Party may assign or transfer any
of its rights or delegate any of its duties hereunder or under any Transaction
Document without the prior consent of the Administrator and the Purchaser
Agents.
(b) Participations. Except as otherwise specifically provided herein, any
Purchaser may sell to one or more Persons (each a “Participant”) participating
interests in the interests of such Purchaser hereunder; provided that, no
Purchaser shall grant any participation under which the Participant shall have
rights to approve any amendment to or waiver of this Agreement or any other
Transaction Document. Such Purchaser shall remain solely responsible for
performing its obligations hereunder, and the Seller, each Purchaser Agent and
the Administrator shall continue to deal solely and directly with such Purchaser
in connection with such Purchaser’s rights and obligations hereunder. A
Purchaser shall not agree with a Participant to restrict such Purchaser’s right
to agree to any amendment hereto, except amendments that require the consent of
all Purchasers.
(c) Assignments by Certain Related Committed Purchasers. Any Related Committed
Purchaser may assign to one or more Persons (each a “Purchasing Related
Committed Purchaser”), reasonably acceptable to the related Purchaser Agent, any
portion of its Commitment pursuant to a supplement hereto, substantially in the
form of Exhibit X with any changes as have been approved by the parties thereto
(each, a “Transfer Supplement”), executed by each such Purchasing Related
Committed Purchaser, such selling Related Committed Purchaser, such related
Purchaser Agent and the Administrator and so long as no Amortization Event has
occurred with the consent of Seller (which consent shall not be unreasonably
withheld). Any such assignment by Related Committed Purchaser cannot be for an
amount less than $10,000,000. Upon (i) the execution of the Transfer Supplement,
(ii) delivery of an executed copy thereof to the Seller, such related Purchaser
Agent and the Administrator and (iii) payment by the Purchasing Related
Committed Purchaser to the selling Related Committed Purchaser of the agreed
purchase price, if any, such selling Related Committed Purchaser shall be
released from its obligations hereunder to the extent of such assignment and
such Purchasing

 

45



--------------------------------------------------------------------------------



 



Related Committed Purchaser shall for all purposes be a Related Committed
Purchaser party hereto and shall have all the rights and obligations of a
Related Committed Purchaser hereunder to the same extent as if it were an
original party hereto. The amount of the Commitment of the selling Related
Committed Purchaser allocable to such Purchasing Related Committed Purchaser
shall be equal to the amount of the Commitment of the selling Related Committed
Purchaser transferred regardless of the purchase price, if any, paid therefor.
The Transfer Supplement shall be an amendment hereof only to the extent
necessary to reflect the addition of such Purchasing Related Committed Purchaser
as a “Related Committed Purchaser” and any resulting adjustment of the selling
Related Committed Purchaser’s Commitment.
(d) Assignments to Liquidity Providers and other Funding Source Providers. Any
Conduit Purchaser may at any time grant to one or more of its Liquidity
Providers or other Funding Source, participating interests in its portion of the
Receivable Interests. In the event of any such grant by such Conduit Purchaser
of a participating interest to a Liquidity Provider or other Funding Source,
such Conduit Purchaser shall remain responsible for the performance of its
obligations hereunder. The Seller agrees that each Liquidity Provider and
Funding Source of any Conduit Purchaser hereunder shall be entitled to the
benefits of Section 1.7.
(e) Other Assignment by Conduit Purchasers. Each party hereto agrees and
consents (i) to any Conduit Purchaser’s assignment, participation, grant of
security interests in or other transfers of any portion of, or any of its
beneficial interest in, the Purchased Interest (or portion thereof), including
without limitation to any collateral agent in connection with its commercial
paper program and (ii) to the complete assignment by any Conduit Purchaser of
all of its rights and obligations hereunder to any other Person with prior
notice to the other parties hereto, and upon such assignment such Conduit
Purchaser shall be released from all obligations and duties, if any, hereunder;
provided that, such Conduit Purchaser may not, without the prior consent of its
Related Committed Purchasers, make any such transfer of its rights hereunder
unless the assignee (i) is principally engaged in the purchase of assets similar
to the assets being purchased hereunder, (ii) has as its Purchaser Agent the
Purchaser Agent of the assigning Conduit Purchaser and (iii) issues commercial
paper with credit ratings substantially comparable to the ratings of the
assigning Conduit Purchaser. Any assigning Conduit Purchaser shall deliver to
any assignee a Transfer Supplement with any changes as have been approved by the
parties thereto, duly executed by such Conduit Purchaser, assigning any portion
of its interest in the Receivable Interests to its assignee. Such Conduit
Purchaser shall promptly (i) notify each of the other parties hereto of such
assignment and (ii) take all further action that the assignee reasonably
requests in order to evidence the assignee’s right, title and interest in such
interest in the Receivable Interests and to enable the assignee to exercise or
enforce any rights of such Conduit Purchaser hereunder. Upon the assignment of
any portion of its interest in the Receivable Interests, the assignee shall have
all of the rights hereunder with respect to such interest (except that the CP
Costs therefor shall thereafter accrue at the rate, determined with respect to
the assigning Conduit Purchaser unless the Seller, the related Purchaser Agent
and the assignee shall have agreed upon a different CP Costs).
(f) Opinions of Counsel. If required by the Administrator or the applicable
Purchaser Agent or to maintain the ratings of any Conduit Purchaser, each
Transfer Supplement must be accompanied by an opinion of counsel of the assignee
as to such matters as the Administrator or such Purchaser Agent may reasonably
request.

 

46



--------------------------------------------------------------------------------



 



ARTICLE XIII.
MISCELLANEOUS
Section 13.1 Waivers and Amendments.
(a) No failure or delay on the part of the Administrator, any Purchaser Agent or
any Purchaser in exercising any power, right or remedy under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or remedy preclude any other further exercise thereof or
the exercise of any other power, right or remedy. The rights and remedies herein
provided shall be cumulative and nonexclusive of any rights or remedies provided
by law. Any waiver of this Agreement shall be effective only in the specific
instance and for the specific purpose for which given.
(b) No provision of this Agreement may be amended, supplemented, modified or
waived except in writing in accordance with the provisions of this
Section 13.1(b). Seller and the Administrator, with the consent of the Required
Purchaser Agents, may enter into written modifications or waivers of any
provisions of this Agreement; provided that, no such modification or waiver
shall:
(i) without the consent of each Purchaser affected thereby, (A) extend the
Facility Termination Date for the related Purchaser Group or the date of any
payment or deposit of Collections by Seller or the Servicer, (B) reduce the rate
or extend the time of payment of Yield or any CP Costs (or any component of
Yield or CP Costs), (C) reduce any fee payable to such Purchaser, (D) change the
Invested Amount of any Receivable Interest, (E) amend, modify or waive any
provision of the definition of Required Purchaser Agents, Section 9.1 or this
Section 13.1(b), (F) consent to or permit the assignment or transfer by Seller
of any of its rights and obligations under this Agreement, (G) change the
definition of “Eligible Receivable,” “Available Commitment,” “Loss Reserve,”
“Dilution Reserve,” “Obligor Concentration Limit,” “Yield Reserve,” “Purchase
Limit,” “Commitment,” “Purchase Price,” “Servicing Reserve,” “Servicing Fee
Rate,” “Required Reserve” or “Required Reserve Factor Floor” or (H) amend or
modify any defined term (or any defined term used directly or indirectly in such
defined term) used in clauses (A) through (G) above in a manner that would
circumvent the intention of the restrictions set forth in such clauses; or
(ii) without the written consent of the Administrator and each Purchaser Agent,
amend, modify or waive any provision of this Agreement if the effect thereof is
to affect the rights (including, without limitation, fees and indemnities) or
duties of such Administrator or Purchaser Agent,
and any material amendment, waiver or other modification of this Agreement shall
require satisfaction of the Rating Agency Condition.
Section 13.2 Notices. Except as provided in this Section 13.2, all
communications and notices provided for hereunder shall be in writing (including
bank wire, telecopy or electronic facsimile transmission or similar writing) and
shall be given to the other parties hereto at their

 

47



--------------------------------------------------------------------------------



 



respective addresses or telecopy numbers set forth on the signature pages hereof
or at such other address or telecopy number as such Person may hereafter specify
for the purpose of notice to each of the other parties hereto. Each such notice
or other communication shall be effective (i) if given by telecopy, upon the
receipt thereof, (ii) if sent via U.S. certified or registered mail, three
(3) Business Days after the time such communication is deposited in the mail
with first class postage prepaid or (iii) if given by any other means, when
received at the address specified in this Section 13.2. Seller hereby authorizes
the Administrator and each Purchaser Agent to effect Purchases and Interest
Period and Yield Rate selections based on telephonic notices made by any Person
whom such Administrator or Purchaser Agent in good faith believes to be acting
on behalf of Seller. Seller agrees to deliver promptly to such Administrator or
Purchaser Agent a written confirmation of each telephonic notice signed by an
authorized officer of Seller; provided that, the absence of such confirmation
shall not affect the validity of such notice. If the written confirmation
differs from the action taken by the Administrator or any Purchaser Agent, the
records of such Administrator or Purchaser Agent shall govern absent manifest
error.

Section 13.3 Protection of Administrator’s Security Interest.
(a) Seller agrees that from time to time, at its expense, it will promptly
execute and deliver all instruments and documents, and take all actions, that
may be necessary or desirable, or that the Administrator or any Purchaser Agent
may request, to perfect, protect or more fully evidence the Administrator’s
security interest in the Purchased Assets, or to enable the Administrator, any
Purchaser Agent or any Purchaser to exercise and enforce their rights and
remedies hereunder. At any time after the occurrence of an Amortization Event
the Administrator may, or the Administrator may direct Seller or the Servicer
to, notify the Obligors of Receivables, at Seller’s expense, of the ownership or
security interests of the Administrator (for the benefit of the Secured Parties)
under this Agreement and may also direct that payments of all amounts due or
that become due under any or all Receivables be made directly to the
Administrator or its designee. Seller or the Servicer (as applicable) shall, at
the Administrator’s request, withhold the identities of the Administrator, each
Purchaser Agent and each Purchaser in any such notification.
(b) If any Seller Party fails to perform any of its obligations under
Section 13.3(a) and notice of such failure is given to the Seller Party, the
Administrator, any Purchaser Agent or any Purchaser may (but shall not be
required to) perform, or cause performance of, such obligations, and the costs
and expenses incurred in connection therewith shall be payable by Seller as
provided in Section 10.3. Each Seller Party irrevocably authorizes the
Administrator at any time and from time to time in the sole discretion of the
Administrator, and appoints the Administrator as its attorney-in-fact, to act on
behalf of such Seller Party (i) to execute on behalf of Seller as debtor and to
file financing statements necessary or desirable in the Administrator’s sole
discretion to perfect and to maintain the perfection and priority of the
interest of the Administrator for the benefit of the Secured Parties in the
Receivables and (ii) to file a carbon, photographic or other reproduction of
this Agreement or any financing statement with respect to the Receivables as a
financing statement in such offices as the Administrator in its sole discretion
deems necessary or desirable to perfect and to maintain the perfection and
priority of the Administrator’s security interest in the Purchased Assets, for
the benefit of the Secured Parties. The Administrator shall provide the Seller
with copies of any such filings. This appointment is coupled with an interest
and is irrevocable. Each of the Seller Parties (A) hereby authorizes the
Administrator to file financing statements and other filing or recording
documents with respect

 

48



--------------------------------------------------------------------------------



 



to the Receivables and Related Security (including any amendments thereto, or
continuation or termination statements thereof), without the signature or other
authorization of such Seller Party, in such form and in such offices as the
Administrator reasonably determines appropriate to perfect or maintain the
perfection of the security interest of the Administrator hereunder, (B)
acknowledges and agrees that it is not authorized to, and will not, file
financing statements or other filing or recording documents with respect to the
Receivables or Related Security (including any amendments thereto, or
continuation or termination statements thereof), without the express prior
written approval by the Administrator, consenting to the form and substance of
such filing or recording document, and (C) approves, authorizes and ratifies any
filings or recordings made by or on behalf of the Administrator in connection
with the perfection of the security interests in favor of Seller or the
Administrator.
Section 13.4 Confidentiality.
(a) Each of the Seller Parties shall maintain and shall cause each of its
employees and officers to maintain the confidentiality of the Fee Letters and
the other confidential or proprietary information with respect to the
Administrator, each Purchaser Agent and each Purchaser and their respective
businesses obtained by it or them in connection with the structuring,
negotiating and execution of the transactions contemplated herein, except that
such Seller Party and its officers and employees may disclose such information
to such Seller Party’s auditors and attorneys, employees, financial advisors or
rating agencies and as required by any applicable law, rule, regulation,
direction, request or order of any judicial, administrative or regulatory
authority or proceeding (whether or not having the force or effect of law).
(b) Anything herein to the contrary notwithstanding, each Seller Party hereby
consents to the disclosure of any nonpublic information with respect to it in
connection with the transactions contemplated herein (i) to the Administrator,
any Purchaser Agent, any Purchaser or any other Funding Source by each other,
(ii) by any such Person to any prospective or actual assignee or participant of
any of them, (iii) by any such Person to any rating agency or Commercial Paper
dealer and (iv) to any officers, directors, employees, outside accountants,
financial advisors, and attorneys of any of the foregoing; provided that each
such Person is informed of the confidential nature of such information. In
addition, any such Person may disclose any such nonpublic information pursuant
to any law, rule, regulation, direction, request or order of any judicial,
administrative or regulatory authority or proceedings (whether or not having the
force or effect of law).
(c) Notwithstanding anything herein to the contrary, to the extent not
inconsistent with applicable securities laws, each party hereto (and each of its
employees, representatives or other agents) may disclose to any and all Persons,
without limitation of any kind, the tax treatment and tax structure of the
transaction (as defined in Section 1.6011-4 of the Treasury Regulations) and all
materials of any kind (including opinions or other tax analyses) to the extent
relating to such tax treatment and tax structure.
Section 13.5 Bankruptcy Petition. Seller, the Servicer, the Administrator, each
Purchaser Agent and each Related Committed Purchaser hereby covenants and agrees
that, prior to the date that is one year and one day after the payment in full
of all outstanding senior indebtedness of each Conduit Purchaser, it will not
institute against, or join any other Person in instituting against, each Conduit
Purchaser any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or other similar proceeding under the laws of the United States or
any state of the United States.

 

49



--------------------------------------------------------------------------------



 



Section 13.6 Limitation of Liability. No claim may be made by any Seller Party
or any other Person against the Administrator, any Purchaser Agent, any
Purchaser or any other Funding Source or their respective Affiliates, directors,
officers, employees, attorneys or agent for any special, indirect, consequential
or punitive damages in respect of any claim for breach of contract or any other
theory of liability arising out of or related to the transactions contemplated
by this Agreement, or any act, omission or event occurring in connection
therewith; and each Seller Party hereby waives, releases, and agrees not to sue
upon any claim for any such damages, whether or not accrued and whether or not
known or suspected to exist in its favor.
Section 13.7 CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAWS THEREOF OTHER THAN SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW (EXCEPT IN THE CASE OF THE OTHER TRANSACTION DOCUMENTS, TO THE
EXTENT OTHERWISE EXPRESSLY STATED THEREIN) AND EXCEPT TO THE EXTENT THAT THE
PERFECTION OF THE OWNERSHIP INTEREST OF SELLER OR THE OWNERSHIP OR SECURITY
INTEREST OF THE ADMINISTRATOR (FOR THE BENEFIT OF THE SECURED PARTIES) IN ANY OF
THE COLLATERAL IS GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF
NEW YORK.
Section 13.8 CONSENT TO JURISDICTION. EACH PARTY TO THIS AGREEMENT HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES
FEDERAL COURT SITTING IN THE SOUTHERN DISTRICT OF NEW YORK OR ANY NEW YORK STATE
COURT SITTING IN NEW YORK COUNTY IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH PERSON PURSUANT TO
THIS AGREEMENT, AND EACH SUCH PARTY HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT
SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE
ADMINISTRATOR, ANY PURCHASER AGENT OR ANY PURCHASER TO BRING PROCEEDINGS AGAINST
ANY SELLER PARTY IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL
PROCEEDING BY ANY SELLER PARTY AGAINST THE ADMINISTRATOR , ANY PURCHASER AGENT
OR ANY PURCHASER OR ANY AFFILIATE OF THE ADMINISTRATOR, ANY PURCHASER AGENT OR
ANY PURCHASER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING
OUT OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY
SUCH SELLER PARTY PURSUANT TO THIS AGREEMENT SHALL BE BROUGHT ONLY IN A COURT IN
NEW YORK, NEW YORK.

Section 13.9 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY
IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY

 

50



--------------------------------------------------------------------------------



 



OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN
ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY
DOCUMENT EXECUTED BY ANY SELLER PARTY PURSUANT TO THIS AGREEMENT OR THE
RELATIONSHIP ESTABLISHED HEREUNDER OR THEREUNDER.

Section 13.10 Integration; Binding Effect; Survival of Terms.
(a) This Agreement and each other Transaction Document contain the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.
(b) This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns (including any
trustee in bankruptcy). This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms and
shall remain in full force and effect until terminated in accordance with its
terms; provided that the rights and remedies with respect to (i) any breach of
any representation and warranty made by any Seller Party pursuant to Article V,
(ii) the indemnification and payment provisions of Article X, and Sections 13.4
and 13.5 shall be continuing and shall survive any termination of this
Agreement.
(c) Each of the Seller Parties, and the Administrator, the Purchaser Agents and
the Purchasers hereby acknowledges and agrees that the Funding Sources are
hereby made express third party beneficiaries of this Agreement and each of the
other Transaction Documents as in effect from time to time.
Section 13.11 Counterparts; Severability; Section References. This Agreement may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier shall be effective as delivery of a manually executed
counterpart of a signature page to this Agreement. Any provisions of this
Agreement which are prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. Unless otherwise
expressly indicated, all references herein to “Article,” “Section,” “Schedule”
or “Exhibit” shall mean articles and sections of, and schedules and exhibits to,
this Agreement.

Section 13.12 Characterization.
(a) It is the intention of the parties hereto that each Purchase hereunder shall
constitute and be treated as an absolute and irrevocable sale, which Purchase
shall provide the Administrator (for the benefit of the Secured Parties) with
the full benefits of ownership of the applicable Receivable Interest. Except as
specifically provided in this Agreement, each sale of a Receivable Interest
hereunder is made without recourse to Seller; provided that (i) Seller shall be
liable to the Administrator, the Purchaser Agents and the Purchasers for all
representations,

 

51



--------------------------------------------------------------------------------



 



warranties, covenants and indemnities made by Seller pursuant to the terms of
this Agreement, and (ii) such sale does not constitute and is not intended to
result in an assumption by the Administrator, any Purchaser Agent or any
Purchaser or any assignee thereof of any obligation of Seller or any Originator
or any other person arising in connection with the Receivables, the Related
Security, or the related Contracts, or any other obligations of Seller or any
Originator.

(b) In addition to any ownership interest which the Administrator or any
Purchaser may from time to time acquire pursuant hereto, Seller hereby grants to
the Administrator for the benefit of Secured Parties a valid and perfected
security interest in all of Seller’s right, title and interest in, to and under
all Receivables now existing or hereafter arising, the Collections, each
Lock-Box, each Collection Account, all Related Security, all other rights and
payments relating to such Receivables, and all proceeds of any thereof prior to
all other liens on and security interests therein to secure the prompt and
complete payment of the Aggregate Unpaids. The Administrator, on behalf of
Secured Parties, shall have, in addition to the rights and remedies that it may
have under this Agreement, all other rights and remedies provided to a secured
creditor under the UCC and other applicable law, which rights and remedies shall
be cumulative.
<signature pages follow>

 

52



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers or attorneys-in-fact as of the
date hereof.

          AMERISOURCE RECEIVABLES FINANCIAL CORPORATION    
 
       
By:
  /s/ J.F. Quinn    
 
 
 
Name:  J.F. Quinn
Title:   Vice President and Corporate Treasurer    

     
Address:
  Amerisource Receivables Financial Corporation
P. O. Box 1735
Southeastern, PA 19399

Attention:
  Jack Quinn
Telephone:
  (610) 727-7453
Facsimile:
  (610) 727-3639

          AMERISOURCEBERGEN DRUG CORPORATION,
as Servicer    
 
       
By:
  /s/ J.F. Quinn    
 
 
 
Name:  J.F. Quinn
Title:   Vice President and Corporate Treasurer    

     
Address:
  AmerisourceBergen Drug Corporation
1300 Morris Drive
Chesterbrook, PA 19087
Attention:
  Jack Quinn
Telephone:
  (610) 727-7116
Facsimile:
  (610) 727-3639

                  Receivables Purchase Agreement

 

S-1



--------------------------------------------------------------------------------



 



BLUE RIDGE ASSET FUNDING CORPORATION,
as a Conduit Purchaser

         
BY:
  WACHOVIA CAPITAL MARKETS, LLC,     ITS ATTORNEY-IN-FACT    
 
       
By:
  /s/ Douglas R. Wilson, Sr.    
 
 
 
Name: Douglas R. Wilson, Sr.
Title:   Vice President    

     
Address:
  Wachovia Capital Markets, LLC
301 South College Street
Charlotte, NC 28288
Attention:
  Doug Wilson
Telephone:
  (704) 374-2520
Facsimile:
  (704) 383-9579

With a copy to:

Blue Ridge Asset Funding Corporation
c/o AMACAR Group, L.L.C.
6525 Morrison Boulevard,
Suite 318
Charlotte, NC 28211

WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrator and as Purchaser Agent and
Related Committed Purchaser for
Blue Ridge Asset Funding Corporation

         
By:
  /s/ Victoria A. Dudley    
 
 
 
Name: Victoria A. Dudley
Title:   Managing Director    

     
Address:
  Wachovia Bank, National Association
191 Peachtree Street, NE
22nd Floor
Mail Code GA8047
Atlanta, GA 30303
Attention:
  Cecil Noble
Telephone:
  (404) 332-4209
Facsimile:
  (404) 332-5152

Commitment: $250,000,000
Scheduled Facility Termination Date: July 6, 2006 with respect to $250,000,000
of the Commitment.

                  Receivables Purchase Agreement

 

S-2



--------------------------------------------------------------------------------



 



EAGLEFUNDING CAPITAL CORPORATION,
as a Conduit Purchaser

         
By:
  FLEET SECURITIES, INC., as attorney-in-fact    
 
       
By:
  /s/ Jolin T. Hackett III    
 
 
 
Name: Jolin T. Hackett III
Title:   Managing Director    

Fleet Securities, Inc.
100 Federal Street
Boston, Massachusetts 02110
Attention: John T. Hackett III
Telephone: (617) 434-4702
Telecopy: (617) 434-5719

FLEET NATIONAL BANK, as a Related Committed Purchaser
for EagleFunding Capital Corporation

         
By:
  FLEET SECURITIES, INC.    
 
       
By:
  /s/ Thomas M. Callhoun    
 
 
 
As agent for Fleet National Bank
Name: Thomas M. Callhoun
Title:   Managing Director    

Fleet Securities, Inc.
100 Federal Street
Boston, Massachusetts 02110
Attention: Peter M. Benham
Telephone: (617) 434-5241
Telecopy: (617) 434-5719
Commitment: $250,000,000

                  Receivables Purchase Agreement

 

S-3



--------------------------------------------------------------------------------



 



FLEET SECURITIES, INC., as Purchaser Agent for
EagleFunding Capital Corporation and its Related Committed Purchasers

         
By:
  /s/ John T. Hackett III    
 
 
 
Name: John T. Hackett III
Title:   Managing Director    

Fleet Securities, Inc.
100 Federal Street
Boston, Massachusetts 02110
Attention: John T. Hackett III
Telephone: (617) 434-4702
Telecopy: (617) 434-5719
Scheduled Facility Termination Date: July 6, 2006 with respect to $125,000,000
of the Commitment and July 8, 2004 with respect to the remaining $125,000,000 of
the Commitment.

                  Receivables Purchase Agreement

 

S-4



--------------------------------------------------------------------------------



 



LIBERTY STREET FUNDING CORP., as a Conduit Purchaser

         
By:
  /s/ Andrew L. Stidd    
 
 
 
Name: Andrew L. Stidd
Title:   President    

Address:

Liberty Street Funding Corp.
c/o Global Securitization Services, LLC
114 West 47th Street, Suite 1715
New York, New York 10036
Attention: Andrew L. Stidd
Telephone No.: (212) 302-5151
Facsimile No.: (212) 302-8767

THE BANK OF NOVA SCOTIA, as Administrator
and as Purchaser Agent and Related Committed Purchaser
for Liberty Street Funding Corp.

         
By:
  /s/ Michael Eden    
 
 
 
Name: Michael Eden
Title:   Director    

Address:
The Bank of Nova Scotia
One Liberty Plaza
New York, New York 10006
Attention: Michael Eden
Telephone No.: (212) 225-5237
Facsimile No.: (212) 225-5274

Commitment: $250,000,000
Scheduled Facility Termination Date: July 6, 2006 with respect to $125,000,000
of the Commitment and July 8, 2004 with respect to the remaining $125,000,000 of
the Commitment.

                   Receivables Purchase Agreement

 

S-5



--------------------------------------------------------------------------------



 



ATLANTIC ASSET SECURITIZATION CORP.,
as a Conduit Purchaser

         
By:
  CREDIT LYONNAIS, its attorney-in-fact    
 
       
By:
  /s/ Conrad Meyer    
 
 
 
Name: Conrad Meyer
Title:   Director    

1301 Avenue of the Americas
New York, New York 10019-6022
Attn: Conrad A. Meyer
Telephone: (212) 261-7609
Telecopy: (212) 459-3258

CREDIT LYONNAIS, as Administrator
and as Purchaser Agent and Related Committed Purchaser
for Atlantic Asset Securitization Corp.

         
By:
  /s/ Conrad Meyer    
 
 
 
Name: Conrad Meyer
Title:   Director    

1301 Avenue of the Americas
New York, New York 10019-6022
Attn: Conrad A. Meyer
Telephone: (212) 261-7609
Telecopy: (212) 459-3258

Commitment: $200,000,000
Scheduled Facility Termination Date: July 8, 2004 with respect to $200,000,000
of the Commitment.

                 Receivables Purchase Agreement

 

S-6



--------------------------------------------------------------------------------



 



          MARKET STREET FUNDING CORPORATION,
as a Conduit Purchaser    
 
       
By:
  /s/ Douglas K. Johnson    
 
 
 
Name: Douglas K. Johnson
Title:   President    

c/o AMACAR Group, L.L.C.
6525 Morrison Boulevard,
Suite 318
Charlotte, NC 28211
United States of America

PNC BANK, NATIONAL ASSOCIATION, as Administrator
and as Purchaser Agent and Related Committed Purchaser
for Market Street Funding Corporation

         
By:
  /s/ John T. Smathers    
 
 
 
Name: John T. Smathers
Title:   Vice President    

One PNC Plaza, 26th Floor
249 Fifth Avenue
Pittsburgh, Pennsylvania 15222
Attention: John Smathers
Telephone: (412) 762-6440
Telecopy: (412) 762-9184

Commitment: $100,000,000
Scheduled Facility Termination Date: July 6, 2006 with respect to $50,000,000 of
the Commitment and July 8, 2004 with respect to the remaining $50,000,000 of the
Commitment.

                   Receivables Purchase Agreement

 

S-7



--------------------------------------------------------------------------------



 



EXHIBIT I
DEFINITIONS
As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):
“Adjusted Dilution Ratio” means, at any time, the rolling average of the
Dilution Ratio for the 12 Calculation Periods then most recently ended.
“Administrator” has the meaning set forth in the preamble to this Agreement.
“Affiliate” shall mean, with respect to a Person, any other Person, which
directly or indirectly controls, is controlled by or is under common control
with, such Person. The term “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.
“Aggregate Invested Amount” means, on any date of determination, the aggregate
Invested Amount of all Receivable Interests of all Purchasers outstanding on
such date.
“Aggregate Reduction” has the meaning specified in Section 1.3.
“Aggregate Unpaids” means, at any time, an amount equal to the sum of (i) the
Aggregate Invested Amount, plus (ii) all Recourse Obligations (whether due or
accrued) at such time.
“Agreement” means this Receivables Purchase Agreement, as it may be amended or
modified and in effect from time to time.
“Alternate Base Rate” means, for any day for any Purchaser (a) the rate per
annum equal to the higher as of such day of (i) the Prime Rate, or (ii) one-half
of one percent (0.50%) above the Federal Funds Rate or (b) any other rate
designated as the “Alternate Base Rate” for such Purchaser in an Assumption
Agreement or Transfer Supplement pursuant to which such Purchaser becomes a
party (as a Purchaser) to the Agreement, or any other written agreement among
such Purchaser to the Seller, the Servicer, the related Purchaser Agent and the
Administrator from time to time. For purposes of determining the Alternate Base
Rate for any day, changes in the Prime Rate or the Federal Funds Rate shall be
effective on the date of each such change.
“AmerisourceBergen” shall mean AmerisourceBergen Corporation, a Delaware
corporation.
“Amortization Date” means the earliest to occur of (i) the day on which any of
the conditions precedent set forth in Section 6.2 are not satisfied, (ii) the
Business Day immediately prior to the occurrence of an Event of Bankruptcy with
respect to any Seller Party, (iii) the Business Day specified in a written
notice from the Administrator following the

 

I-1



--------------------------------------------------------------------------------



 



occurrence of any other Amortization Event, and (iv) the date which is 30 days
after the Administrator’s receipt of written notice from Seller that it wishes
to terminate the facility evidenced by this Agreement.
“Amortization Event” has the meaning specified in Article IX.
“Applicable Originator” shall mean the Originator which generated a specific
Receivable (or Receivables).
“Assumption Agreement” means an agreement substantially in the form set forth in
Exhibit IX to the Agreement.
“Authorized Officer” means, with respect to any Person, its president, corporate
controller, treasurer or chief financial officer.
“Available Commitment” means, with respect to each Related Committed Purchaser
the excess, if any, of such Related Committed Purchaser’s Commitment over the
amount funded as of such date by such Related Committed Purchaser with respect
to outstanding principal of the Receivable Interests under the Liquidity
Agreement for the Conduit Purchaser in the related Purchaser Group.
“Bank Rate Funding” means a purchase by any Liquidity Provider pursuant to its
Liquidity Commitment of all or any portion of, or any undivided interest in, a
Receivable Interest or any funding of a Receivable Interest hereunder by a
Related Committed Purchaser other than through the issuance of Commercial Paper.

“Broken Funding Costs” means for any Receivable Interest which: (i) has its
Invested Amount reduced (I) if funded with Commercial Paper (a) with respect to
the Blue Ridge Asset Funding Corporation, Liberty Street Funding Corp. and
Market Street Funding Corporation, without compliance by Seller with the notice
requirements hereunder or (b) with respect to EagleFunding Capital Corporation
or Atlantic Asset Securitization Corp., on any date other than a Settlement Date
or (II) if funded by reference to the LIBO Rate, on any date other than the
Settlement Date or (ii) does not become subject to an Aggregate Reduction
following the delivery of any Reduction Notice or (iii) is assigned by any
Conduit Purchaser to the Liquidity Providers under the related Liquidity
Agreement or terminated prior to the date on which it was originally scheduled
to end; an amount equal to the excess, if any, of (A) the CP Costs or Yield (as
applicable) that would have accrued during the remainder of the Interest Periods
or the tranche periods for Commercial Paper determined by the applicable
Purchaser Agent to relate to such Receivable Interest (as applicable) subsequent
to the date of such reduction, assignment or termination (or in respect of
clause (ii) above, the date such Aggregate Reduction was designated to occur
pursuant to the Reduction Notice) of the Invested Amount of such Receivable
Interest if such reduction, assignment or termination had not occurred or such
Reduction Notice had not been delivered, over (B) the sum of (x) to the extent
all or a portion of such Invested Amount is allocated to another Receivable
Interest, the amount of CP Costs or Yield actually accrued during the remainder
of such period on such Invested Amount for the new Receivable Interest, and
(y) to the extent such Invested Amount is not allocated to another Receivable
Interest, the income, if any, actually received during the remainder of such
period by the holder of such Receivable Interest from investing the portion of
such Invested Amount not so

 

I-2



--------------------------------------------------------------------------------



 



allocated. In the event that the amount referred to in clause (B) exceeds the
amount referred to in clause (A), the relevant Purchaser or Purchasers agree to
pay to Seller the amount of such excess (net of any amounts due to such
Purchasers). All Broken Funding Costs shall be due and payable hereunder upon
written demand.
“Business Day” means any day on which banks are not authorized or required to
close in New York, New York, Philadelphia, Pennsylvania or Atlanta, Georgia, and
The Depository Trust Company of New York is open for business, and, if the
applicable Business Day relates to any computation or payment to be made with
respect to the LIBO Rate, any day on which dealings in dollar deposits are
carried on in the London interbank market.
“Calculation Period” means a calendar month.
“Capitalized Lease” of a Person shall mean any lease of property by such Person
as lessee which would be capitalized on a balance sheet of such Person prepared
in accordance with GAAP.
“Change of Control” means the acquisition by any Person, or two or more Persons
acting in concert, of beneficial ownership (within the meaning of Rule 13d-3 of
the Securities and Exchange Commission under the Securities Exchange Act of
1934) of 30% or more of the outstanding shares of voting stock of the
Performance Guarantor.
“Collection Account” means each concentration account, depositary account,
lock-box account or similar account in which any Collections are collected or
deposited and which is listed on Exhibit IV.
“Collection Account Agreement” means an agreement substantially in the form of
Exhibit VI among an Originator, Servicer, Seller, the Administrator and a
Collection Bank.
“Collection Bank” means, at any time, any of the banks holding one or more
Collection Accounts.
“Collection Notice” means a notice, in substantially the form of Annex A to
Exhibit VI, from the Administrator to a Collection Bank.
“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds in respect of such Receivable, including, without
limitation, all Finance Charges or other related amounts accruing in respect
thereof and all cash proceeds of Related Security with respect to such
Receivable.
“Commercial Paper” means promissory notes of a Conduit Purchaser issued by such
Conduit Purchaser in the commercial paper market.
“Commitment” means, with respect to each Related Committed Purchaser, the
aggregate maximum amount which such Purchaser is obligated to pay hereunder on
account of all Purchases, as set forth below its signature to this Agreement or
in the Assumption Agreement or other agreement pursuant to which it became a
Purchaser, as such amount may be modified in connection with any subsequent
assignment pursuant to Section 12.1 or in connection with a reduction in the
Purchase Limit pursuant to Section 1.1(b).

 

I-3



--------------------------------------------------------------------------------



 



“Commitment Percentage” means, for each Related Committed Purchaser in a
Purchaser Group, such Related Committed Purchaser’s Available Commitment divided
by the total of all Available Commitments of all Related Committed Purchasers in
such Purchaser Group.
“Conduit Purchasers” means each commercial paper conduit that is a party to the
Agreement, as a purchaser, or that becomes a party to the Agreement, as a
“Conduit Purchaser” pursuant to an Assumption Agreement or otherwise.
“Consolidated Subsidiary” shall mean, at any date, for any Person, any
Subsidiary or other entity the accounts of which would be consolidated under
GAAP with those of such Person in its consolidated financial statements as of
such date.
“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or application for a letter of credit.
“Contract” means, with respect to any Receivable, any and all instruments,
agreements, invoices or other writings pursuant to which such Receivable arises
or which evidences such Receivable.
“CP Costs” means, for each day for any Conduit Purchaser (a) the “weighted
average cost” (as defined below) for such day related to the issuance of
Commercial Paper by such Conduit Purchaser that is allocated, in whole or in
part by such Conduit Purchaser, to fund all or part of its Purchases (and which
may also be allocated in part to the funding of other assets of such Conduit
Purchaser) or (b) any other amount designated as the “CP Costs” for such Conduit
Purchaser in an Assumption Agreement or Transfer Supplement pursuant to which
such Conduit Purchaser becomes a party (as a Conduit Purchaser) to the
Agreement, or any other written agreement among such Conduit Purchaser, the
Seller, the Servicer, the related Purchaser Agent and the Administrator from
time to time. As used in this definition, the “weighted average cost” shall
consist of (A) the actual interest rate (or discount) paid to purchasers of
Commercial Paper issued by such Conduit Purchaser, together with the commissions
of placement agents and dealers in respect of such Commercial Paper, to the
extent such commissions are allocated, in whole or in part, to such Commercial
Paper (B) the costs associated with the issuance of such Commercial Paper,
including without limitation, issuing and paying agent fees incurred with
respect to such Commercial Paper, (C) any incremental carrying costs incurred
with respect to Commercial Paper maturing on dates other than those on which
corresponding funds are received by such Conduit Purchaser under this Agreement
and (D) interest on other borrowing or funding sources by such Conduit
Purchaser, including to fund small or odd dollar amounts that are not easily
accommodated in the commercial paper market and interest under any voluntary
advance agreement. In addition to the foregoing costs, if Seller shall request
any Incremental Purchase during any period of time determined by the applicable
Purchaser Agent in its sole discretion to result in incrementally higher CP
Costs applicable to such Incremental Purchase, the Invested Amount associated
with any such Incremental Purchase shall, during such period,

 

I-4



--------------------------------------------------------------------------------



 



be deemed to be funded by such Conduit Purchaser in a special pool (which may
include capital associated with other receivable purchase facilities) for
purposes of determining such additional CP Costs applicable only to such special
pool and charged each day during such period to the Seller.

“Credit Agreement” shall mean the Credit Agreement dated as of August 29, 2001,
among AmerisourceBergen, the lenders named therein and The Chase Manhattan Bank
(including its successors and assigns), as Administrative Agent, as the same may
from time to time be amended, supplemented or otherwise modified.
“Credit and Collection Policy” means, as applicable, each of the Servicer’s or
the Applicable Originator’s credit and collection policies and practices
relating to Contracts and Receivables existing on the date hereof and summarized
in Exhibit VII hereto, as modified from time to time in accordance with this
Agreement.
“Cut-Off Date” means the last day of a Calculation Period.
“Days Sales Outstanding” means, as of any day, an amount equal to the product of
(x) 91, multiplied by (y) the amount obtained by dividing (i) the aggregate
outstanding balance of Receivables as of the most recent Cut-Off Date, by
(ii) the aggregate amount of Receivables created during the three
(3) Calculation Periods including and immediately preceding such Cut-Off Date.
“Deemed Collections” means Collections deemed received by Seller under
Section 1.4(a).
“Default Horizon Ratio” means, as of any Cut-Off Date, the ratio (expressed as a
decimal) computed by dividing (i) the aggregate amount of Receivables originated
by the Originators during the four Calculation Periods ending on such Cut-Off
Date, by (ii) the Net Pool Balance as of such Cut-off Date.
“Default Rate” means a rate per annum equal to the sum of (i) the Alternate Base
Rate plus (ii) 2.00%, changing when and as the Alternate Base Rate changes.
“Default Ratio” means, as of any Cut-Off Date, the ratio (expressed as a
percentage) computed by dividing (x) the total amount of Receivables which
became Defaulted Receivables during the Calculation Period that includes such
Cut-Off Date, by (y) the aggregate amount of receivables originated by the
Originators during the Calculation Period occurring five months prior to the
Calculation Period ending on such Cut-Off Date.
“Defaulted Receivable” means a Receivable (without duplication): (i) as to which
the Obligor thereof has suffered an Event of Bankruptcy; (ii) which, consistent
with the Credit and Collection Policy, should be written off Seller’s books as
uncollectible; or (iii) as to which any payment, or part thereof, remains unpaid
for 121 days or more from the original due date for such payment (determined
without regard to any extension of the due date pursuant to Section 8.2(d)). The
Outstanding Balance of any Defaulted Receivable shall be determined without
regard to any credit memos or credit balances.


 

I-5



--------------------------------------------------------------------------------



 



“Delinquency Ratio” means, at any time, a percentage equal to (i) the aggregate
Outstanding Balance of all Receivables that were Delinquent Receivables at such
time divided by (ii) the aggregate Outstanding Balance of all Receivables at
such time.
“Delinquent Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for 61-120 days from the original due date for such
payment (determined without regard to any extension of the due date pursuant to
Section 8.2(d)). The Outstanding Balance of any Delinquent Receivable shall be
determined without regard to any credit memos or credit balances.
“Demand Advance” means any advance made by Seller to ABDC at any time while it
is acting as the Servicer, which advance (a) is payable upon demand, (b) is not
evidenced by an instrument, chattel paper or a certificated security, (c) bears
interest at a market rate determined by Seller and the Servicer from time to
time, (d) is not subordinated to any other Indebtedness or obligation of the
Servicer, and (e) may not be offset by ABDC against amounts due and owing from
Seller to it under its Subordinated Note; provided that no Demand Advance may be
made after the Final Facility Termination Date or on any date prior to the Final
Facility Termination Date on which an Amortization Event or an Unmatured
Amortization Event exists and is continuing.
“Dilution” means the amount of any reduction or cancellation of the Outstanding
Balance of a Receivable as described in Section 1.4(a).
“Dilution Horizon Ratio” means, as of any Cut-off Date, a ratio (expressed as a
decimal), computed by dividing (i) the aggregate amount of receivables
originated by the Originators during the Calculation Period ending on such
Cut-Off Date, by (ii) the Net Pool Balance as of such Cut-Off Date.
“Dilution Ratio” means, as of any Cut-Off Date, a ratio (expressed as a
percentage), computed by dividing (i) the total amount of decreases in
Outstanding Balances due to Dilutions during the Calculation Period ending on
such Cut-Off Date, by (ii) the aggregate sales generated by the Originators
during the Calculation Period prior to the Calculation Period ending on such
Cut-Off Date.
“Dilution Reserve” means, for any Calculation Period, the product (expressed as
a percentage) of:
(a) the sum of (i) two (2) times the Adjusted Dilution Ratio as of the
immediately preceding Cut-Off Date, plus (ii) the Dilution Volatility Component
as of the immediately preceding Cut-Off Date, times
(b) the Dilution Horizon Ratio as of the immediately preceding Cut-Off Date.
“Dilution Volatility Component” means the product (expressed as a percentage) of
(i) the difference between (a) the highest three (3)-month rolling average
Dilution Ratio over the past 12 Calculation Periods and (b) the Adjusted
Dilution Ratio, and (ii) a fraction, the numerator of which is equal to the
amount calculated in (i)(a) of this definition and the denominator of which is
equal to the amount calculated in (i)(b) of this definition.

 

I-6



--------------------------------------------------------------------------------



 



“Dispute” shall mean any dispute, deduction, claim, offset, defense,
counterclaim, set-off or obligation of any kind, contingent or otherwise,
relating to a Receivable, including, without limitation, any dispute relating to
goods or services already paid for.
“Dollar” and “$” shall mean lawful currency of the United States of America.
“Eligible Assignee” means a commercial bank having a combined capital and
surplus of at least $250,000,000 with a rating of its (or its parent holding
company’s) short-term securities equal to or higher than (i) A-1 by S&P and
(ii) P-1 by Moody’s (or such other criteria as the applicable Purchaser Agent
shall specify to the Administrator and the Seller from time to time).
“Eligible Receivable” means, at any time, a Receivable:
(a) which complies with all applicable Laws and other legal requirements,
whether Federal, state or local, including, without limitation, to the extent
applicable, usury laws, the Federal Consumer Credit Protection Act, the Fair
Credit Billing Act, the Federal Truth in Lending Act, and Regulation Z of the
Board of Governors of the Federal Reserve System;
(b) which constitutes an “account”, “chattel paper” or a “general intangible” as
defined in the UCC as in effect in the State of New York and the jurisdiction
whose Law governs the perfection of the Administrator’s (for the benefit of the
Secured Parties) ownership and security interest therein, and is not evidenced
by an “instrument,” as defined in the UCC as so in effect;
(c) which was originated in connection with a sale of goods or the provision of
services by the Applicable Originator in the ordinary course of its business to
an Obligor who was approved by the Applicable Originator in accordance with its
Credit and Collection Policy, and which Obligor is not an Affiliate of the
Seller or the Applicable Originator;
(d) which (i) arises from a Contract and has been billed, or in respect of which
the related Obligor is otherwise liable, in accordance with the terms of such
Contract and (ii) arises from a Contract that (A) does not require the Obligor
under such Contract to consent to the transfer, sale or assignment of the rights
and duties of the Applicable Originator or the Seller under such Contract and
(B) does not contain any provision that restricts the ability of the
Administrator, any Purchaser Agent or any Purchaser to exercise its rights under
this Agreement (or the Receivables Sale Agreement), including, without
limitation, the right to review the Contract;
(e) which is genuine and constitutes a legal, valid, binding and irrevocable
payment obligation of the related Obligor, enforceable in accordance with its
terms, and which is not subject to any Disputes or other offsets, counterclaims,
defenses or contra accounts;
(f) which provides for payment in Dollars and is to be paid in the United States
by the related Obligor;

 

I-7



--------------------------------------------------------------------------------



 



(g) which directs payment thereof to be sent to a Lock-Box or the Collection
Account;
(h) which has not been repurchased by any Originator pursuant to the repurchase
provisions of the Receivables Sale Agreement;
(i) which is not a Defaulted Receivable or Delinquent Receivable;
(j) which has a related Obligor who (i) is not more than 60 days past due on
greater than 50% of the aggregate Outstanding Balance of such Receivable and
other receivables generated by the Applicable Originator and (ii) is not the
subject of a current Event of Bankruptcy and has not been the subject of an
Event of Bankruptcy during the prior 24 months unless otherwise agreed to in
writing by the Administrator and the Required Purchaser Agents;
(k) which has a related Obligor that is a Person domiciled in the United States
of America;
(l) which was not originated in or subject to the Laws of a jurisdiction whose
Laws would make such Receivable, the related Contract or the sale of the
Receivable Interests to the Purchasers, or the pledge of the security interest
to the Administrator (for the benefit of the Secured Parties), hereunder
unlawful, invalid or unenforceable and which is not subject to any legal
limitation on transfer;
(m) which is owned solely by the Seller free and clear of all Liens, except for
the Lien arising in connection with this Agreement;
(n) for which all goods, services, and other products and transactions in
connection with such Receivable have been finally performed or delivered to and
accepted by the Obligor without Dispute;
(o) which does not provide the Obligor with the right to obtain any cash advance
thereunder;
(p) which has not been selected in a manner materially adverse to any Purchaser;
(q) which by its terms requires payment in respect thereof to be made no later
than 30 days after the date of the original invoice with respect thereto;
provided that up to 5% of the Receivables may have payment terms between 31 and
60 days and up to 5% of the Receivables may have payment terms between 61 and
90 days;
(r) which is an eligible asset within the meaning of Rule 3a-7 promulgated under
the Investment Company Act of 1940, as amended from time to time;
(s) which is not of a type that has been disqualified by S&P or Moody’s for any
other reason;

 

I-8



--------------------------------------------------------------------------------



 



(t) which is not payable in installments (except for Receivables related to
opening orders);
(u) which is not evidenced by a promissory note;
(v) which has terms which have not been modified, impaired, waived, altered,
extended or renegotiated since the initial sale or provision of service to an
Obligor in any way not provided for in this Agreement; and
(w) which is not a Government Receivable.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Performance Guarantor or ABDC within the meaning of
Section 414(b) or (c) of the Internal Revenue Code (and Sections 414(m) and
(o) of the Internal Revenue Code for purposes of provisions relating to
Section 412 of the Internal Revenue Code).
“ERISA Event” means a Reportable Event with respect to a Pension Plan; (b) a
complete or partial withdrawal from a Multiemployer Plan that would result in
liability to Performance Guarantor or any ERISA Affiliate, or the receipt or
delivery by Performance Guarantor or any ERISA Affiliate of any notice with
respect to any Multiemployer Plan concerning the imposition of liability as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA; (c) a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA; (d) the filing
pursuant to Code Section 412 or ERISA Section 302 of an application for a waiver
of the minimum funding standard, or the grant of same, with respect to a Pension
Plan; (e) the PBGC or a plan administrator shall, or shall indicate its
intention in writing to the Seller, Performance Guarantor or any ERISA Affiliate
to, terminate any Pension Plan or appoint a trustee to administer any Pension
Plan; (f) Performance Guarantor or any ERISA Affiliate incurs liability under
Title IV of ERISA with respect to the termination of any Pension Plan; or
(g) the existence of an accumulated funding deficiency with respect to any
Pension Plan (as defined in Section 302(a) of ERISA and Section 412(a) of the
Internal Revenue Code), whether or not waived.
“Event of Bankruptcy” shall be deemed to have occurred with respect to a Person
if either:
(a) a case or other proceeding shall be commenced, without the application or
consent of such Person, in any court, seeking the liquidation, reorganization,
debt arrangement, dissolution, winding up, or composition or readjustment of
debts of such Person, the appointment of a trustee, receiver, custodian,
liquidator, assignee, sequestrator or the like for such Person or all or
substantially all of its assets, or any similar action with respect to such
Person under any law relating to bankruptcy, insolvency, reorganization, winding
up or composition or adjustment of debts, and such case or proceeding shall
continue undismissed, or unstayed and in effect, for a period of 60 consecutive
days; or an order for relief in respect of such Person shall be entered in an
involuntary case under the federal bankruptcy laws or other similar laws now or
hereafter in effect; or

 

I-9



--------------------------------------------------------------------------------



 



(b) such Person shall commence a voluntary case or other proceeding under any
applicable bankruptcy, insolvency, reorganization, debt arrangement, dissolution
or other similar law now or hereafter in effect, or shall consent to the
appointment of or taking possession by a receiver, liquidator, assignee, trustee
(other than a trustee under a deed of trust, indenture or similar instrument),
custodian, sequestrator (or other similar official) for, such Person or for any
substantial part of its property, or shall make any general assignment for the
benefit of creditors, or shall be adjudicated insolvent, or admit in writing its
inability to pay its debts generally as they become due, or, if a corporation or
similar entity, its board of directors shall vote to implement any of the
foregoing.
“Exiting Purchaser” means each Purchaser in a Purchaser Group for which the
Facility Termination Date has occurred, including, without limitation, because
such Purchaser Group declined to extend the Facility Termination Date in
accordance with Section 1.6 (it being understood that if an Exiting Purchaser
has multiple Scheduled Facility Termination Dates for its Commitment, then such
Purchaser shall only be considered an Exiting Purchaser to the extent its
Invested Amount exceeds the portion of its Commitment with respect to which the
Scheduled Facility Termination Date has not yet occurred).
“Facility Account” means Seller’s account no. 323185460 at J.P. Morgan Chase
Bank.
“Facility Termination Date” means, for any Group Commitment (or portion
thereof), the earliest to occur of: (a) the Scheduled Facility Termination Date
for such Group Commitment (or portion thereof), (b) the Amortization Date and
(c) the date the Purchase Limit reduces to zero pursuant to Section 1.1(b) of
the Agreement.
“Federal Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as amended and any successor statute thereto.
“Federal Funds Effective Rate” means, for any period for any Purchaser, a
fluctuating interest rate per annum for each day during such period equal to
(i) the weighted average of the rates on overnight federal funds transactions
with members of the Federal Reserve System arranged by federal funds brokers, as
published for such day (or, if such day is not a Business Day, for the preceding
Business Day) by the Federal Reserve Bank of New York in the Composite Closing
Quotations for U.S. Government Securities; or (ii) if such rate is not so
published for any day which is a Business Day, the average of the quotations at
approximately 11:30 a.m. (New York time) for such day on such transactions
received by the related Purchaser Agent from three federal funds brokers of
recognized standing selected by it.
“Fee Letter” means each fee letter with respect to this Agreement among Seller,
ABDC and the applicable Purchaser Agent, as it may be amended, restated or
otherwise modified and in effect from time to time.
“Final Facility Termination Date” means the latest Facility Termination Date to
occur for all the Purchaser Groups.

 

I-10



--------------------------------------------------------------------------------



 



“Final Payout Date” means the date on which all Aggregate Unpaids have been paid
in full and the Purchase Limit has been reduced to zero.
“Finance Charges” means, with respect to a Contract, any finance, interest, late
payment charges or similar charges owing by an Obligor pursuant to such
Contract.
“Fiscal Year” shall mean each year ending September 30, which is the fiscal year
of the Seller and the Servicer for accounting purposes.
“Funding Agreement” means (i) this Agreement, (ii) the Liquidity Agreement and
(iii) any other agreement or instrument executed by any Funding Source with or
for the benefit of any Conduit Purchaser.
“Funding Source” means (i) the Administrator, any Purchaser Agent or any
Liquidity Provider or (ii) any insurance company, bank or other funding entity
providing liquidity, credit enhancement or back-up purchase support or
facilities to any Conduit Purchaser.
“GAAP” means generally accepted accounting principles in effect in the United
States of America as of the date of this Agreement.
“Government Receivables” shall mean, at the time, any Receivables for which the
related Obligor is the United States of America, any State or local government
or any Federal or state agency or instrumentality or political subdivision
thereof.
“Group Commitment” means with respect to any Purchaser Group the aggregate of
the Commitments of each Purchaser within such Purchaser Group.
“Group Invested Amount” means with respect to any Purchaser Group, an amount
equal to the aggregate Invested Amount of all the Purchasers within such
Purchaser Group.
“Guarantee” shall mean, as applied to any Indebtedness, (i) a guarantee (other
than by endorsement for collection in the ordinary course of business), direct
or indirect, in any manner, of any part or all of such Indebtedness or (ii) an
agreement, direct or indirect, contingent or otherwise, providing assurance of
the payment or performance (or payment of damages in the event of
non-performance) of any part or all of such Indebtedness, including, without
limiting the foregoing, the payment of amounts drawn down by letters of credit.
The amount of any Guarantee shall be deemed to be the maximum amount of the
Indebtedness guaranteed for which the guarantor could be held liable under such
Guarantee.
“Incremental Purchase” means a purchase of one or more Receivable Interests
which increases the total outstanding Aggregate Invested Amount hereunder.
“Indebtedness” of any Person shall mean, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, or upon
which interest payments are customarily made, (iii) all obligations of such
Person under conditional sale or other title retention agreements relating to
property purchased by such Person (other than customary reservations or
retentions of title under agreements with suppliers entered into in the ordinary
course of business), (iv) all

 

I-11



--------------------------------------------------------------------------------



 



obligations of such Person issued or assumed as the deferred purchase price of
property or services purchased by such Person (other than trade debt incurred in
the ordinary course of business and due within twelve months of the incurrence
thereof) which would appear as liabilities on a balance sheet of such Person,
(v) all obligations of such Person under take-or-pay or similar arrangements or
under commodities agreements, (vi) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on, or payable out of the proceeds of
production from, property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed, provided that for purposes hereof
the amount of such Indebtedness shall be limited to the greater of (A) the
amount of such Indebtedness as to which there is recourse to such Person and
(B) the fair market value of the property which is subject to the Lien,
(vii) all Guarantees of such Person, (viii) the principal portion of all
obligations of such Person under Capitalized Leases, (ix) all obligations of
such Person in respect of interest rate protection agreements, foreign currency
exchange agreements, commodity purchase or option agreements or other interest
or exchange rate or commodity price hedging agreements, (x) the maximum amount
of all standby letters of credit issued or bankers’ acceptances facilities
created for the account of such Person and, without duplication, all drafts
drawn thereunder (to the extent unreimbursed), (xi) all preferred stock issued
by such Person and required by the terms thereof to be redeemed, or for which
mandatory sinking fund payments are due by a fixed date, (xii) the principal
balance outstanding under any securitization transaction and (xiii) the
principal balance outstanding under any synthetic lease, tax retention operating
lease, off-balance sheet loan or similar off-balance sheet financing product to
which such Person is a party, where such transaction is considered borrowed
money indebtedness for tax purposes but is classified as an operating lease in
accordance with GAAP. The Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer, but only to the extent to which there is
recourse to such Person for payment of such Indebtedness.

“Indemnified Amounts” has the meaning specified in Section 10.1.
“Indemnified Party” has the meaning specified in Section 10.1.
“Independent Director” shall mean a member of the Board of Directors of Seller
who is not at such time, and has not been at any time during the preceding five
(5) years: (A) a director, officer, employee or affiliate of Performance
Guarantor, any Originator or any of their respective Subsidiaries or Affiliates
(other than Seller), or (B) the beneficial owner (at the time of such
individual’s appointment as an Independent Director or at any time thereafter
while serving as an Independent Director) of any of the outstanding common
shares of Seller, any Originator, or any of their respective Subsidiaries or
Affiliates, having general voting rights.
“Interest Period” means with respect to any Receivable Interest funded through a
Bank Rate Funding:
(a) the period commencing on the date of the initial funding of such Receivable
Interest through a Bank Rate Funding and including on, but excluding, the
Business Day immediately preceding the next following Settlement Date; and

 

I-12



--------------------------------------------------------------------------------



 



(b) thereafter, each period commencing on, and including, the Business Day
immediately preceding a Settlement Date and ending on, but excluding, the
Business Day immediately preceding the next following Settlement Date.
“Internal Revenue Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time and any successor thereto, and the regulations promulgated and
rulings issued thereunder.
“Invested Amount” of any Receivable Interest means, at any time, (A) the
Purchase Price of such Receivable Interest paid by the Purchasers, minus (B) the
sum of the aggregate amount of Collections and other payments received by the
applicable Purchaser Agent which in each case are applied to reduce such
Invested Amount in accordance with the terms and conditions of this Agreement;
provided that such Invested Amount shall be restored (in accordance with
Section 2.5) in the amount of any Collections or other payments so received and
applied if at any time the distribution of such Collections or payments are
rescinded, returned or refunded for any reason.
“Law” shall mean any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, order, injunction, writ, decree or award of any
Official Body.
“LIBO Rate” means, for any Interest Period for any Purchaser (a) (i) the rate
per annum determined on the basis of the offered rate for deposits in U.S.
dollars of amounts equal or comparable to the Invested Amount offered for a term
comparable to such Interest Period, which rates appear on a Bloomberg L.P.
terminal, displayed under the address “US0001M <Index> Q <Go>” effective as of
11:00 A.M., London time, two Business Days prior to the first day of such
Interest Period; provided that if no such offered rates appear on such page, the
LIBO Rate for such Interest Period will be the arithmetic average (rounded
upwards, if necessary, to the next higher 1/100th of 1%) of rates quoted by not
less than two major banks in New York, New York, selected by the Administrator,
at approximately 10:00 a.m.(New York time), two Business Days prior to the first
day of such Interest Period, for deposits in U.S. dollars offered by leading
European banks for a period comparable to such Interest Period in an amount
comparable to the Invested Amount, divided by one minus the maximum aggregate
reserve requirement (including all basic, supplemental, marginal or other
reserves) which is imposed against the Administrator in respect of Eurocurrency
liabilities, as defined in Regulation D of the Board of Governors of the Federal
Reserve System as in effect from time to time (expressed as a decimal),
applicable to such Interest Period plus (ii) the LIBOR Margin (set forth in the
applicable Fee Letter) or (b) any other rate designated as the “LIBO Rate” for
such Purchaser in an Assumption Agreement or Transfer Supplement pursuant to
which such Purchaser becomes a party (as a Purchaser) to the Agreement, or any
other written agreement among such Purchaser to the Seller, the Servicer, the
related Purchaser Agent and the Administrator from time to time. The LIBO Rate
shall be rounded, if necessary, to the next higher 1/16 of 1%.
“Lien” means, in respect of the property of any Person, any ownership interest
of any other Person, any mortgage, deed of trust, hypothecation, pledge, lien,
security interest, filing of any financing statement, charge or other
encumbrance or security arrangement of any nature whatsoever, including, without
limitation, any conditional sale or title retention arrangement, and any
assignment, deposit arrangement, consignment or lease intended as, or having the
effect of, security.

 

I-13



--------------------------------------------------------------------------------



 



“Liquidity Agent” means each of the banks acting as agent for the various
Liquidity Providers under each Liquidity Agreement.
“Liquidity Agreement” means any agreement entered into in connection with this
Agreement pursuant to which a Liquidity Provider agrees to make purchases or
advances to, or purchase assets from, any Conduit Purchaser in order to provide
liquidity for such Conduit Purchaser’s Purchases.
“Liquidity Commitment” means, as to each Liquidity Provider, its commitment
under the Liquidity Agreement (which generally will equal 102% of its Commitment
hereunder).
“Liquidity Provider” means each bank or other financial institution that
provides liquidity support to any Conduit Purchaser pursuant to the terms of a
Liquidity Agreement.
“Location” shall mean, with respect to the Seller, any Originator or the
Servicer, the place where the Seller, such Originator or the Servicer, as the
case may be, is “located” (within the meaning of Section 9-103(3)(d), or any
analogous provision, of the UCC, in effect in the jurisdiction whose Law governs
the perfection of the Administrator’s (for the benefit of the Secured Parties)
interests in any Purchased Assets.
“Lock-Box” means each locked postal box with respect to which a bank who has
executed a Collection Account Agreement has been granted exclusive access for
the purpose of retrieving and processing payments made on the Receivables and
which is listed on Exhibit IV.
“Loss Reserve” means, for any Calculation Period, the product (expressed as a
percentage) of (a) 2.0, times (b) the highest three-month rolling average
Default Ratio during the 12 Calculation Periods ending on the immediately
preceding Cut-Off Date, times (c) the Default Horizon Ratio as of the
immediately preceding Cut-Off Date.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a “multiemployer plan”, within the meaning of
Section 4001 (a) (3) of ERISA, to which Performance Guarantor or any ERISA
Affiliate makes, is making, or is obligated to make contributions or, during the
preceding three calendar years, has made, or been obligated to make,
contributions.
“Net Pool Balance” means, at any time, the aggregate Outstanding Balance of all
Eligible Receivables at such time reduced by (i) the aggregate amount by which
the Outstanding Balance of all Eligible Receivables of each Obligor and its
Affiliates exceeds the Obligor Concentration Limit for such Obligor and (ii) the
Rebate Reserve.
“Obligor” shall mean, for any Receivable, each and every Person who purchased
goods or services on credit under a Contract and who is obligated to make
payments to an Originator or the Seller as assignee thereof pursuant to such
Contract.
“Obligor Concentration Limit” means, at any time, in relation to the aggregate
Outstanding Balance of Receivables owed by any single Obligor and its Affiliates
(if any), the applicable concentration limit shall be determined as follows for
Obligors who have short term unsecured debt ratings currently assigned to them
by S&P and Moody’s (or in the absence thereof, the equivalent long term
unsecured senior debt ratings), the applicable concentration limit shall be
determined according to the following table:

 

I-14



--------------------------------------------------------------------------------



 



                  Allowable % of         Eligible S&P Rating   Moody’s Rating  
Receivables A-1   P-1   11.00%           A-2   P-2   6.00%           A-3   P-3  
3.00%           Below A-3 or not rated
by either S&P or
Moody’s   Below P-3 or not rated
by either S&P or
Moody’s   2.50%

; provided that, (a) if any Obligor has a split rating, the applicable rating
will be the lower of the two, (b) if any Obligor is not rated by either S&P or
Moody’s, the applicable Obligor Concentration Limit shall be the one set forth
in the last line of the table above, and (c) subject to satisfaction of the
Rating Agency Condition and an increase in the percentage set forth in clause
(a)(i) of the definition of “Required Reserve,” upon Seller’s request from time
to time, the Administrator and each Purchaser Agent may agree to a higher
percentage of Eligible Receivables for a particular Obligor and its Affiliates
(each such higher percentage, a “Special Concentration Limit”), it being
understood that any Special Concentration Limit may be cancelled by the
Administrator or any Purchaser Agent upon not less than five (5) Business Days’
written notice to the Seller. As of the date hereof, Longs Drug Stores
Corporation and AdvancePCS, Inc. shall have a Special Concentration Limit of
8.0% and 5.5%, respectively.
“Official Body” shall mean any government or political subdivision or any
agency, authority, bureau, central bank, commission, department or
instrumentality of either, or any court, tribunal, grand jury or arbitrator, in
each case whether foreign or domestic.
“Originator” means each of ABDC and the other Persons, if any, party to the
Receivables Purchase Agreement from time to time as a seller.
“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.
“Participant” has the meaning set forth in Section 12.2.
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
“Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA which Performance Guarantor or any ERISA Affiliate
of Performance Guarantor sponsors or maintains, or to which Performance
Guarantor or any of its ERISA Affiliates makes, is making, or is obligated to
make contributions, or in the case of a multiple employer plan (as described in
Section 4064(a) of ERISA) has made contributions at any time during the
immediately preceding five plan years.
“Performance Guarantor” means AmerisourceBergen.

 

I-15



--------------------------------------------------------------------------------



 



“Performance Undertaking” means that certain Performance Undertaking, dated as
of July 10, 2003 by Performance Guarantor in favor of Seller, substantially in
the form of Exhibit XII, as the same may be amended, restated or otherwise
modified from time to time.
“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.
“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
which Performance Guarantor or any of its ERISA Affiliates sponsors or maintains
or to which Performance Guarantor or any of its ERISA Affiliates makes, is
making, or is obligated to make contributions and includes any Pension Plan,
other than a Plan maintained outside the United States primarily for the benefit
of Persons who are not U.S. residents.
“Pledge Agreement” shall mean the Pledge Agreement dated as of August 29, 2001,
among AmerisourceBergen, each Subsidiary of AmerisourceBergen party thereto from
time to time and The Chase Manhattan Bank, as Collateral Agent, as the same may
from time to time be amended, supplemented or otherwise modified.
“Prime Rate” means, for any day for any Purchaser, a rate per annum equal to the
prime rate of interest announced from time to time by the related Purchaser
Agent (which is not necessarily the lowest rate charged to any customer),
changing when and as said prime rate changes.
“Proposed Reduction Date” has the meaning set forth in Section 1.3.
“Purchase” means an Incremental Purchase or a Reinvestment.
“Purchase Date” means each Business Day on which a Purchase is made hereunder.
“Purchase Limit” means $1,050,000,000, as such amount may be reduced pursuant to
Section 1.1(b) of the Agreement or otherwise in connection with any Exiting
Purchaser. References to the unused portion of the Purchase Limit shall mean, at
any time, the Purchase Limit minus the then outstanding Aggregate Investment.
“Purchase Notice” has the meaning set forth in Section 1.2.
“Purchase Price” means, with respect to any Incremental Purchase of a Receivable
Interest, the amount paid to Seller for such Receivable Interest which shall not
exceed the least of (i) the amount requested by Seller in the applicable
Purchase Notice, (ii) the unused portion of the Purchase Limit on the applicable
purchase date and (iii) the excess, if any, of the Net Pool Balance less the
Required Reserve on the applicable purchase date over the aggregate outstanding
amount of Aggregate Invested Amount determined as of the date of the most recent
Settlement Report, without taking into account such proposed Incremental
Purchase.
“Purchased Assets” means all of Seller’s right, title and interest, whether now
owned and existing or hereafter arising in and to all of the Receivables, the
Related Security, the Collections and all proceeds of the foregoing.

 

I-16



--------------------------------------------------------------------------------



 



“Purchaser” means each Conduit Purchaser and/or each Related Committed
Purchaser, as applicable.
“Purchaser Agent” means each Person acting as agent on behalf of a Purchaser
Group and designated as a Purchaser Agent for such Purchaser Group on the
signature pages to the Agreement or any other Person who becomes a party to this
Agreement as a Purchaser Agent pursuant to an Assumption Agreement or a Transfer
Supplement.
“Purchaser Group” means, for each Conduit Purchaser (or Purchaser Agent), such
Conduit Purchaser, its Related Committed Purchasers (if any) and its related
Purchaser Agent (and, to the extent applicable, its related Funding Sources and
Indemnified Parties).
“Purchasers’ Portion” means, on any date of determination, the sum of the
percentages represented by the Receivable Interests of the Purchasers (other
than any Exiting Purchasers).
“Ratable Share” means, for each Purchaser Group (other than those comprised of
Exiting Purchasers), such Purchaser Group’s Group Commitments divided by the
aggregate Group Commitments of all Purchaser Groups (other than those comprised
of Exiting Purchasers).
“Rating Agency Condition” means that each Conduit Purchaser has received written
notice from the rating agencies then rating its Commercial Paper that an
amendment, a change or a waiver will not result in a withdrawal or downgrade of
the then current ratings of such Commercial Paper; provided that, if the
applicable Purchaser Agent notifies the Seller, the Servicer and the
Administrator that such Conduit Purchaser is not required to obtain such notice
prior to the effectiveness of such amendment, change or waiver, the “Rating
Agency Condition” with respect to such Conduit Purchaser shall mean the consent
of such Purchaser Agent (which consent shall only be withheld if such Purchaser
Agent reasonably believes that such amendment, change or waiver would result in
a withdrawal or downgrade of the then current ratings of such Commercial Paper).
“Rebate Reserve” means an amount equal to the accounting reserve for rebates on
the Receivables determined in the ordinary course of business in accordance with
GAAP according to policies consistently applied (and consistent with the
Originators’ practices in effect on the date hereof) and reported on the
Settlement Report related to, or in anticipation of, rebates affecting the
Receivables.
“Receivable” means all indebtedness and other obligations owed to Seller or any
Originator (at the time it arises, and before giving effect to any transfer or
conveyance under the Receivables Sale Agreement) or in which Seller or an
Originator has a security interest or other interest, including, without
limitation, any indebtedness, obligation or interest constituting an account,
chattel paper, instrument or general intangible, arising in connection with the
sale of goods or the rendering of services by an Originator, and further
includes, without limitation, the obligation to pay any Finance Charges with
respect thereto. Indebtedness and other rights and obligations arising from any
one transaction, including, without limitation, indebtedness and other rights
and obligations represented by an individual invoice, shall constitute a
Receivable separate from a Receivable consisting of the indebtedness and other
rights and obligations

 

I-17



--------------------------------------------------------------------------------



 



arising from any other transaction; provided that any indebtedness, rights or
obligations referred to in the immediately preceding sentence shall be a
Receivable regardless of whether the account debtor or Seller treats such
indebtedness, rights or obligations as a separate payment obligation.

“Receivable Interest” means, at any time, an undivided percentage ownership
interest (computed as set forth below) associated with a designated amount of
Invested Amount, selected pursuant to the terms and conditions hereof in
(i) each Receivable arising prior to the time of the most recent computation or
recomputation of such undivided interest, (ii) all Related Security with respect
to each such Receivable, and (iii) all Collections with respect to, and other
proceeds of, each such Receivable. Each such undivided percentage interest shall
equal:

                     
 
      RR            
 
  IA x (1 +   ___   )      
 
      AIA            
 
                            NPB 

where:

             
 
  IA   =   the Invested Amount of such Receivable Interest.
 
  AIA   =   the Aggregate Invested Amount.
 
  NPB   =   the Net Pool Balance.
 
  RR   =   the Required Reserve.

Such undivided percentage ownership interest shall be initially computed on its
date of purchase. Thereafter, until the Final Facility Termination Date, each
Receivable Interest shall be automatically recomputed (or deemed to be
recomputed) on each day prior to the Final Facility Termination Date. The
variable percentage represented by any Receivable Interest as computed (or
deemed recomputed) as of the close of the business day immediately preceding the
Final Facility Termination Date shall remain constant at all times thereafter.
“Receivables Sale Agreement” means that certain Receivables Sale Agreement,
dated as of July 10, 2003, among each Originator and Seller, as the same may be
amended, restated or otherwise modified from time to time.
“Records” means, with respect to any Receivable, all Contracts and other
documents, books, records and other information (including, without limitation,
computer programs, tapes, disks, punch cards, data processing software and
related property and rights) relating to such Receivable, any Related Security
therefor and the related Obligor.
“Recourse Obligations” has the meaning set forth in Section 2.1.
“Reduction Notice” has the meaning set forth in Section 1.3.
“Regulatory Change” means any change after the date of this Agreement in United
States (federal, state or municipal) or foreign laws, regulations (including
Regulation D) or accounting principles or the adoption or making after such date
of any interpretations,

 

I-18



--------------------------------------------------------------------------------



 



directives or requests applying to a class of banks (including the Liquidity
Providers) of or under any United States (federal, state or municipal) or
foreign laws, regulations (whether or not having the force of law) or accounting
principles by any court, governmental or monetary authority, or accounting board
or authority (whether or not part of government) charged with the establishment,
interpretation or administration thereof. For the avoidance of doubt, any
interpretation of Accounting Research Bulletin No. 51 by the Financial
Accounting Standards Board shall constitute a Regulatory Change.

“Reinvestment” has the meaning set forth in Section 2.2.
“Related Committed Purchaser” means each Person listed as such (and its
respective Commitment) for each Conduit Purchaser as set forth on the signature
pages of the Agreement or in any Assumption Agreement or Transfer Supplement.
“Related Security” means, with respect to any Receivable:
(i) all of Seller’s interest in the inventory and goods (including returned or
repossessed inventory or goods), if any, the sale of which by an Originator gave
rise to such Receivable, and all insurance contracts with respect thereto,
(ii) all other security interests or liens and property subject thereto from
time to time, if any, purporting to secure payment of such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise, together with
all financing statements and security agreements describing any collateral
securing such Receivable,
(iii) all guaranties, letters of credit, insurance and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Receivable whether pursuant to the Contract related to such
Receivable or otherwise,
(iv) all service contracts and other contracts and agreements associated with
such Receivable,
(v) all Records related to such Receivable,
(vi) all of Seller’s right, title and interest in, to and under the Receivables
Sale Agreement in respect of such Receivable and all of Seller’s right, title
and interest in, to and under the Performance Undertaking,
(vii) all of Seller’s right, title and interest in and to the Demand Advances,
and
(viii) all proceeds of any of the foregoing.
“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations thereunder, other than any such event for which the 30-day
notice requirement under ERISA has been waived in regulations issued by the
PBGC.

 

I-19



--------------------------------------------------------------------------------



 



“Required Purchaser Agents” means, at any time, two or more Purchaser Agents
representing Purchasers whose Commitments aggregate more than 50% of the
aggregate of the Commitments of all Purchasers.
“Required Reserve” means, on any day during a Calculation Period, the product of
(a) the greater of (i) the Required Reserve Factor Floor and (ii) the sum of the
Loss Reserve, the Yield Reserve, the Dilution Reserve and the Servicing Reserve,
times (b) the Net Pool Balance as of the Cut-Off Date immediately preceding such
Calculation Period.
“Required Reserve Factor Floor” means, for any Calculation Period, the sum
(expressed as a percentage) of (a) 18.5% plus (b) the product of the Adjusted
Dilution Ratio and the Dilution Horizon Ratio, in each case, as of the
immediately preceding Cut-Off Date.
“Responsible Officer” shall mean, with respect to the Seller, the Servicer, any
Originator or the Performance Guarantor, the chief executive officer, president,
principal financial officer or treasurer of such Person and any other Person
identified on the List of Responsible Officers attached as Exhibit XIII hereto
(as such list may be amended and supplemented from time to time) and agreed to
by the Administrator.
Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of capital stock of Seller
now or hereafter outstanding, except a dividend payable solely in shares of that
class of stock or in any junior class of stock of Seller, (ii) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of capital stock of Seller
now or hereafter outstanding, (iii) any payment or prepayment of principal of,
premium, if any, or interest, fees or other charges on or with respect to, and
any redemption, purchase, retirement, defeasance, sinking fund or similar
payment and any claim for rescission with respect to the Subordinated Loans (as
defined in the Receivables Sale Agreement), (iv) any payment made to redeem,
purchase, repurchase or retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of capital
stock of Seller now or hereafter outstanding, and (v) any payment of management
fees by Seller (except for reasonable management fees to any Originator or its
Affiliates in reimbursement of actual management services performed).

“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.
“Scheduled Facility Termination Date” means, for any Group Commitment (or
portion thereof), the “Scheduled Facility Termination Date” set forth therefor
on the signature page hereof (or in the applicable Assumption Agreement or
Transfer Supplement), subject to any extension thereof pursuant to Section 1.6
of the Agreement.
“Secured Parties” means the Indemnified Parties.
“Security Agreement” shall mean the Security Agreement dated as of August 29,
2001, among ABDC Bergen, each Subsidiary of ABDC Bergen party thereto from time
to time and The Chase Manhattan Bank, as Collateral Agent, as the same may from
time to time be amended, supplemented or otherwise modified.

 

I-20



--------------------------------------------------------------------------------



 



“Seller” has the meaning set forth in the preamble to this Agreement.
“Seller Parties” has the meaning set forth in the preamble to this Agreement.
“Servicer” means at any time the Person (which may be the Administrator) then
authorized pursuant to Article VIII to service, administer and collect
Receivables.
“Servicing Fee” means, for each day in a Calculation Period:
(a) an amount equal to (i) the Servicing Fee Rate times (ii) the aggregate
Outstanding Balance of all Receivables at the close of business on the Cut-Off
Date immediately preceding such Calculation Period, times (iii) 1/360; or
(b) on and after the Servicer’s reasonable request made at any time when ABDC or
one of its Affiliates is no longer acting as Servicer hereunder, an alternative
amount specified by the successor Servicer not exceeding (i) 110% of such
Servicer’s reasonable costs and expenses of performing its obligations under
this Agreement during the preceding Calculation Period, divided by (ii) the
number of days in the current Calculation Period.
“Servicing Fee Rate” means 1.0% per annum; provided that if ABDC or one of its
Affiliates is the Servicer, such rate shall mean 0.125% per annum.
“Servicing Reserve” means, for any Calculation Period, the product (expressed as
a percentage) of (a) the Servicing Fee Rate (determined assuming ABDC is not the
Servicer), times (b) a fraction, the numerator of which is the highest Days
Sales Outstanding for the most recent 12 Calculation Periods and the denominator
of which is 360.
“Settlement Date” means the 2nd Business Day after each Settlement Reporting
Date.
“Settlement Report” means a report, in substantially the form of Exhibit VIII
hereto (appropriately completed), together with the electronic backup data which
is part of the spreadsheet that creates such report, furnished by the Servicer
to the Administrator and each Purchaser Agent pursuant to Section 8.5.
“Settlement Reporting Date” means the last day of each month immediately
following the Cut-Off Date (or if any such day is not a Business Day, the next
succeeding Business Day thereafter) or such other days of any month as
Administrator or any Purchaser Agent may request in connection with Section 8.5.
“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, limited liability company, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.

 

I-21



--------------------------------------------------------------------------------



 



“Transaction Documents” means, collectively, this Agreement, each Purchase
Notice, the Receivables Sale Agreement, each Collection Account Agreement, the
Performance Undertaking, the Fee Letters, each Subordinated Note (as defined in
the Receivables Sale Agreement) and all other instruments, documents and
agreements executed and delivered in connection herewith by any of the Seller
Parties.
“Transfer Supplement” has the meaning set forth in Section 12.1(c).
“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.
“Unmatured Amortization Event” means an event which, with the passage of time or
the giving of notice, or both, would constitute an Amortization Event.
“Wachovia” means Wachovia Bank, National Association in its individual capacity
and its successors.
“Yield” means for each Interest Period relating to a Receivable Interest funded
through a Bank Rate Funding, an amount equal to the product of the applicable
Yield Rate for such Receivable Interest multiplied by the Invested Amount of
such Receivable Interest for each day elapsed during such Interest Period,
annualized on a 360 day basis.
“Yield Rate” means, with respect to each Receivable Interest funded through a
Bank Rate Funding, the LIBO Rate, the Alternate Base Rate or the Default Rate,
as applicable.
“Yield Reserve” means, for any Calculation Period, the product (expressed as a
percentage) of (i) 1.5 times (ii) the Alternate Base Rate as of the immediately
preceding Cut-Off Date times (iii) a fraction the numerator of which is the
highest Days Sales Outstanding for the most recent 12 Calculation Periods and
the denominator of which is 360.
All accounting terms not specifically defined herein shall be construed in
accordance with GAAP. All terms used in Article 9 of the UCC in the State of New
York, and not specifically defined herein, are used herein as defined in such
Article 9.

 

I-22



--------------------------------------------------------------------------------



 



EXHIBIT II
FORM OF PURCHASE NOTICE


 
Amerisource Receivables Financial Corporation
PURCHASE NOTICE
dated _____, 20___
for Purchase on _____, 20___
Wachovia Bank, National Association, as Administrator
191 Peachtree Street, N.E., GA-8047
Atlanta, Georgia 30303

Attention: Cecil Noble, Fax No. (404) 332-5152

[Address to each Purchaser Agent]

Ladies and Gentlemen:
Reference is made to the Receivables Purchase Agreement dated as of July 10,
2003 (as amended, supplemented or otherwise modified from time to time, the
“Agreement”) among Amerisource Receivables Financial Corporation (the “Seller”),
AmerisourceBergen Drug Corporation, as initial Servicer, the various Purchaser
Groups from time to time party thereto, and Wachovia Bank, National Association,
as Administrator. Capitalized terms defined in the Agreement are used herein
with the same meanings.
1. The [Servicer, on behalf of the] Seller hereby certifies, represents and
warrants to the Administrator, each Purchaser Agent and each Purchaser that on
and as of the Purchase Date (as hereinafter defined):
(a) all applicable conditions precedent set forth in Article VI of the Agreement
have been satisfied;
(b) each of its representations and warranties contained in Article V of the
Agreement will be true and correct, in all material respects, as if made on and
as of the Purchase Date;
(c) no event will have occurred and is continuing, or would result from the
requested Purchase, that constitutes an Amortization Event or Unmatured
Amortization Event;
(d) the applicable Facility Termination Date has not occurred; and

 

II-1



--------------------------------------------------------------------------------



 



(e) after giving effect to the Purchase requested below, does not exceed the
limits set forth in Section 1.1(a) of the Agreement.
2. The [Servicer, on behalf of the] Seller hereby requests that the Purchasers
make a Purchase on _____, 20___ (the “Purchase Date”) as follows:
(a) Purchase Price: $_____
(b) Ratable Share:

         
(i) Blue Ridge Asset Funding Corporation’s Purchaser Group:
  $                                 
(ii) EagleFunding Capital Corporation’s Purchaser Group:
  $                                 
(iii) Liberty Street Funding Corp.’s Purchaser Group:
  $                                 
(iv) Atlantic Asset Securitization Corp.’s Purchaser Group:
  $                                 
(v) Market Street Funding Corporation’s Purchaser Group:
  $                       

(c) If the Purchase is funded with a Bank Rate Funding, [Servicer on behalf of
the] Seller requests that the Invested Amount (which will initially accrue Yield
at the Alternate Base Rate) begin to accrued Yield at a LIBO Rate for an
Interest Period of months on the third Business Day after the Purchase Date).
3. Please disburse the proceeds of the Purchase as follows:
[Apply $_____ to payment of Aggregate Unpaids due on the Purchase Date]. [Wire
transfer $_____ to the Facility Account.]
IN WITNESS WHEREOF, the Servicer, on behalf of the Seller has caused this
Purchase Request to be executed and delivered as of this _____ day of _____,
_____.

            [AmerisourceBergen Drug Corporation, as Servicer, on behalf of:]
Amerisource Receivables Financial Corporation, as Seller
      By:           Name:           Title:      

 

II-2



--------------------------------------------------------------------------------



 



EXHIBIT III
PLACES OF BUSINESS OF THE SELLER PARTIES; LOCATIONS OF RECORDS;
FEDERAL EMPLOYER IDENTIFICATION NUMBER(S)
Name of Seller:
Amerisource Receivables Financial Corporation
Location of Books and Records:

      Name of Location   Address/Location of Records
 
   
Chesterbrook
  1300 Morris Drive, Suite 100, Chesterbrook, PA 19087
Orange
  4000 Metropolitan Drive, Orange, CA 92868
 
   
Atlanta
  1085 Satellite Blvd., Suwanee, GA 30024
Birmingham
  172 Cahaba Valley Pkwy., Pelham, AL 35124
Boston
  101 Norfolk Street, Mansfield, MA 02048
Chicago
  980 Lombard Road, Lombard, IL 60148
Columbus
  1200 E. 5th Avenue, Columbus, OH 43219
Corona
  1851 California Avenue, Corona, CA 92881
Dallas
  1229 Avenue R, Grand Prairie, TX 75050
Dallas
  1841 Monetary Lane, Carrollton, TX 75006
Denver
  501 W. 44th Avenue, Denver, CO 80216
Honolulu
  238 Sand Island Access Rd. #M1, Honolulu, HI 96819
Houston
  12727 W. Airport Blvd., Sugar Land, TX 77478
Johnson City
  410 Princeton Road, Johnson City, TN 37601
Kansas City
  1501 Southern Road, Kansas City, MO 64120
Louisville (Pharmabuy)
  7841 National Turnpike, Louisville, KY 40214
Louisville
  244 E. Woodlawn Ave., Louisville, KY 40214
Meridian
  6300 St. Louis Street, Meridian, MS 39301
Minneapolis
  6810 Shady Oak Rd., Eden Prairie, MN 55344
Mishawaka
  1655 E. 12th Street, Mishawaka, IN 46544
Mobile
  85 Sidney Phillips Drive, Mobile, AL 36607
Montgomery
  2061 W. Fairview Ave., Montgomery, AL 36108
Nashville
  12980 Old Hickory Rd., Antioch, TN 37013
Orlando
  2100 Directors Row, Orlando, FL 32809-6234
Orlando
  2702 Directors Row, Orlando, FL 32809
Paducah
  322 North 3rd Street, Paducah, KY 42001
Phoenix
  1825 S. 43rd Avenue, Phoenix, AZ 85009
Pinebrook
  Rte. 80 @ Hook Mountain Rd., Pine Brook, NJ 07058
Raleigh
  8605 Ebenezer Church Rd., Raleigh, NC 27613
Richmond
  9900 J.E.B. Stuart Pkwy., Glen Allen, VA 23060
Rita Ann
  8410 B Kelso Drive, Baltimore, MD 21221
Sacramento Admin Office
  2520 Venture Oaks Way, Suite 140, Sacramento, CA 95833
Salt Lake City
  1765 Fremont Drive, Salt Lake City, UT 84104
San Antonio
  1949 Hormel Drive, San Antonio, TX 78219
San Jose
  450 Charcot Avenue, San Jose, CA 95131
Seattle
  19220 64th Avenue South, Kent, WA 98032
St. Joseph
  3907 S. 48th Terrace, St. Joseph, MO 64503
St. Louis
  8190 Lackland Road, St. Louis, MO 63114-4524
Tulsa
  9401 E. 54th Street, Tulsa, OK 74145
Thorofare
  100 Friars Lane, Thorofare, NJ 08086
Toledo
  3145 Nebraska Avenue, Toledo, OH 43607
Valencia
  24903 Avenue Kearny, Valencia, CA 91355
Williamston
  One Industrial Park, Williamston, MI 48895

Legal, Trade and Assumed Names:

AmeriSource Receivables Financial Corporation
Corporate Information Regarding the Seller

         
Federal Tax Identification Number: 23-2999097
       
Delaware Corporation Organization Number: 3031303
       

 

III-1



--------------------------------------------------------------------------------



 



EXHIBIT IV
NAMES OF COLLECTION BANKS; LOCK-BOXES & COLLECTION ACCOUNTS
[SEE ATTACHED]

 

IV-1



--------------------------------------------------------------------------------



 



AMERISOURCEBERGEN CORPORATION
EXHIBIT A

                                      Company   Division   Bank   Account #    
Account Name   Type     Lockbox(es)     Status
Amerisource Receivables Financial Corporation
                       
 
                           
ARFC
  Rita Ann- Baltimore, MD   Allfirst Bank           Amerisource Receivables
Financial Corporation — Rita Ann   Depository     1596     Open
ARFC
  Corp- Chesterbrook, PA   Bank of America           Amerisource Receivables
Financial Corporation   Master     NA     Open
ARFC
  Birmingham, AL   Bank of America           Amerisource Receivables Financial
Corporation   Depository     403279     Open
ARFC
  Columbus, OH   Bank of America           Amerisource Receivables Financial
Corporation   Depository     12581     Open
 
  Toledo/Louisville                                
ARFC
  Dallas, TX   Bank of America           Amerisource Receivables Financial
Corporation   Depository     8410046     Open
ARFC
  Mishawaka, IN   Bank of America           Amerisource Receivables Financial
Corporation   Depository     12571     Open
ARFC
  Orlando, FL   Bank of America           Amerisource Receivables Financial
Corporation   Depository     502978/403163     Open
ARFC
  Johnson City, TN   Bank of America           Amerisource Receivables Financial
Corporation   Depository     502964     Open
ARFC
  Minneapolis, MN   Bank of America           Amerisource Receivables Financial
Corporation   Depository     502620     Open
ARFC
  Paducah, KY   Bank of America           Amerisource Receivables Financial
Corporation   Depository     503270     Open
ARFC
  Columbus, OH   Bank One           Amerisource Receivables Financial
Corporation   Depository     0813     Open
 
  Toledo, OH                                
ARFC
  St. Joseph, MO   Commerce Bank           Amerisource Receivables Financial
Corporation   Depository     802240     Open
ARFC
  Mishawaka, IN   First Source Bank           Amerisource Receivables Financial
Corporation   Depository     4181     TBC March 2003
ARFC
  Thorofare, NJ   First Union Nat’l Bank           Amerisource Receivables
Financial Corporation   Depository     52598     Open
ARFC
  Corp- Chesterbrook, PA   First Union Nat’l Bank           Amerisource
Receivables Financial Corporation   Depository     NA     Open
ARFC
  Corp- Chesterbrook, PA   First Union Nat’l Bank           Amerisource
Receivables Financial Corporation   Master     NA     Open
ARFC
  Thorofare, NJ   First Union Nat’l Bank           Amerisource Receivables
Financial Corporation   Depository     8500-41950     Open
ARFC
  Springfield, MA   First Union Nat’l Bank           Amerisource Receivables
Financial Corporation   Depository     54873     Open
ARFC
  Corp- Chesterbrook   PNC Bank           Amerisource Receivables Financial
Corporation   Depository     NA     Open
ARFC
  Hawaii   Bank of Hawaii           Amerisource Receivables Financial
Corporation   Depository     31000-5356     Open
ARFC
  Chicago, IL   Bank One           Amerisource Receivables Financial Corporation
  Depository     21978, 100708,     Open
 
  Corona, CA                         22016, 22103,      
 
  Denver, CO                         100459, 100741,      
 
  Kansas City, MO                         21983, 100801,      
 
  Phoenix, AZ                         100491, 24900,      
 
  Sacramento, CA                         730034, 100806,      
 
  Salt Lake City, UT                         27550      
 
  San Jose, CA                                
 
  Seattle, WA                                
 
  St. Louis, MO                                
 
  Tulsa, OK                                
 
  Valencia, CA                                
 
  Williamston, MI                                
ARFC
  Corp-Orange, CA   Chase Manhattan Bank           Amerisource Receivables
Financial Corporation   Master     NA     Open
ARFC
  Corp-Orange, CA   PNC Bank           Amerisource Receivables Financial
Corporation   Master     NA     Open
ARFC
  Atlanta, GA   PNC Bank           Amerisource Receivables Financial Corporation
  Depository     530431, 642723,     Open
 
  Boston, MA                         676337, 676380,      
 
  Dallas, TX                         530439, 530448,      
 
  Houston, TX                         530456, 530463,      
 
  Meridian, MS                         530477, 642755.      
 
  Mobile, AL                         530494, 642800,      
 
  Montgomery, AL                         676405      
 
  Nashville, TN                                
 
  Orlando, FL                                
 
  Pine Brook, NJ                                
 
  Raleigh, NC                                
 
  Richmond, VA                                
 
  San Antonio, TX                                
ARFC
  Kansas City, KS   PNC Bank           Amerisource Receivables Financial
Corporation   Depository     771732     Open
ARFC
  Tulsa, OK   PNC Bank           Amerisource Receivables Financial Corporation  
Depository     667604     Open
ARFC
  Mansfield, MA   PNC Bank           Amerisource Receivables Financial
Corporation   Depository     643393     Open
ARFC
  Raleigh, NC   PNC Bank           Amerisource Receivables Financial Corporation
  Depository     643364     Open
ARFC
  Richmond, VA   PNC Bank           Amerisource Receivables Financial
Corporation   Depository     643376     Open
ARFC
  Corp-Orange, CA   PNC Bank           Amerisource Receivables Financial
Corporation   Depository     NA     Open
ARFC
  PharmaBuy   PNC Bank           Amerisource Receivables Financial Corporation  
Depository     771530     Open
 
  Louisville, KY                                
ARFC
  Corp-Orange, CA   Wells Fargo Bank           Amerisource Receivables Financial
Corporation   Depository     77825     Open

 





--------------------------------------------------------------------------------



 



EXHIBIT V
FORM OF COMPLIANCE CERTIFICATE
To: Wachovia Bank, National Association, as Administrator
This Compliance Certificate is furnished pursuant to that certain Receivables
Purchase Agreement dated as of July 10, 2003 among Amerisource Receivables
Financial Corporation (the “Seller”), AmerisourceBergen Drug Corporation (the
“Servicer”), the various Purchaser Groups from time to time party thereto and
Wachovia Bank, National Association, as Administrator (the “Agreement”).
THE UNDERSIGNED HEREBY CERTIFIES THAT:
1. I am the duly elected _____ of Seller.
2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of Seller and its Subsidiaries during the accounting period covered
by the attached financial statements.
3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes an
Amortization Event or Unmatured Amortization Event, as each such term is defined
under the Agreement, during or at the end of the accounting period covered by
the attached financial statements or as of the date of this Certificate[, except
as set forth in paragraph 5 below].
4. Schedule I attached hereto sets forth financial data and computations
evidencing the compliance with Section 9.1(o) and certain covenants of the
Agreement, all of which data and computations are true, complete and correct.
[5. Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which Seller has taken, is taking, or proposes to take
with respect to each such condition or event: _____]
The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered as of _____, 20___.

                  By:           Name:           Title:        

 

V-1



--------------------------------------------------------------------------------



 



SCHEDULE I TO COMPLIANCE CERTIFICATE
A. Schedule of Compliance as of _____, _____ with Section _____ of the
Agreement. Unless otherwise defined herein, the terms used in this Compliance
Certificate have the meanings ascribed thereto in the Agreement.
This schedule relates to the month ended: _____

 

Sch. I



--------------------------------------------------------------------------------



 



EXHIBIT VI
FORM OF COLLECTION ACCOUNT AGREEMENT
COLLECTION ACCOUNT AGREEMENT
_______, 2003
[Collection Bank Name]
[Collection Bank Address]

Attn: _____
Fax No. (_____) ____
Re: [Name of current Lock-Box owner]/Amerisource Receivables Financial
Corporation
Ladies and Gentlemen:
Reference is hereby made to each of the [departmental] post office boxes listed
on Schedule 1 hereto (each, a “Lock-Box”) of which [Collection Bank Name], a
_____ banking association (hereinafter “you”), has exclusive control for the
purpose of receiving mail and processing payments therefrom pursuant to the
[Lock-Box Service Agreement] dated _____, originally by and between Amerisource
Bergen Drug Corporation (the “Company”) and you (the “Service Agreement”).
1. You hereby confirm your agreement to perform the services described therein.
Among the services you have agreed to perform therein, is to endorse all checks
and other evidences of payment received in each of the Lock-Boxes, and credit
such payments to account no. _____ (the “Lock-Box Account”).
2. The Company hereby informs you that it has transferred to its affiliate,
Amerisource Receivables Financial Corporation, a Delaware corporation (the
“Seller”) all of the Company’s right, title and interest in and to the items
from time to time received in the Lock-Boxes and/or deposited in the Lock-Box
Account, but that the Company has agreed to continue to service the receivables
giving rise to such items. Accordingly, the Company and Seller hereby request
that the name of the Lock-Box Account be changed to “Amerisource Receivables
Financial Corporation.” Seller hereby further advises you that it has pledged
the receivables giving rise to such items to Wachovia Bank, National
Association, as Administrator for various parties (in such capacity, the
“Administrator”) and has granted a security interest to the Administrator in all
of Seller’s right, title and interest in and to the Lock-Box Account and the
funds therein.
3. Each of the Company and Seller hereby irrevocably instructs you, and you
hereby agree, that upon receiving notice from the Administrator in the form
attached hereto as Annex A:

 

VI-1



--------------------------------------------------------------------------------



 



(i) the name of the Lock-Box Account will be changed to “Wachovia Bank, National
Association, as Administrator” (or any designee of the Administrator), and the
Administrator will have exclusive ownership of and access to the Lock-Boxes and
the Lock-Box Account, and none of the Company, Seller, nor any of their
respective affiliates will have any control of the Lock-Boxes or the Lock-Box
Account or any access thereto, (ii) you will either continue to send the funds
from the Lock-Boxes to the Lock-Box Account, or will redirect the funds as the
Administrator may otherwise request, (iii) you will transfer monies on deposit
in the Lock-Box Account to the following account:

         
 
  Bank Name:   Wachovia Bank, National Association
 
  Location:   Charlotte, North Carolina
 
  ABA Routing No.:   ABA # 053000219
 
  Credit Account No.:   For credit to Blue Ridge Asset Funding Account
#2000010384921
 
  Account Name:   CP Liability Account
 
  Reference:   Blue Ridge/Amerisource Receivables Financial Corporation
 
  Attention:   Sherry McInturf, tel. (704) 715-1125

or to such other account as the Administrator may specify, (iv) all services to
be performed by you under the Service Agreement will be performed on behalf of
the Administrator, and (v) all correspondence or other mail which you have
agreed to send to the Company or Seller will be sent to the Administrator at the
following address:

     
 
  Wachovia Bank, National Association, as Administrator
191 Peachtree Street
Mail Stop GA-8047
Atlanta, GA 30303
Attn: Cecil Noble,
Asset-Backed Finance
FAX: (404) 332- 5152

Moreover, upon such notice, the Administrator will have all rights and remedies
given to the Company (and Seller, as the Company’s assignee) under the Service
Agreement. The Company agrees, however, to continue to pay all fees and other
assessments due thereunder at any time.
4. In addition, as collateral security for Seller’s obligations to the
Administrator and certain other persons in connection with the Receivables
Purchase Agreement, Seller hereby grants to the Administrator a present and
continuing security interest in (a) the Lock-Box Account, (b) all general
intangibles and privileges in respect of the Lock-Box Account, and (c) all cash,
checks, money orders and other items of value of Seller now or hereafter paid,
deposited, credited, held (whether for collection, provisionally or otherwise)
or otherwise, in your possession, under your control, or in transit to you or
any of your agents, bailees or custodians in respect of the Lock-Box Account,
and all proceeds of the foregoing (collectively, “Receipts”). You hereby
acknowledge and agree that (i) the Administrator has “Control” (as contemplated
in §9-104 of the applicable UCC) of the Lock-Box Account and you are required to
comply with the instructions of the Administrator directing disposition of the
funds in the Lock-Box Account without further consent by AmeriSource
Corporation, the

 

VI-2



--------------------------------------------------------------------------------



 



Servicer, Seller or any affiliate thereof and (ii) you shall at all times
maintain the Lock-Box Account as a “Deposit Account” (as defined in §9-102 of
the applicable UCC). The Administrator hereby appoints you as the
Administrator’s bailee for the Lock-Box Account and all Receipts for the purpose
of perfecting the Administrator’s security interest in such collateral, and you
hereby accept such appointment and agree to be bound by the terms of this letter
agreement. Seller hereby agrees to such appointment and further agrees that you,
on behalf of the Administrator, shall be entitled to exercise, as directed in
accordance with the terms of this letter agreement, any and all rights which the
Administrator may have in connection with the transactions referenced in the
first paragraph of this letter agreement or under applicable law with respect to
the Lock-Box Account, all Receipts and all other collateral described in this
paragraph.
5. You hereby agree not to institute or join any other person or entity in
instituting, any suit pursuant to Title 11, United States Code, or any similar
suit or proceeding under then applicable state or federal law providing for the
relief of debtors or the protection of creditors, against Seller prior to the
date which is one year and one day after payment of all obligations of Seller to
the Administrator (and the parties for which it is acting as agent) are paid in
full. This section shall survive any termination of this letter agreement.
6. You hereby acknowledge that monies deposited in the Lock-Box Account or any
other account established with you by the Administrator for the purpose of
receiving funds from the Lock-Boxes are subject to the liens of the
Administrator, and will not be subject to deduction, set-off, banker’s lien or
any other right you or any other party may have against the Company or Seller
except that you may debit the Lock-Box Account for any items deposited therein
that are returned or otherwise not collected and for all charges, fees,
commissions and expenses incurred by you in providing services hereunder, all in
accordance with your customary practices for the charge back of returned items
and expenses.
7. You will be liable only for direct damages in the event you fail to exercise
ordinary care. You shall be deemed to have exercised ordinary care if your
action or failure to act is in conformity with general banking usages or is
otherwise a commercially reasonable practice of the banking industry. You shall
not be liable for any special, indirect or consequential damages, even if you
have been advised of the possibility of these damages.
8. The parties acknowledge that you may assign or transfer your rights and
obligations hereunder solely to a wholly-owned subsidiary of [insert name of
Collection Bank’s holding company].
9. Seller agrees to indemnify you for, and hold you harmless from, all claims,
damages, losses, liabilities and expenses, including legal fees and expenses,
resulting from or with respect to this letter agreement and the administration
and maintenance of the Lock-Box Account and the services provided hereunder,
including, without limitation: (a) any action taken, or not taken, by you in
regard thereto in accordance with the terms of this letter agreement, (b) the
breach of any representation or warranty made by Seller pursuant to this letter
agreement, (c) any item, including, without limitation, any automated
clearinghouse transaction, which is returned for any reason, and (d) any failure
of Seller to pay any invoice or charge to you for services in respect to this
letter agreement and the Lock-Box Account or any amount owing to you from Seller
with respect thereto or to the service provided hereunder.

 

VI-3



--------------------------------------------------------------------------------



 



10. THIS LETTER AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER WILL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF _____, WHICH STATE SHALL BE YOUR “LOCATION” FOR
PURPOSES OF THE UNIFORM COMMERCIAL CODE FROM AND AFTER JULY 1, 2002. This letter
agreement may be executed in any number of counterparts and all of such
counterparts taken together will be deemed to constitute one and the same
instrument.
11. This letter agreement contains the entire agreement between the parties, and
may not be altered, modified, terminated or amended in any respect, nor may any
right, power or privilege of any party hereunder be waived or released or
discharged, except upon execution by all parties hereto of a written instrument
so providing. In the event that any provision in this letter agreement is in
conflict with, or is inconsistent with, any provision of the Service Agreement,
this letter agreement will exclusively govern and control. Each party agrees to
take all actions reasonably requested by any other party to carry out the
purposes of this letter agreement or to preserve and protect the rights of each
party hereunder.

 

VI-4



--------------------------------------------------------------------------------



 



Please indicate your agreement to the terms of this letter agreement by signing
in the space provided below. This letter agreement will become effective
immediately upon execution of a counterpart of this letter agreement by all
parties hereto.

            Very truly yours,

[NAME OF CURRENT LOCK-BOX OWNER]
      By:           Name:           Title:           AMERISOURCE RECEIVABLES
FINANCIAL
CORPORATION
      By:           Name:           Title:      

 

VI-5



--------------------------------------------------------------------------------



 



          Acknowledged and agreed to as of the date first above written:    
 
       
[COLLECTION BANK]
   
 
       
By:
       
 
 
 
Name:
Title:    
 
        WACHOVIA BANK, NATIONAL
ASSOCIATION, as Administrator    
 
       
By:
       
 
 
 
Name:
Title:    

 

VI-6



--------------------------------------------------------------------------------



 



ANNEX A
FORM OF NOTICE
[On letterhead of the Administrator]
[Date]
[Collection Bank Name]
[Collection Bank Address]

Attn: _____
Fax No. (_____) _____
Re: [Name of current Lock-Box owner]/Amerisource Receivables Financial
Corporation
Ladies and Gentlemen:
We hereby notify you that we are exercising our rights pursuant to that certain
letter agreement dated _____, 2003 (the “Letter Agreement”) among [Name of
current Lock-Box Owner], Amerisource Receivables Financial Corporation, you and
us, to have the name of, and to have exclusive ownership and control of, account
no. _____ identified in the Letter Agreement (the “Lock-Box Account”) maintained
with you, transferred to us. The Lock-Box Account will henceforth be a
zero-balance account, and funds deposited in the Lock-Box Account should be sent
at the end of each day to the account specified in Section 3(i) of the Letter
Agreement, or as otherwise directed by the undersigned. You have further agreed
to perform all other services you are performing under the “Service Agreement”
(as defined in the Letter Agreement) on our behalf.
We appreciate your cooperation in this matter.

            Very truly yours,

WACHOVIA BANK, NATIONAL
ASSOCIATION, as Administrator
      By:           Title:   

 

Annex A



--------------------------------------------------------------------------------



 



SCHEDULE 1
Lock-Box Post Office Address

 

Sch. 1



--------------------------------------------------------------------------------



 



EXHIBIT VII
CREDIT AND COLLECTION POLICY
See Exhibit V to Receivables Sale Agreement

 

VII-1



--------------------------------------------------------------------------------



 



EXHIBIT VIII
FORM OF SETTLEMENT REPORT

 

VIII-1



--------------------------------------------------------------------------------



 



Amerisource Receivables Financial Corporation
for the Month Ended:
(Page 1)
($)
I. Portfolio Information

                 
1. Beginning of Month Balance: (Total A/R Outstanding
               
 
             
 
               
2. Gross Sales (Domestic & Foreign):
               
 
             
 
               
3. Deduct
               
a. Total collections:
               
 
             
b. Dilution
               
 
             
c. Net Write Offs
               
 
             
 
               
d. Misc. Non-Dilutive Adj.
               
 
             
 
               
4.
               
a. Calculated Ending A/R Balance[(1) + (2) - (3 a,b,c)+3d)]:
               
 
             
b. Reported Ending A/R Balance
               
 
             
c. Difference (if any)
               
 
             
 
               
5. Deduct
               
 
               
a. Delinquent Receivables
               
 
             
b. Defaulted Receivables
               
 
             
c. Bankrupt Customers < 60 DPD
               
 
             
d. Intercompany/affiliate Receivables < 60 DPD
               
 
             
e. Foreign Receivables < 60 DPD
               
 
             
f. Total Government
               
 
             
g. Contra Relationships
               
 
             
h. Cross Age Test 50% > 60 DPD
               
 
             
i. Excess Receivables with terms 31-60 Days
               
 
             
j. Excess Receivables with terms 61-90 Days
               
 
             
k. Notes Receivables
               
 
             
l. Unapplied Cash (if not excluded from aging)
               
 
             
m. Excess Futures (>3.5% of Total AR)
               
 
             
n. Other Ineligibles
               
 
             
 
               
o. Total Ineligibles
               
 
             
 
               
6. Eligible Receivables [(4 b) - (5.o)]:
               
 
             
 
               
7. Deduct Excess Concentration:
               
 
             
8. Deduct Rebate Reserve
               
 
             
9. Net Pool Balance [(6) - (7)]:
               
 
             

                                                              Current          
  One Month     Two Months     Three Months   10.   Aging Schedule:     Month  
  %     Prior     Prior     Prior  
a
  Futures                                        
b
  Current                                        
c
  1-30 Days Past Due                                        
d
  31-60 Days Past Due                                        
e
  Gross Balance 61-90 DPD                                        
f
  Gross Balance 91-120 DPD                                        
g
  Gross Balance 121-150 DPD                                        
h
  Gross Balance 151 + DPD                                        
i
  Bergen Credit Balances 61 + DPD                                        
 
                                   
 
  Total                                        
 
                                   

 

 



--------------------------------------------------------------------------------



 



Amerisource Receivables Financial Corporation
For the Month Ended:
(Page 2)
($)
II. Calculations Reflecting Current Activity

                 
11. CP Outstanding
               
 
             
12. Required Reserve %
               
 
             
13. Required Reserve [(8) x (11)]:
               
 
             
14. Funding Available
               
 
             
15. Additional Availability or (Required Paydown)
               
 
               
III. Compliance
                 
18. Asset Interest [(10) + (12)/(8)] < 100%:
  In Compliance        
 
             
17. 3M Avg. Delinquency Ratio
  In Compliance        
 
             
18. 3M Avg. Default Ratio
  In Compliance        
 
             
19. 3M Avg. Dilution Ratio
  In Compliance        
 
             
20. 1M DSO Ratio
  In Compliance        
 
             
21. Facility Limit [(12)<= $1,050,000,000
  In Compliance        
 
             

 

 



--------------------------------------------------------------------------------



 



Amerisource Receivables Financial Corporation
For the Month Ended:
(Page 3)
($)
IV. Excess Concentration: (Calculation)
Eligible Receivables

                      Allowable Percentage     Max. Allowable Balance     Credit
Rating     5.50 %   $ 0     Advance PCS     8.00 %   $ 0     Long’s     2.50 %  
$ 0     NR/NR     3.00 %   $ 0     A3/P3     6.00 %   $ 0     A2/P2     11.00 %
  $ 0     A1/P1     11.00 %   $ 0     A1+/P1  

                                                      Largest     Short-Term    
Allowable     Total     Allowable     Excess       Obligors     Debt Rating    
Percentage     Receivables     Receivables     Receivables  
1
                                               
2
                                               
3
                                               
4
                                               
5
                                               
6
                                               
7
                                               
8
                                               
9
                                               
10
                                               
11
                                               
12
                                               
13
                                               
14
                                               
15
                                               
 
                                   
 
 
 
  Total                                        
 
                                   

The undersigned hereby represents and warrants that the foregoing is a true and
accurate accounting with respect to outstanding receivables as of
                     accordance with the Receivables Purchase Agreement dated
                     and that all representations and warranties related to such
Agreement are restated and reaffirmed.

                 
Signed: 
    Date:          
Title:

             

 

 



--------------------------------------------------------------------------------



 



EXHIBIT IX
FORM OF ASSUMPTION AGREEMENT
THIS ASSUMPTION AGREEMENT (this “Agreement”), dated as of [                    
 _____, 20___], is among AMERISOURCE RECEIVABLES FINANCIAL CORPORATION (the
“Seller”), [                    ], as purchaser (the “[                    ]
Conduit Purchaser”), [                    ], as the related committed purchaser
(the “[                    ] Related Committed Purchaser” and together with the
Conduit Purchaser, the “[                    ] Purchasers”), and
[                    ], as agent for the Purchasers (the “[                    ]
Funding Agent” and together with the Purchasers, the “[                    ]
Purchaser Group”).
BACKGROUND
The Seller and various others are parties to a certain Receivables Purchase
Agreement dated as of July 10, 2003 (as amended, restated, supplemented or
otherwise modified through the date hereof, the “Receivables Purchase
Agreement”). Capitalized terms used and not otherwise defined herein have the
respective meaning assigned to such terms in the Receivables Purchase Agreement.
NOW THEREFORE, the parties hereto hereby agree as follows:
SECTION 1. This letter constitutes an Assumption Agreement as defined in the
Receivables Purchase Agreement. The Seller desires [the [                    ]
Purchasers] [the [                    ] Related Committed Purchaser] to [become
Purchasers under] [increase its existing Commitment under] the Receivables
Purchase Agreement and upon the terms and subject to the conditions set forth in
the Receivables Purchase Agreement, the [                    ] Purchasers agree
to [become Purchasers thereunder] [increase its Commitment in an amount equal to
the amount set forth as the “Commitment” under the signature of such
[                    ] Related Committed Purchaser hereto].
Seller hereby represents and warrants to the [                    ] Purchasers
as of the date hereof, as follows:
(i) the representations and warranties of the Seller contained in Section 5.1 of
the Receivables Purchase Agreement are correct on and as of such dates as though
made on and as of such dates and shall be deemed to have been made on such
dates;
(ii) no Amortization Event or Unmatured Amortization Event has occurred and is
continuing, or would result from such transfer; and
(iii) the Facility Termination Date shall not have occurred.

 

 



--------------------------------------------------------------------------------



 



SECTION 2. Upon execution and delivery of this Agreement by the Seller and each
member of the [                    ] Purchaser Group, satisfaction of the other
conditions to assignment specified in the Receivables Purchase Agreement and
receipt by the Administrator of counterparts of this Agreement (whether by
facsimile or otherwise) executed by each of the parties hereto, [the
[                    ] Purchasers shall become a party to, and have the rights
and obligations of Purchasers under, the Receivables Purchase Agreement] [the
[                    ] Related Committed Purchaser shall increase its Commitment
in the amount set forth as the “Commitment” under the signature of the
[                    ] Related Committed Purchaser, hereto].
[Insert Alternate Base Rate, CP Costs, LIBO Rate and Schedule Facility
Termination Date as appropriate.]
SECTION 3. Each party hereto hereby covenants and agrees that it will not
institute against, or join any other Person in instituting against, any Conduit
Purchaser, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding, or other proceeding under any federal or state
bankruptcy or similar law, for one year and one day after the latest maturing
Commercial Paper notes issued by such Conduit Purchaser is paid in full. The
covenant contained in this paragraph shall survive any termination of the
Receivables Purchase Agreement.
SECTION 4. THIS AGREEMENT SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE STATE OF
NEW YORK. This Agreement may not be amended, supplemented or waived except
pursuant to a writing signed by the party to be charged. This Agreement may be
executed in counterparts, and by the different parties on different
counterparts, each of which shall constitute an original, but all together shall
constitute one and the same agreement.
(continued on following page)

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement by their
duly authorized officers as of the date first above written.

            [                    ], as a Conduit Purchaser
      By:           Name Printed:          Title:           [Address]

[                    ], as a Related Committed Purchaser
      By:           Name Printed:          Title:           [Address]
[Commitment]

[                    ], as Funding Agent for [                    ]
      By:           Name Printed:          Title:           [Address]
   

 

 



--------------------------------------------------------------------------------



 



          AMERISOURCE RECEIVABLES
FINANCIAL CORPORATION, as Seller
    By:         Name Printed:        Title:        

          Consented and Agreed:

WACHOVIA BANK, NATIONAL ASSOCIATION,
as administrator
      By:           Name Printed:          Title:               By:          
Name Printed:          Title:        
 
  Consented and Agreed:

[THE PURCHASERS]
     

 

 



--------------------------------------------------------------------------------



 



Exhibit X
Form of Transfer Supplement
with respect to
Amerisource Receivables Financial Corporation
Receivables Purchase Agreement
Dated as of [________ __, 20____]
Section 1.

         
Commitment assigned:
  $ __________  
Assignor’s remaining Commitment:
  $ __________  
Invested Amount allocable to Commitment assigned:
  $ __________  
Assignor’s remaining Invested Amount:
  $ __________  
Discount (if any) allocable to Invested Amount Assigned:
  $ __________  
Discount (if any) allocable to Assignor’s Remaining Invested Amount:
  $ __________  

Section 2.

         
Effective Date of this Transfer Supplement:
    [________ __, 20, ____]  

Upon execution and delivery of this Transfer Supplement by transferee and
transferor and the satisfaction of the other conditions to assignment specified
in Section 12.1 of the Receivables Purchase Agreement (as defined below), from
and after the effective date specified above, the transferee shall become a
party to, and have the rights and obligations of a Related Committed Purchaser
under, the Receivables Purchase Agreement dated as of July [10], 2003 (as
amended, restated, supplemented or otherwise modified through the date hereof,
the “Receivables Purchase Agreement”), among Amerisource Receivables Financial
Corporation, as Seller, AmerisourceBergen Drug Corporation, as initial Servicer,
Wachovia Bank, National Association, as Administrator, and the various purchaser
groups from time to time party thereto.
[Insert Alternate Base Rate, CP Costs, LIBO Rate and Scheduled Facility
Termination Date as appropriate.]

 

 



--------------------------------------------------------------------------------



 



          ASSIGNOR   [__________],     as a Related Committed Purchaser
 
       
 
  By:     
 
     
 
    Name:   
 
       
 
    Title:   
 
        ASSIGNEE:   [__________],     as a Related Committed Purchaser
 
       
 
  By:     
 
     
 
    Name:   
 
       
 
    Title:   
 
            [Address]

Accepted as of date first above
written:
[_____],
As Funding Agent for the
[_____] Purchaser Group

         
By: 
       
Name: 
       
Title:
 
   
 
 
 
   

 

 



--------------------------------------------------------------------------------



 



EXHIBIT XI
FORM OF CONTRACT(S)
[See Attached]

 

IX-1



--------------------------------------------------------------------------------



 



[*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.
PRIME VENDOR AGREEMENT
This Prime Vendor Agreement (“Agreement”) is made as of                     
(“Effective Date”) by AmerisourceBergen Drug Corporation, a Delaware corporation
(“Distributor”), and
                                                            , a
                                         corporation (“Customer”).
A. Distributor is a national distributor of pharmaceutical and other products
and services, including prescription (Rx) and over-the-counter
(OTC) pharmaceuticals, nutritional, health and beauty care (HBC) and home health
care (DME) products (collectively, “Products”);
B. Customer owns and operates one or more health system pharmacies
(“Facilities”); and
C. The parties intend by this Agreement to set forth their obligations to each
other for an arrangement under which Distributor will provide Products and
services to Customer (“Program”).
NOW THEREFORE, the parties agree as follows:
1. PRICING AND PAYMENT TERMS
Distributor will be the Primary Vendor of all requirements of Customer’s
Facilities for Products. Customer will pay, within terms, Product costs and
Program fees pursuant to payment terms in Exhibit “1” (“Pricing/Payment Terms”).
“Primary Vendor” means Customer purchases from Distributor no less than [*****]
% of all prescription pharmaceutical Products it purchases, as verified
quarterly, and meets minimum periodic purchase levels in Paragraph 3(A) of the
Pricing/Payment Terms. Orders for Products will be electronically transmitted
(other than Schedule II controlled substances) and will describe Products that
Distributor will provide to Customer, the quantity and designated delivery
location. All payment plans (except pre-pay) must be by electronic funds
transfer (EFT).
2. GENERICS PROGRAM PARTICIPATION
Customer may elect to participate in Distributor’s preferred generic formulary
program, “Preferred Rx Options (PRO Generics)”, pursuant to requirements as
amended from time to time by Distributor. If Customer elects to participate,
Customer will order generic pharmaceutical Products from Distributor. Customer
authorizes Distributor as its sole agent to develop and implement a generic
pharmaceutical Product list for the Term. Customer will purchase from
Distributor each calendar quarter no less than the minimum Net Purchase volume
of generic pharmaceutical Products in Paragraph 3(A) of the Pricing/Payment
Terms.
3. CUSTOMER LOCATIONS & DELIVERIES
Distributor will deliver Products to each Facility five days a week (Monday —
Friday), once a day except holidays. Additionally, Customer will be entitled to
one emergency delivery per calendar quarter at no additional charge. Customer
may be charged for each additional emergency order. Customer’s current
Facilities are located:
                                                            . Facility means
each of Customer’s health system pharmacies, together with any other facility
Customer acquires, is affiliated with or operates during the Term in the United
States. Newly acquired facilities with existing agreements with other
distributors will become Facilities under this Agreement upon the earlier of
expiration of such existing agreement or the date Customer may terminate such
agreement, with or without cause, without breaching it or paying a material
termination penalty; provided, however, service to Facilities outside
Distributor’s normal service area may be subject to a delivery surcharge.

 

IX-2



--------------------------------------------------------------------------------



 



4. RETURNED GOODS POLICY
Customer will only return goods to Distributor in accordance with Distributor’s
standard policy for returned goods (“Returned Goods Policy”), as amended from
time to time by Distributor.
5. ADDITIONAL SERVICES & PROVISIONS.
Services are listed in Exhibit “2”. Terms, conditions and other provisions are
set forth in Exhibit “3” (“Provisions”). Distributor may, from time to time,
develop policies and procedures related to new or existing Services offered to
customers, on an interim or as-needed basis. If Distributor develops such
policies or procedures or changes current ones, Distributor will provide
Customer with written notice at least thirty (30) days before such changes are
effective.
6. TERM OF AGREEMENT
Subject to Paragraph 5 of the Provisions, the Term will be from the Effective
Date until                     . The Term will, thereafter, be extended on a
month-to-month basis until either party gives at least ninety (90) days’ prior
written notice to the other of its intention to not extend this Agreement.
7. NOTICES
Subject to Paragraph 9.3 of the Provisions, notices to Customer will be sent to:

         
 
 
 
Attn: President    
 
  Fax:    

8. EXHIBITS
The following exhibits to this Agreement are incorporated by this reference.

  1  
Pricing/Payment Terms
    2  
Value-Added Services
    3  
Provisions

IN WITNESS WHEREOF, the parties have had a duly authorized officer, partner or
principal execute this Prime Vendor Agreement as of its Effective Date.

                              CUSTOMER:       DISTRIBUTOR:                    
AmerisourceBergen Drug Corporation                          
 
                           
By:
              By:                                  
 
  Name:               Name:        
 
  Title:  
 
          Title:  
 
   
 
     
 
             
 
   

[*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

IX-3



--------------------------------------------------------------------------------



 



EXHIBIT 1 TO
PRIME VENDOR AGREEMENT
PRICING / PAYMENT TERMS
In addition to payment for Products, Customer will pay Distributor the following
Program and other fees for Distributor’s Product distribution and Services for
Customer and its Facilities. Except as otherwise provided, payments are due
within ten (10) days from Distributor’s invoice date. Pricing does not reflect
any administrative or other fees to a group purchasing organization or buying
group (“GPO”). If Customer contracts with a GPO, Customer will pay any such fees
to the applicable GPO.
1. PROGRAM FEES
A. Distribution Fee (Price of Goods). Customer will pay the following Price of
Goods based, which includes Distributor’s fees for distributor, subject to the
following adjustments for Average Per-Facility Monthly Net Purchase volume and
payment terms. For Products other than SuperNet Products, Customer’s Price of
Goods will be based upon Distributor’s “Cost” (as defined below). Distributor
will add to the billed amount any applicable sales, use, business and occupation
or similar tax. Price of Goods will begin at Tier No. 1 and may be adjusted
quarterly based upon Customer’s Average Per-Facility Monthly Net Purchase volume
over the prior three (3) months.

                              Pricing Tiers   Price of Goods* Average
Per-Facility Monthly Net Purchase Volume           Weekly No.   Branded Rx
Pharmaceutical Products   Semi-Monthly   Weekly   Pre-Pay
1
          to       [*****]   [*****]   [*****]
2
  $ 0.01     to       [*****]   [*****]   [*****]
3
  $ 0.01     to       [*****]   [*****]   [*****]
4
  $ 0.01     to       [*****]   [*****]   [*****]
5
  $ 0.01     to       [*****]   [*****]   [*****]
6
  $ 0.01     &   Above   [*****]   [*****]   [*****]
HBC/OTC Products
                  [*****]   [*****]   [*****] PRO Generics, repackaged branded
Rx, drop shipments, supplies (bottles & vials), home healthcare (DME), private
label, food, nutritionals, gift items, school and office supplies, fragrance,
cosmetics, slow-moving items, bulk/case goods, etc.   SuperNet**

      *  
“Cost” means (i) the price on a manufacturer/supplier’s current price list on
the date Product is shipped to Customer, or (ii) any applicable Customer/GPO
contract price authorized by a supplier and maintained in a Distributor bid
file. “Cost” is subject to Distributor’s receiving from all suppliers (x) a two
percent (2%) or greater cash discount and 30 days or better terms; and (y)
Product delivered to Distributor FOB its facilities; Cost will be adjusted
accordingly if discounts and terms are less favorable or Distributor pays
transportation and related costs to receive Products. No other adjustments to
Cost are made for cash discounts or purchase or performance rebates.
  **  
“SuperNet” applies to Products sold at a special net cost quoted to Customer by
Distributor. SuperNet Products are not subject to Cost-plus prices or to
additional discounts. SuperNet Products include products deemed operationally
difficult to manage (e.g., bulky and high-cube products). SuperNet purchases
qualify towards total monthly purchase volume.

B. Additional Value-Added Services. The additional value-added services in
Exhibit “2” will be provided to Customer by Distributor for $[*****] per month
per Facility for Facilities that meet minimum Net Purchase levels.
[*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

IX-4



--------------------------------------------------------------------------------



 



C. Ordering Hardware/Software. In addition to the foregoing value-added Services
fee, Customer will pay the per-month fees in Exhibit “2” for ordering and
reporting software and hardware selected by Customer for each installation on
system hardware at Customer’s Facilities and other locations.
D. Set-Up Fee. A one-time set-up fee of will be paid to Distributor within five
days after execution of this Agreement.
E. Security Deposit. Within five days of execution, Customer will deposit with
Distributor the sum of $[*****] as a deposit for Customer’s performance of its
obligations under this Agreement. Upon request, Distributor will return such
deposit within 30 days if Customer has performed fully its obligations under
this Agreement, including having no late payments, for a period of 36 months
prior to such request. Upon the expiration or termination of this Agreement,
Distributor may deduct from such deposit any unpaid amount, including payment
for Products and services. Distributor will return to Customer any balance
remaining within 30 days of the expiration or termination of this Agreement.
F. Contract Administration. In administering Customer’s GPO/supplier contracts,
Customer must (i) provide a copy of new contracts, (ii) comply with supplier’s
terms, (iii) use all products for its “own use” (as defined in judicial and
legislative interpretations), (iv) notify Distributor at least 45 days before it
changes suppliers, and (v) upon changing suppliers, assist Distributor in
disposing of any excess inventory acquired for Customer. When invoiced, Customer
will promptly reimburse Distributor for any unpaid chargebacks that are
(x) denied by a GPO or manufacturer/supplier; or (y) not paid within 45 days
and, in either case, Customer will look solely to such GPO or
manufacturer/supplier for redress.
2. PAYMENT TERMS
Customer agrees to the following payment terms for Product purchases. (Check
only one box below):

     
[*****]
  [*****]
 
   
 
  [*****]

All payments must be received by EFT for deposit to Distributor’s account by the
due date. Distributor may change available payment plans from time to time.
Payment term changes may affect Price of Goods. If Customer does not select an
option or the option selected is not available, Distributor will bill Customer
on Semi-Monthly terms until otherwise notified by Customer. Subject to credit
approval, Customer may change payment terms upon thirty (30) days’ written
notice prior to the beginning of a calendar month. Price of Goods adjustments
for payment terms changes are subject to changes from time to time by
Distributor to reflect Distributor’s cost of money and any resulting credit
risk.
3. MINIMUM ORDER VOLUME
A. Annual Purchases. Customer’s minimum annual Net Purchase (total purchases
less returns, credits, rebates, late payment fees and similar items) volume
during Year 1 is . Year 1 is from the Effective Date to . Subsequent contract
Years are the following 12-month periods. Customer’s Net Purchases during
subsequent years are projected to increase at a rate of [*****] % per Year
during each Year of the Term. Customer’s aggregate Net Purchases over the life
of this Agreement will be no less than . Additionally, total PRO Generics Net
Purchases from all Facilities will be at least [*****] % of total Rx purchases
from all Facilities.
B. Small Order Charge. If Customer purchases less than $[*****] per month, a
delivery charge of $[*****] per delivery will be assessed for each order that is
less than$ [*****] Distributor may adjust the per-delivery charge from time to
time to reflect Distributor’s shipping and handling costs.
C. Price of Goods Adjustments. Customer acknowledges that Price of Goods and
Program fees available under this Agreement are based upon Customer’s meeting
such minimum annual, aggregate and PRO Generics Net Purchases and, if Customer
fails to do so, in addition to any other remedies, Distributor may reasonably
adjust Price of Goods and Program fees on 10 days’ notice to reflect lower than
expected volume of purchases.
[*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

IX-5



--------------------------------------------------------------------------------



 



EXHIBIT 2 TO
PRIME VENDOR AGREEMENT
ADDITIONAL VALUE-ADDED SERVICES
The following Services are offered to Customer by Distributor for monthly fees
in Paragraph 1(B) of Exhibit “1” (Pricing/Payment Terms).

  •  
Bar-Coded Shelf Labels
    •  
DEA Scheduled Rx Products Purchased Report
    •  
Monthly Usage and 80/20 Report
    •  
Price stickers — Rx and OTC

Distributor reserves the right to discontinue any Services as it deems
appropriate, in which case Distributor will make a reasonable proportionate
reduction in the monthly fee based upon the value of the discontinued Services.
In addition, from time to time Distributor may offer such new Services, at such
additional fees as it determines.
Ordering & Reporting Software and Hardware

•  
InterLinx reporting software for $[*****] per month per installation. (Note:
InterLinx is subject to a separate software license agreement).

•  
Internet ordering software (iBergen Catalog and Order Entry (COE), iECHO or
similar software, as appropriate) for $[*****] per month per installation.

•  
AccuSource for $[*****] per month per installation (plus $[*****] per month for
monthly CD-ROM updates).

•  
UltraPhase/Telxon handheld electronic order entry terminal (two per pharmacy)
for no additional charge per month per installation.

•  
No hardware will be included for Customer at a cost of $[*****] per month per
installation. Any such hardware may be used solely with Distributor’s ordering
and reporting software.

Distributor retains title to all ordering and reporting hardware and software
and, pursuant to Provisions Paragraph 5.2, Customer must return them upon
termination of this Agreement.
Computer consulting and related services will be offered at Distributor’s
then-current standard charges for such services.
Recalls
Distributor will notify Customer of all recalls as instructed in the supplier’s
notification.
Drop Ship Service
Distributor provides drop ship service when Customer’s needs dictate this
approach and the supplier meets Distributor’s liability insurance and other
requirements. Drop shipments may be subject to an additional charge.
[*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

IX-6



--------------------------------------------------------------------------------



 



EXHIBIT 3 TO
PRIME VENDOR AGREEMENT
PROVISIONS
1. DUTIES OF ABDC
1.1 Orders. Orders may be subject to minimum order size requirements. Other than
back-ordered Products, Distributor will make reasonable efforts to (i) deliver
orders placed by Distributor’s normal order cut-off time by the next delivery
day; and (ii) ship out-of-stock Products promptly after their receipt from the
supplier.
1.2 Emergency Orders. Distributor will use commercially reasonable efforts to
meet a requested delivery time for emergency orders, which may be subject to an
additional charge. If Distributor cannot do so, Customer may fill emergency
orders outside the Program on such occasions using another provider
notwithstanding minimum purchase commitments in this Agreement.
1.3 Records, Audits. Distributor will maintain records of transactions for one
year during the Term or after. Customer’s employees may audit such records only
pursuant to Distributor’s audit policies, as modified from time to time. Such
audits may be conducted no more than once in any 12-month period, only during
reasonable business hours and upon reasonable notice and may only cover
12 months prior to the request. All costs will be borne by Customer, including
costs to produce records. If an audit shows net overcharges or undercharges and
Distributor agrees with such findings, Distributor will credit or charge
Customer within 30 days of receipt of written notice of the net overcharge (or,
if later, within 30 days of receiving an applicable supplier’s credit) or
undercharge.
2. DUTIES OF CUSTOMER
2.1 Primary Vendor Orders. For Products required by Facilities, Customer will
submit an electronic order for all required Products for Facilities. If allowed,
non-electronic orders may by subject to additional charges.
2.2 Disclosure. Customer will comply with all laws, including reporting or
reflecting discounts, rebates and other price reductions pursuant to 42 U.S.C.
§1320a-7b(b)(3)(A) on cost reports or claims submitted to federal or state
healthcare programs, retaining invoices and related pricing documentation and
making them available on request to healthcare program representatives.
2.3 Notice of Changes. Customer will promptly notify Distributor of changes in
ownership, name, business form (e.g., sole proprietorship, partnership or
corporation) or any intent to sell, close, move or modify its operations.
2.4 No Set-Off. Customer’s obligation to pay for Products will be absolute,
unconditional and not subject to reduction, set-off, counterclaim or delay.
2.5 Billing Statements. Billing disputes must be brought promptly to attention
of Distributor’s accounts receivable department within 12 months after receipt
of the first statement containing the amount in dispute or, otherwise, Customer
will be deemed to accept the accuracy of such statements and to waive its right
to dispute the amount.
2.6 Late Payment. All payments must be received in Distributor’s account during
normal business hours on the date due. Drivers and other Distributor employees
cannot accept cash. Price of Goods reflects a prompt payment discount. If
payment is not received by the due date, Distributor will invoice Customer such
unearned discount at [*****] effective as of the due date. Thereafter, if
payment is delinquent, Distributor may withhold any payments to Customer and
will assess a per-day late payment fee of the lower of [*****]% ([*****]) or the
maximum rate permitted by law on the outstanding balance until paid, beginning
on the first (1st) business day after such due date. Additionally, Distributor
may adjust future Price of Goods to reflect Customer’s payment history. Such
rights are in addition to Distributor’s other remedies and will not relieve
Customer of its obligation to make prompt payment in accordance with this
Agreement.
2.7 Title And Risk Of Loss. All goods are F.O.B. Customer’s location, with
freight prepaid. Title and risk of loss passes upon delivery to Customer.
2.8 Extension Of Credit. Payment terms are an extension of credit based upon an
evaluation of Customer’s financial condition upon commencement of this Agreement
as reflected in written information from Customer. Customer will abide by
Distributor’s standard credit terms as amended from time to time by Distributor.
Customer will promptly notify Distributor in writing of any Claim that, with an
unfavorable result, would have a material adverse effect on Customer’s financial
condition or operation. Upon request, Customer will furnish Distributor complete
annual and quarterly financial statements and other evidence of its financial
condition necessary to establish, in Distributor’s opinion, Customer’s ability
to perform its obligations. If Distributor reasonably believes Customer’s
ability to make payments is impaired or its financial condition has materially
deteriorated, Distributor may from time to time amend Customer’s payment terms
and require posting of adequate security or such other documents as Distributor
may require. Pending their receipt, Distributor may withhold delivery of goods
and providing Services; place Customer on a C.O.D. basis if Distributor has not
received payment when due after giving notice by 10:00 a.m. and giving Customer
until 2:00 p.m. the same day for Distributor to receive payment; and/or require
Customer to pay part or all of any past due amount as a condition to continued
service.
3. NO WARRANTIES
Customer acknowledges that Distributor is not the manufacturer of any Products
and DISTRIBUTOR DISCLAIMS ALL WARRANTIES, EXPRESS OR IMPLIED, INCLUDING THOSE OF
MERCHANTABILITY, NON-INFRINGEMENT AND FITNESS FOR A PARTICULAR PURPOSE, FOR
PRODUCTS AND SERVICES. No oral or written information provided by Distributor,
its employees or other representatives will create any such warranty. In no
event will Distributor be liable for any special, incidental or consequential
damages in connection with Products, hardware, Software, including ordering
software, or Services.
4. CONFIDENTIALITY
Each party and its employees or representatives (“Receiving Party”) will protect
all proprietary and confidential information (“Confidential Information”)
disclosed by the other (“Disclosing Party”) and not use or disclose it except in
connection with the Program or as otherwise agreed. Confidential Information
does not include information (i) available on a non-confidential basis,
(ii) known or able to be formulated by Receiving Party, or (iii) required to be
disclosed by law. Pricing and payment terms are confidential. Customer will
remove Exhibit “1” (or request confidential treatment) if it discloses this
Agreement for any reason, including in a Securities and Exchange Commission
filing.
5. TERMINATION OF AGREEMENT
5.1 Default. In addition to other available remedies, either party may
immediately terminate this Agreement for cause upon written notice to the other
party upon the other party’s:
(a) (i) filing an application for or consenting to appointment of a trustee,
receiver or custodian of its assets; (ii) having an order for relief entered in
Bankruptcy Code proceedings; (iii) making a general assignment for the benefit
of creditors; (iv) having a trustee, receiver or custodian of its assets
appointed unless proceedings and the person appointed are dismissed within
30 days; (v) insolvency within the meaning of Uniform Commercial Code
Section 1-201 or failing generally to pay its debts as they become due within
the meaning of Bankruptcy Section 303(h)(1), as amended; or (vi) certification
in writing of its inability to pay its debts as they become due (and either
party may periodically require the other to certify its ability to pay its debts
as they become due) (collectively, “Bankruptcy”);
(b) Failure to pay any amount due and such failure continues five days after
written notice; or
[*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

IX-7



--------------------------------------------------------------------------------



 



(c) Failure to perform any other material obligation and such failure continues
for 30 days after it receives notice of such breach from the non-breaching
party; provided, however, if the other party has commenced to cure such breach
within such 30 days, but such cure is not completed within such 30 days, it will
have a reasonable time to complete its cure if it diligently pursues the cure
until completion; and further provided that if such breach occurs more than
three times during any 12-month period, the non-breaching party may terminate
this Agreement upon 30 days’ written notice. “For cause” does not include
Customer’s receiving a more favorable offer from a competitor.
5.2 Survival Upon Termination. Within five days of expiration or earlier
termination of this Agreement for any reason, Customer will (i) pay Distributor
any amount owed and (ii) return to Distributor all hardware, Software and other
equipment, including ordering devices and totes, or pay to Distributor the
replacement cost of such items that are not returned. Obligations in Provisions
Paragraphs 4, 5.2, 6 and 9 and any provision the context of which shows the
parties intended it to survive will remain in effect after the Term.
6. INDEMNIFICATION
Each party (“Indemnifying Party”) will indemnify and defend the other, its
employees and representatives (“Indemnified Party”) against all claims and
damages (including expenses and attorneys’ fees) (“Claim”) to the extent arising
out of performance of Indemnifying Party’s obligations under this Agreement.
Failure to give prompt written notice of a Claim will not relieve Indemnifying
Party of liability except to the extent caused by such failure. Indemnifying
Party will defend a Claim with counsel reasonably satisfactory to Indemnified
Party and Indemnified Party will cooperate fully in such defense.
7. CUSTOMER’S INSURANCE
Customer will maintain sufficient insurance to cover all unpaid inventory in its
possession. Customer will maintain professional liability insurance with limits
of no less than $2,000,000 per incident and $10,000,000 aggregate. Distributor
will be named on such policies as an additional insured. Distributor may
reasonably increase such required limits from time to time.
8. SOFTWARE LICENSE
8.1 License. Distributor grants Customer a non-exclusive, nontransferable and
revocable license to use software and related documentation Distributor provides
for use in the Program (“Software”). Customer may not make, or allow others to
make, copies except one backup copy. Customer must include all proprietary
notices in permitted copies. Customer may not modify Software or create
derivative works and may not translate, reverse engineer, disassemble or
decompile Software.
8.2 Limited Warranty. Distributor warrants that, for 90 days from the Effective
Date, (i) Software will perform substantially in accordance with its
documentation if operated as directed and (ii) hardware provided by Distributor
and diskettes, CD-ROMs or other media on which Software is provided will be free
from defects under normal use. DISTRIBUTOR DISCLAIMS ALL OTHER WARRANTIES,
EXPRESS OR IMPLIED, INCLUDING THOSE OF MERCHANTABILITY, NON-INFRINGEMENT AND
FITNESS FOR A PARTICULAR PURPOSE, FOR HARDWARE AND SOFTWARE. No oral or written
information provided by Distributor, its employees or other representatives will
create any warranty.
8.3 Remedy. Distributor’s liability and Customer’s exclusive remedy for breach
of warranties in Paragraph 8.2 will be, at Distributor’s option, to (i) repair
or replace Software or hardware so it performs substantially in accordance with
its documentation; (ii) advise Customer how to achieve substantially the same
functionality using different procedures, or (iii) replace defective media
returned within 90 days of the Effective Date. Such replacement will not extend
such 90-day period.
9. MISCELLANEOUS
9.1 Force Majeure. If Distributor’s performance is prevented or delayed by labor
disputes, fire, terrorism, acts of God, or any other cause beyond its control,
including unavailability of Products, transportation, materials or fuel, delays
by suppliers, loss of facilities, voluntary foregoing a right in order to comply
with or accommodate government orders or requests, compliance with any law, or
any other cause beyond its control (“Force Majeure”), Distributor may reduce or
eliminate Products without liability or obligation during the Force Majeure
period. In addition, if Force Majeure affects Distributor’s cost of operations,
Distributor may, at its discretion, add to the cost of Products its increased
fuel costs, including taxes, and other costs associated with Product
transportation so long as Force Majeure affects its costs.
9.2 Security Interest. Customer hereby grants to Distributor a security interest
which may be a purchase money security interest in Products that Customer has
not paid for and in Customer’s or any third party’s proceeds from Products until
all amounts are paid. Distributor may do such things as are necessary to achieve
the purposes of this Paragraph.
9.3 Notices. Notices must be in writing and sent certified mail, prepaid, return
receipt requested, or sent by facsimile as follows. Parties may change this
information by written notice.
Customer:
To the address in Agreement Section 7.
Distributor:
AmerisourceBergen Drug Corporation
1300 Morris Drive, Suite 100
Chesterbrook, Pennsylvania 19087-5594
Attn: Vice President, Health Systems
Fax: (610) 727-3601
With a copy to:
AmerisourceBergen Drug Corporation
1300 Morris Drive, Suite 100
Chesterbrook, Pennsylvania 19087-5594
Attn: General Counsel
Fax: (610) 727-3612
9.4 Assignment. Customer may only assign its rights or delegate its duties under
this Agreement upon written consent of Distributor. Customer hereby consents to
Distributor’s assigning part or all of its obligations to any affiliate and to
assigning or granting a security interest in this Agreement in connection with
any financing or securitization by Distributor or any affiliate.
9.5 Miscellaneous. The successful party in any legal action, including in a
Bankruptcy proceeding, may recover all costs, including reasonable attorneys’
fees. Internal Pennsylvania law will govern this Agreement. Any waiver or delay
in enforcing this Agreement will not deprive a party of the right to act at
another time or due to another breach. All provisions are severable. This
Agreement supersedes prior oral or written representations by the parties that
relate to its subject matter. Captions are intended for convenience of reference
only. The parties may not modify this Agreement other than by a subsequent
writing signed by each party. This Agreement will be interpreted as if written
jointly by the parties. The parties are independent contractors. Time is of the
essence in the performance of all obligations.
[*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

IX-8



--------------------------------------------------------------------------------



 



EXHIBIT XII
FORM OF PERFORMANCE UNDERTAKING
THIS PERFORMANCE UNDERTAKING (this “Undertaking”), dated as of July 10, 2003, is
executed by AmerisourceBergen Corporation, a Delaware corporation (the
“Performance Guarantor”), in favor of Amerisource Receivables Financial
Corporation, a Delaware corporation (together with its successors and assigns,
“Recipient”).
RECITALS
1. AmerisourceBergen Drug Corporation (the “Originator”) and Recipient have
entered into a Receivables Sale Agreement, dated as of July 10, 2003 (as
amended, restated or otherwise modified from time to time, the “Sale
Agreement”), pursuant to which Originator, subject to the terms and conditions
contained therein, is selling and/or contributing its right, title and interest
in its accounts receivable to Recipient.
2. Performance Guarantor owns one hundred percent (100%) of the capital stock of
the Originator and Recipient, and Originator, and accordingly, Performance
Guarantor, is expected to receive substantial direct and indirect benefits from
its sale or contribution of receivables to Recipient pursuant to the Sale
Agreement (which benefits are hereby acknowledged).
3. As an inducement for Recipient to acquire Originator’s accounts receivable
pursuant to the Sale Agreement, Performance Guarantor has agreed to guaranty the
due and punctual performance by Originator of its obligations under the Sale
Agreement, as well as the Servicing Related Obligations (as hereinafter
defined).
4. Performance Guarantor wishes to guaranty the due and punctual performance by
Originator of its obligations to Recipient under or in respect of the Sale
Agreement and the Servicing Related Obligations (as hereinafter defined), as
provided herein.
AGREEMENT
NOW, THEREFORE, Performance Guarantor hereby agrees as follows:
Section 1. Definitions. Capitalized terms used herein and not defined herein
shall have the respective meanings assigned thereto in the Sale Agreement or the
Receivables Purchase Agreement (as hereinafter defined). In addition:
“Guaranteed Obligations” means, collectively: (a) all covenants, agreements,
terms, conditions and indemnities to be performed and observed by Originator
under and pursuant to the Sale Agreement and each other document executed and
delivered by Originator pursuant to the Sale Agreement, including, without
limitation, the due and punctual payment of all sums which are or may become due
and owing by Originator under the Sale Agreement, whether for fees, expenses
(including counsel fees), indemnified amounts or otherwise, whether upon any
termination or for any other reason and (b) all obligations of Originator (i) as
Servicer under the Receivables Purchase Agreement, dated as of July 10, 2003 by
and among Recipient, as Seller, AmerisourceBergen Drug Corporation, as Servicer,
the various Purchaser Groups from time to time party thereto, and Wachovia Bank,
National Association, as Administrator (as amended, restated or otherwise
modified, the “Receivables Purchase Agreement” and, together

 

XII-1



--------------------------------------------------------------------------------



 



with the Sale Agreement, the “Agreements”) or (ii) which arise pursuant to
Sections 8.2, 8.3 or 13.3(a) of the Receivables Purchase Agreement as a result
of its termination as Servicer (all such obligations under this clause (b),
collectively, the “Servicing Related Obligations”).
Section 2. Guaranty of Performance of Guaranteed Obligations. Performance
Guarantor hereby guarantees to Recipient, the full and punctual payment and
performance by Originator of its Guaranteed Obligations. This Undertaking is an
absolute, unconditional and continuing guaranty of the full and punctual
performance of all Guaranteed Obligations of Originator under the Agreements and
each other document executed and delivered by Originator pursuant to the
Agreements and is in no way conditioned upon any requirement that Recipient
first attempt to collect any amounts owing by Originator to Recipient, the
Administrator, any Purchaser Agent or any Purchaser from any other Person or
resort to any collateral security, any balance of any deposit account or credit
on the books of Recipient, the Administrator, any Purchaser Agent or any
Purchaser in favor of Originator or any other Person or other means of obtaining
payment. Should Originator default in the payment or performance of any of its
Guaranteed Obligations, Recipient (or its assigns) may cause the immediate
performance by Performance Guarantor of the Guaranteed Obligations and cause any
payment Guaranteed Obligations to become forthwith due and payable to Recipient
(or its assigns), without demand or notice of any nature (other than as
expressly provided herein), all of which are hereby expressly waived by
Performance Guarantor. Notwithstanding the foregoing, this Undertaking is not a
guarantee of the collection of any of the Receivables and Performance Guarantor
shall not be responsible for any Guaranteed Obligations to the extent the
failure to perform such Guaranteed Obligations by Originator results from
Receivables being uncollectible on account of the insolvency, bankruptcy or lack
of creditworthiness of the related Obligor; provided that nothing herein shall
relieve Originator from performing in full its Guaranteed Obligations under the
Agreements or Performance Guarantor of its undertaking hereunder with respect to
the full performance of such duties.
Section 3. Performance Guarantor’s Further Agreements to Pay. Performance
Guarantor further agrees, as the principal obligor and not as a guarantor only,
to pay to Recipient (and its assigns), forthwith upon demand in funds
immediately available to Recipient, all reasonable costs and expenses (including
court costs and reasonable legal expenses) incurred or expended by Recipient in
connection with the Guaranteed Obligations, this Undertaking and the enforcement
thereof, together with interest on amounts recoverable under this Undertaking
from the time when such amounts become due until payment, at a rate of interest
(computed for the actual number of days elapsed based on a 360 day year) equal
to the Prime Rate of Wachovia plus 2% per annum, such rate of interest changing
when and as such Prime Rate changes.
Section 4. Waivers by Performance Guarantor. Performance Guarantor waives notice
of acceptance of this Undertaking, notice of any action taken or omitted by
Recipient (or its assigns) in reliance on this Undertaking, and any requirement
that Recipient (or its assigns) be diligent or prompt in making demands under
this Undertaking, giving notice of any Amortization Event, other default or
omission by Originator or asserting any other rights of Recipient under this
Undertaking. Performance Guarantor warrants that it has adequate means to obtain
from Originator, on a continuing basis, information concerning the financial
condition of Originator, and that it is not relying on Recipient to provide such
information, now or in the future. Performance Guarantor also irrevocably waives
all defenses (i) that at any time may be available in respect of the Guaranteed
Obligations by virtue of any statute of limitations, valuation, stay,

 

XII-2



--------------------------------------------------------------------------------



 



moratorium law or other similar law now or hereafter in effect or (ii) that
arise under the law of suretyship, including impairment of collateral. Recipient
(and its assigns) shall be at liberty, without giving notice to or obtaining the
assent of Performance Guarantor and without relieving Performance Guarantor of
any liability under this Undertaking, to deal with Originator and with each
other party who now is or after the date hereof becomes liable in any manner for
any of the Guaranteed Obligations, in such manner as Recipient in its sole
discretion deems fit, and to this end Performance Guarantor agrees that the
validity and enforceability of this Undertaking, including without limitation,
the provisions of Section 7 hereof, shall not be impaired or affected by any of
the following: (a) any extension, modification or renewal of, or indulgence with
respect to, or substitutions for, the Guaranteed Obligations or any part thereof
or any agreement relating thereto at any time; (b) any failure or omission to
enforce any right, power or remedy with respect to the Guaranteed Obligations or
any part thereof or any agreement relating thereto, or any collateral securing
the Guaranteed Obligations or any part thereof; (c) any waiver of any right,
power or remedy or of any Termination Event (as defined in the Receivables Sale
Agreement), Amortization Event, or default with respect to the Guaranteed
Obligations or any part thereof or any agreement relating thereto; (d) any
release, surrender, compromise, settlement, waiver, subordination or
modification, with or without consideration, of any other obligation of any
person or entity with respect to the Guaranteed Obligations or any part thereof;
(e) the enforceability or validity of the Guaranteed Obligations or any part
thereof or the genuineness, enforceability or validity of any agreement relating
thereto or with respect to the Guaranteed Obligations or any part thereof;
(f) the application of payments received from any source to the payment of any
payment obligations of Originator or any part thereof or amounts which are not
covered by this Undertaking even though Recipient (or its assigns) might
lawfully have elected to apply such payments to any part or all of the payment
obligations of Originator or to amounts which are not covered by this
Undertaking; (g) the existence of any claim, setoff or other rights which
Performance Guarantor may have at any time against Originator in connection
herewith or any unrelated transaction; (h) any assignment or transfer of the
Guaranteed Obligations or any part thereof; or (i) any failure on the part of
Originator to perform or comply with any term of the Agreements or any other
document executed in connection therewith or delivered thereunder, all whether
or not Performance Guarantor shall have had notice or knowledge of any act or
omission referred to in the foregoing clauses (a) through (i) of this Section 4.

Section 5. Unenforceability of Guaranteed Obligations Against Originator.
Notwithstanding (a) any change of ownership of Originator or the insolvency,
bankruptcy or any other change in the legal status of Originator; (b) the change
in or the imposition of any law, decree, regulation or other governmental act
which does or might impair, delay or in any way affect the validity,
enforceability or the payment when due of the Guaranteed Obligations; (c) the
failure of Originator or Performance Guarantor to maintain in full force,
validity or effect or to obtain or renew when required all governmental and
other approvals, licenses or consents required in connection with the Guaranteed
Obligations or this Undertaking, or to take any other action required in
connection with the performance of all obligations pursuant to the Guaranteed
Obligations or this Undertaking; or (d) if any of the moneys included in the
Guaranteed Obligations have become irrecoverable from Originator for any other
reason other than final payment in full of the payment obligations in accordance
with their terms, this Undertaking shall nevertheless be binding on Performance
Guarantor. This Undertaking shall be in addition to any other guaranty or other
security for the Guaranteed Obligations, and it shall not be rendered
unenforceable by the invalidity of any such other guaranty or security. In the
event that

 

XII-3



--------------------------------------------------------------------------------



 



acceleration of the time for payment of any of the Guaranteed Obligations is
stayed upon the insolvency, bankruptcy or reorganization of Originator or for
any other reason with respect to Originator, all such amounts then due and owing
with respect to the Guaranteed Obligations under the terms of the Agreements, or
any other agreement evidencing, securing or otherwise executed in connection
with the Guaranteed Obligations, shall be immediately due and payable by
Performance Guarantor.

Section 6. Representations, Warranties and Covenants. Performance Guarantor
hereby represents and warrants to, and covenants with, Recipient that:
(a) Existence and Standing. Performance Guarantor is a corporation duly
organized, validly existing and in good standing under the laws of its state of
incorporation. Performance Guarantor is duly qualified to do business and is in
good standing as a foreign corporation, and has and holds all corporate power
and all governmental licenses, authorizations, consents and approvals required
to carry on its business in each jurisdiction in which its business is conducted
except where the failure to so qualify or so hold could not reasonably be
expected to have a material adverse effect on its financial conditions or
results of operations.
(b) Authorization, Execution and Delivery; Binding Effect. The execution and
delivery by Performance Guarantor of this Undertaking, and the performance of
its obligations hereunder, are within its corporate powers and authority and
have been duly authorized by all necessary corporate action on its part. This
Undertaking has been duly executed and delivered by Performance Guarantor. This
Undertaking constitutes the legal, valid and binding obligation of Performance
Guarantor enforceable against Performance Guarantor in accordance with its
terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization or other similar laws relating to or limiting
creditors’ rights generally and by general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).
(c) No Conflict; Government Consent. The execution and delivery by Performance
Guarantor of this Undertaking, and the performance of its obligations hereunder,
do not contravene or violate (i) its certificate or articles of incorporation or
by-laws, (ii) any law, rule or regulation applicable to it, (iii) any
restrictions under any agreement, contract or instrument to which it is a party
or by which it or any of its property is bound, or (iv) any order, writ,
judgment, award, injunction or decree binding on or affecting it or its
property, and do not result in the creation or imposition of any Lien on assets
of Performance Guarantor or its Subsidiaries (except as created hereunder)
except, in any case, where such contravention or violation could not reasonably
be expected to have a material adverse effect on its financial conditions or
results of operations or result in rendering any indebtedness evidenced thereby
due and payable prior to its maturity or result in the creation or imposition of
any Lien pursuant to the terms of any such instrument or agreement upon any
property (now owned or hereafter acquired).
(d) Financial Statements. The consolidated financial statements of Performance
Guarantor and its consolidated Subsidiaries dated as of December 31, 2002 and
March 31, 2003 heretofore delivered to Recipient have been prepared in
accordance with generally accepted accounting principles consistently applied
and fairly present in all material respects the consolidated financial condition
and results of operations of Performance Guarantor

 

XII-4



--------------------------------------------------------------------------------



 



and its consolidated Subsidiaries as of such dates and for the periods ended on
such dates. Since the later of (i) March 31, 2003 and (ii) the last time this
representation was made or deemed made, no event has occurred which would or
could reasonably be expected to have a material adverse effect on its financial
conditions or results of operations.
(e) Taxes. Performance Guarantor has filed all United States federal tax returns
and all other tax returns which are required to be filed and have paid all taxes
due pursuant to said returns or pursuant to any assessment received by
Performance Guarantor or any of its Subsidiaries, except such taxes, if any, as
are being contested in good faith and as to which adequate reserves have been
provided. The United States income tax returns of Performance Guarantor have
been audited by the Internal Revenue Service through the fiscal year ended
December 31, 2002. No federal or state tax liens have been filed and no claims
are being asserted with respect to any such taxes. The charges, accruals and
reserves on the books of Performance Guarantor in respect of any taxes or other
governmental charges are adequate.
(f) Litigation and Contingent Obligations. Except as disclosed in the filings
made by Performance Guarantor with the Securities and Exchange Commission, there
are no actions, suits or proceedings pending or, to the best of Performance
Guarantor’s knowledge threatened against or affecting Performance Guarantor or
any of its properties, in or before any court, arbitrator or other body, that
could reasonably be expected to have a material adverse effect on (i) the
business, properties, condition (financial or otherwise) or results of
operations of Performance Guarantor and its Subsidiaries taken as a whole,
(ii) the ability of Performance Guarantor to perform its obligations under this
Undertaking, or (iii) the validity or enforceability of any of this Undertaking
or the rights or remedies of Recipient hereunder. Performance Guarantor does not
have any material Contingent Obligations not provided for or disclosed in the
financial statements referred to in Section 6(d).
(g) Financial Covenants. Performance Guarantor shall comply at all time with the
covenants set forth in Sections 6.12, 6.13. 6.14 and 6.15 of the Credit
Agreement as in effect on the date hereof (without giving effect to any
amendment, waiver, termination, supplement or other modification thereof unless
consented to by the Administrator and the Required Purchaser Agents).
Section 7. Subrogation; Subordination. Notwithstanding anything to the contrary
contained herein, until the Guaranteed Obligations are paid in full Performance
Guarantor: (a) will not enforce or otherwise exercise any right of subrogation
to any of the rights of Recipient, the Administrator, any Purchaser Agent or any
Purchaser against Originator, (b) hereby waives all rights of subrogation
(whether contractual, under Section 509 of the United States Bankruptcy Code, at
law or in equity or otherwise) to the claims of Recipient, the Administrator,
each Purchaser Agent and each Purchaser against Originator and all contractual,
statutory or legal or equitable rights of contribution, reimbursement,
indemnification and similar rights and “claims” (as that term is defined in the
Federal Bankruptcy Code) which Performance Guarantor might now have or hereafter
acquire against Originator that arise from the existence or performance of
Performance Guarantor’s obligations hereunder, (c) will not claim any setoff,
recoupment or counterclaim against Originator in respect of any liability of
Performance Guarantor to Originator and (d) waives any benefit of and any right
to participate in any collateral security which may be held by Recipient, the
Administrator, any Purchaser Agent or any Purchaser. The payment of any amounts
due with respect to any indebtedness of Originator now or hereafter

 

XII-5



--------------------------------------------------------------------------------



 



owed to Performance Guarantor is hereby subordinated to the prior payment in
full of all of the Guaranteed Obligations. Performance Guarantor agrees that,
after the occurrence of any default in the payment or performance of any of the
Guaranteed Obligations, Performance Guarantor will not demand, sue for or
otherwise attempt to collect any such indebtedness of Originator to Performance
Guarantor until all of the Guaranteed Obligations shall have been paid and
performed in full. If, notwithstanding the foregoing sentence, Performance
Guarantor shall collect, enforce or receive any amounts in respect of such
indebtedness while any obligations are still unperformed or outstanding, such
amounts shall be collected, enforced and received by Performance Guarantor as
trustee for Recipient (and its assigns) and be paid over to Recipient (or its
assigns) on account of the Guaranteed Obligations without affecting in any
manner the liability of Performance Guarantor under the other provisions of this
Undertaking. The provisions of this Section 7 shall be supplemental to and not
in derogation of any rights and remedies of Recipient under any separate
subordination agreement which Recipient may at any time and from time to time
enter into with Performance Guarantor.
Section 8. Termination of Performance Undertaking. Performance Guarantor’s
obligations hereunder shall continue in full force and effect until all
Aggregate Unpaids are finally paid and satisfied in full and the Receivables
Purchase Agreement is terminated; provided that this Undertaking shall continue
to be effective or shall be reinstated, as the case may be, if at any time
payment or other satisfaction of any of the Guaranteed Obligations is rescinded
or must otherwise be restored or returned upon the bankruptcy, insolvency, or
reorganization of Originator or otherwise, as though such payment had not been
made or other satisfaction occurred, whether or not Recipient (or its assigns)
is in possession of this Undertaking. No invalidity, irregularity or
unenforceability by reason of the federal bankruptcy code or any insolvency or
other similar law, or any law or order of any government or agency thereof
purporting to reduce, amend or otherwise affect the Guaranteed Obligations shall
impair, affect, be a defense to or claim against the obligations of Performance
Guarantor under this Undertaking.
Section 9. Effect of Bankruptcy. This Performance Undertaking shall survive the
insolvency of Originator and the commencement of any case or proceeding by or
against Originator under the Federal Bankruptcy Code or other federal, state or
other applicable bankruptcy, insolvency or reorganization statutes. No automatic
stay under the Federal Bankruptcy Code with respect to Originator or other
federal, state or other applicable bankruptcy, insolvency or reorganization
statutes to which Originator is subject shall postpone the obligations of
Performance Guarantor under this Undertaking.
Section 10. Setoff. Regardless of the other means of obtaining payment of any of
the Guaranteed Obligations, Recipient (and its assigns) is hereby authorized at
any time and from time to time, without notice to Performance Guarantor (any
such notice being expressly waived by Performance Guarantor) and to the fullest
extent permitted by law, to set off and apply any deposits and other sums
against the obligations of Performance Guarantor under this Undertaking, whether
or not Recipient (or any such assign) shall have made any demand under this
Undertaking and although such obligations may be contingent or unmatured.
Section 11. Taxes. All payments to be made by Performance Guarantor hereunder
shall be made free and clear of any deduction or withholding. If Performance
Guarantor is required by law to make any deduction or withholding on account of
tax or

 

XII-6



--------------------------------------------------------------------------------



 



otherwise from any such payment, the sum due from it in respect of such payment
shall be increased to the extent necessary to ensure that, after the making of
such deduction or withholding, Recipient receive a net sum equal to the sum
which it would have received had no deduction or withholding been made.

Section 12. Further Assurances. Performance Guarantor agrees that it will from
time to time, at the request of Recipient (or its assigns), provide information
relating to the business and affairs of Performance Guarantor as Recipient may
reasonably request. Performance Guarantor also agrees to do all such things and
execute all such documents as Recipient (or its assigns) may reasonably consider
necessary or desirable to give full effect to this Undertaking and to perfect
and preserve the rights and powers of Recipient hereunder.
Section 13. Successors and Assigns. This Performance Undertaking shall be
binding upon Performance Guarantor, its successors and permitted assigns, and
shall inure to the benefit of and be enforceable by Recipient and its successors
and assigns. Performance Guarantor may not assign or transfer any of its
obligations hereunder without the prior written consent of each of Recipient,
the Administrator and each Purchaser Agent. Without limiting the generality of
the foregoing sentence, Recipient may assign or otherwise transfer the
Agreements, any other documents executed in connection therewith or delivered
thereunder or any other agreement or note held by them evidencing, securing or
otherwise executed in connection with the Guaranteed Obligations, or sell
participations in any interest therein, to any other entity or other Person, and
such other entity or other Person shall thereupon become vested, to the extent
set forth in the agreement evidencing such assignment, transfer or
participation, with all the rights in respect thereof granted to the
beneficiaries herein.

Section 14. Amendments and Waivers. No amendment or waiver of any provision of
this Undertaking nor consent to any departure by Performance Guarantor therefrom
shall be effective unless the same shall be in writing and signed by Recipient,
the Administrator, each Purchaser Agent and Performance Guarantor. No failure on
the part of Recipient to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right hereunder preclude any other or further exercise thereof
or the exercise of any other right.
Section 15. Notices. All notices and other communications provided for hereunder
shall be made in writing and shall be addressed as follows: if to Performance
Guarantor, at the address set forth beneath its signature hereto, and if to
Recipient, at the addresses set forth beneath its signature hereto, or at such
other addresses as each of Performance Guarantor or any Recipient may designate
in writing to the other. Each such notice or other communication shall be
effective (1) if given by telecopy, upon the receipt thereof, (2) if given by
mail, three (3) Business Days after the time such communication is deposited in
the mail with first class postage prepaid or (3) if given by any other means,
when received at the address specified in this Section 15.
Section 16. GOVERNING LAW. THIS UNDERTAKING SHALL BE CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF NEW YORK.

 

XII-7



--------------------------------------------------------------------------------



 



Section 17. CONSENT TO JURISDICTION. EACH OF PERFORMANCE GUARANTOR AND RECIPIENT
HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED
STATES FEDERAL OR NEW YORK STATE COURT SITTING IN THE BOROUGH OF MANHATTAN IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS UNDERTAKING, THE
AGREEMENTS OR ANY OTHER DOCUMENT EXECUTED IN CONNECTION THEREWITH OR DELIVERED
THEREUNDER AND EACH OF PERFORMANCE GUARANTOR AND RECIPIENT HEREBY IRREVOCABLY
AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.
Section 18. Bankruptcy Petition. Performance Guarantor hereby covenants and
agrees that, prior to the date that is one year and one day after the payment in
full of all outstanding senior Indebtedness of Conduit Purchaser, it will not
institute against, or join any other Person in instituting against, Conduit
Purchaser any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or other similar proceeding under the laws of the United States or
any state of the United States.
Section 19. Miscellaneous. This Undertaking constitutes the entire agreement of
Performance Guarantor with respect to the matters set forth herein. The rights
and remedies herein provided are cumulative and not exclusive of any remedies
provided by law or any other agreement, and this Undertaking shall be in
addition to any other guaranty of or collateral security for any of the
Guaranteed Obligations. The provisions of this Undertaking are severable, and in
any action or proceeding involving any state corporate law, or any state or
federal bankruptcy, insolvency, reorganization or other law affecting the rights
of creditors generally, if the obligations of Performance Guarantor hereunder
would otherwise be held or determined to be avoidable, invalid or unenforceable
on account of the amount of Performance Guarantor’s liability under this
Undertaking, then, notwithstanding any other provision of this Undertaking to
the contrary, the amount of such liability shall, without any further action by
Performance Guarantor or Recipient, be automatically limited and reduced to the
highest amount that is valid and enforceable as determined in such action or
proceeding. Any provisions of this Undertaking which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise specified, references herein to “Section”
shall mean a reference to sections of this Undertaking.
IN WITNESS WHEREOF, Performance Guarantor has caused this Undertaking to be
executed and delivered as of the date first above written.

                          AMERISOURCEBERGEN CORPORATION    
 
                   
 
  By:                              
 
      Name:                              
 
      Title:                              
 
                        Address for Notices:                      

 

XII-8



--------------------------------------------------------------------------------



 



Exhibit XIII
Responsible Officers

     
AmerisourceBergen Drug Corporation
  R. David Yost, Chief Executive Officer
Kurt J. Hilzinger, President & Chief Operating Officer
Michael D. DiCandilo, Senior Vice President & Chief Financial Officer
Terrance P. Haas, Senior Vice President, Operations
William D. Sprague, Senior Vice President, General Counsel & Secretary
Tim G. Guttman, Vice President & Corporate Controller
J.F. Quinn, Vice President & Corporate Treasurer
Vicki L. Bausinger, Assistant Secretary
Daniel T. Hirst, Assistant Secretary
 
   
AmeriSource Receivables Financial Corporation
  R. David Yost, President
Michael D. DiCandilo, Senior Vice President & Chief Financial Officer
William D. Sprague, Senior Vice President, General Counsel & Secretary
Tim G. Guttman, Vice President & Corporate Controller
J.F. Quinn, Vice President & Corporate Treasurer
Julie Frantz, Assistant Treasurer
James T. Rizol, Assistant Treasurer
Vicki L. Bausinger, Assistant Secretary
Daniel T. Hirst, Assistant Secretary

 





--------------------------------------------------------------------------------



 



Exhibit XIV
Form of Interim Settlement Report

 

 



--------------------------------------------------------------------------------



 



Amerisource Receivables Financial Corporation
For the Period Ended:
1/00/00
I. Portfolio Information

                 
1. Reported Ending Weekly A/R Balance
          $ 0  
 
               
2. Deduct: Ineligibles Receivables
  From most recent monthly report     $ 0  
 
               
3. Eligible Receivables [(1 - 2)]:
          $ 0  
 
               
4. Deduct: Excess Concentrations
          $ 0  
 
               
5. Net Pool Balance [(3) - (4)]:
          $ 0  
 
               
6. Required Reserve %
  From most recent monthly report       0.0 %
 
               
7. Required Reserve $ [(5) x (6)]:
          $ 0  
 
               
8. Borrowing Availability [(5) - (7)]
          $ 0  
 
               
9. CP Outstanding:
          $ 0  
 
               
10. Asset Interest [(9 + 7) / (5)] < 100%:
          $ 0  
 
               
11. Additional Availability or (Required Paydown)
          $ 0  

The undersigned hereby represents and warrants that the foregoing is a true and
accurate accounting with respect to outstanding receivables as of
                     accordance with the Receivables Purchase Agreement dated
                     and that all representations and warranties related to such
Agreement are restated and reaffirmed.

                 
Signed: 
    Date:          
Title:

             

 

 



--------------------------------------------------------------------------------



 



EXHIBIT XV
FORM OF REDUCTION NOTICE
___________, _____
Wachovia Bank, National Association, as Administrator
191 Peachtree Street, N.E., GA-8047
Atlanta, Georgia 30303

Attention: Cecil Noble, Fax No. (404) 332-5152

[Address to each Purchaser Agent]

Ladies and Gentlemen:
Reference is hereby made to the Receivables Purchase Agreement, dated as of
July 10, 2003 (as amended, supplemented or otherwise modified, the “Receivables
Purchase Agreement”), among Amerisource Receivables Financial Corporation, as
Seller, AmerisourceBergen Drug Corporation, as Servicer, the various purchaser
groups from time to time party thereto, and Wachovia Bank, National Association,
as Administrator. Capitalized terms used in this Reduction Notice and not
otherwise defined herein shall have the meanings assigned thereto in the
Receivables Purchase Agreement.
This letter constitutes a Reduction Notice pursuant to Section 1.3 of the
Receivables Purchase Agreement. The Seller desires to reduce the Aggregate
Invested Amount on _____, _____1 by the application of cash to pay Aggregate
Invested Amount and Yield to accrue (until such cash can be used to pay
commercial paper notes) with respect to such Aggregate Invested Amount, together
with all costs related to such reduction of Aggregate Invested Amount, as
follows:
(a) Reduction Amount: $_____
(b) Ratable Share:

         
(i) Blue Ridge Asset Funding Corporation’s Purchaser Group:
  $                       

 

      1   Notice must be given at least two Business Days prior to the requested
reduction date (or three Business Days if the reduction to be made to Purchasers
in the Market Street Funding Corporation Purchaser Group is $50,000,000 or
more).

 

XV-1



--------------------------------------------------------------------------------



 



         
(ii) EagleFunding Capital Corporation’s Purchaser Group:
  $                       
 
       
(iii) Liberty Street Funding Corp.’s Purchaser Group:
  $                       
 
       
(iv) Atlantic Asset Securitization Corp.’s Purchaser Group:
  $                       
 
       
(v) Market Street Funding Corporation’s Purchaser Group:
  $                       

 

XV-2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has caused this Reduction Notice to be
executed by its duly authorized officer as of the date first above written.

                      AMERISOURCE RECEIVABLES FINANCIAL CORPORATION    
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   

 

XV-3



--------------------------------------------------------------------------------



 



EXHIBIT XVI
Form of Legend
“THE RECEIVABLES DESCRIBED HEREIN HAVE BEEN SOLD PURSUANT TO A RECEIVABLES SALE
AGREEMENT, DATED AS OF JULY 10, 2003, AS THE SAME MAY FROM TIME TO TIME BE
AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED, BETWEEN AMERISOURCEBERGEN
DRUG CORPORATION, AS ORIGINATOR, AND AMERISOURCE RECEIVABLES FINANCIAL
CORPORATION, AS BUYER; AND UNDIVIDED, FRACTIONAL OWNERSHIP INTERESTS IN THE
RECEIVABLES DESCRIBED HEREIN HAVE BEEN SOLD TO VARIOUS PURCHASERS PURSUANT TO A
RECEIVABLES PURCHASE AGREEMENT, DATED AS OF JULY 10, 2003, AS THE SAME MAY FROM
TIME TO TIME BE AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED, AMONG
AMERISOURCE RECEIVABLES FINANCIAL CORPORATION, AS SELLER, AMERISOURCEBERGEN DRUG
CORPORATION, AS INITIAL SERVICER, THE VARIOUS PURCHASER GROUPS FROM TIME TO TIME
PARTY THERETO, AND WACHOVIA BANK, NATIONAL ASSOCIATION, AS ADMINISTRATOR.”

 





--------------------------------------------------------------------------------



 



EXHIBIT XVII
Form of Collection Account Amendment and Assignment
July 10, 2003
[Name of Lockbox Bank]
[Address]
Attention:
Re: Amendment and Assignment of Lockbox Letter Agreements
Ladies and Gentlemen:
Reference is hereby made to those certain Lockbox Letter Agreements dated
[_____] (the “Agreements”) for lockbox numbers [_____] (the “Lockboxes”) and the
corresponding demand deposit account numbers [_____] (the “Lockbox Accounts”),
among [_____], as Lockbox bank (“[Name of Lockbox Bank]”), AmeriSource
Receivables Financial Corporation (“ARFC”) and Morgan Guaranty Trust Company of
New York (now known as JPMorgan Chase Bank) (“Morgan”) under the Receivables
Purchase Agreement, dated as of May 14, 1999, among ARFC, as seller,
AmerisourceBergen Drug Corporation (f/k/a AmeriSource Corporation) (“ABDC”), as
servicer, AmeriSource Health Corporation (now known as AmerisourceBergen
Services Corporation), as guarantor, Delaware Funding Corporation, as buyer, and
Morgan, as administrative agent (the “Morgan Transaction”). Capitalized terms
used herein and not otherwise defined shall have the meanings set forth in the
Agreements.
1. Assignment of Agreement.
In connection with the transactions contemplated by the Receivables Sale
Agreement, dated as of July 10, 2003, between AmerisourceBergen Drug
Corporation, as originator (in such capacity, the “Originator”), and ARFC (the
“Receivables Sale Agreement”), and the Receivables Purchase Agreement, dated as
of July 10, 2003, among ABDC, as servicer (in such capacity, the “Servicer”),
the various purchaser groups from time to time party thereto and Wachovia Bank,
National Association, as administrator (the “Administrator”) (the “Receivables
Purchase Agreement” and together with the Receivables Sale Agreement, the
“Wachovia Transaction”), Morgan hereby transfers and assigns to the
Administrator all of its right, title and interest in, to and under the
Agreements, the Lockboxes and the Lockbox Accounts.
From and after the date hereof, (i) the Administrator shall have all the rights,
and be subject to all of the obligations of Morgan with respect to the
Agreements, the Lockboxes and the Lockbox Accounts, and (ii) all references in
the Agreements to the “Administrative Agent”, “AmeriSource Corporation”, the
“Servicer” and the “Receivables Purchase Agreement” shall refer to the
Administrator, ABDC, the Servicer and the Receivables Purchase Agreement (each
as defined herein), respectively.

 

 



--------------------------------------------------------------------------------



 



2. Amendments to Agreement.
(a) Each of the Agreements is hereby amended and restated by adding the
following language after the fourth paragraph thereto:
In addition, as collateral security for ARFC’s obligations to the Administrator
and certain other persons in connection with the Receivables Purchase Agreement,
ARFC hereby grants to the Administrator a present and continuing security
interest in (a) the Lockboxes and the Lockbox Accounts, (b) all general
intangibles and privileges in respect of the Lockboxes or the Lockbox Accounts,
and (c) all cash, checks, money orders and other items of value of ARFC now or
hereafter paid, deposited, credited, held (whether for collection, provisionally
or otherwise) or otherwise, in the possession or under the control of, or in
transit to [Name of Lockbox Bank] or any agent, bailee or custodian thereof in
respect of the Lockboxes or the Lockbox Accounts, and all proceeds of the
foregoing (collectively, “Receipts”). [Name of Lockbox Bank] acknowledges and
agrees that (i) the Administrator has “Control” (as contemplated in §9-104 of
the applicable UCC) of the Lockbox Accounts and [Name of Lockbox Bank] is
required to comply with the instructions of the Administrator directing
disposition of the funds in the Lockbox Accounts without further consent by
AmeriSource Corporation, the Servicer, ARFC or any affiliate thereof and (ii)
[Name of Lockbox Bank] shall at all times maintain the Lockbox Accounts as
“Deposit Accounts” (as defined in §9-102 of the applicable UCC). The
Administrator hereby appoints [Name of Lockbox Bank] as the Administrator’s
bailee for the Lockboxes, Lockbox Accounts and all Receipts for the purpose of
perfecting the Administrator’s security interest in such collateral, and [Name
of Lockbox Bank] hereby accepts such appointment and agrees to be bound by the
terms of this letter agreement. ARFC hereby agrees to such appointment and
further agrees that [Name of Lockbox Bank], on behalf of the Administrator,
shall be entitled to exercise, as directed in accordance with the terms of this
letter agreement, any and all rights which the Administrator may have in
connection with the transactions referenced in the first paragraph of this
letter agreement or under applicable law with respect to the Lockboxes, Lockbox
Accounts, all Receipts and all other collateral described in this paragraph.
[Name of Lockbox Bank] hereby agrees not to institute or join any other person
or entity in instituting, any suit pursuant to Title 11, United States Code, or
any similar suit or proceeding under then applicable state or federal law
providing for the relief of debtors or the protection of creditors, against ARFC
prior to the date which is one year and one day after payment of all obligations
of ARFC to the Administrator (and the parties for which it is acting as agent)
are paid in full. This section shall survive any termination of this letter
agreement.

 

2



--------------------------------------------------------------------------------



 



(b) The eleventh paragraph each of the Agreement is hereby amended and restated
by deleting such paragraph and replacing it with the following:
[Name of Lockbox Bank] may terminate this letter agreement upon 60 days’ prior
written notice to ARFC, the Servicer and the Administrator. Neither ARFC nor the
Servicer may terminate this letter agreement, except with the written consent of
the Administrator and upon 10 days’ prior written notice to [Name of Lockbox
Bank] and the Administrator. AmeriSource Corporation may not terminate this
letter agreement. Incoming mail addressed to the Lockboxes or Lockbox Accounts
(including, without limitation, any direct funds transfer to the Lockbox
Accounts) received after any such termination shall be forwarded in accordance
with the Administrator’s instructions (or if the Administrator has not delivered
the Administrator’s Notice, the Servicer’s instructions).
[Name of Lockbox Bank] shall not assign or transfer its rights or obligations
hereunder (other than to the Administrator) without the prior written consent
(which consent shall not be unreasonably withheld) of the Administrator and
ARFC. AmeriSource Corporation (except to the extent of its limited capacity as
Servicer) shall not assign or transfer its rights and obligations hereunder
without the consent of [Name of Lockbox Bank] and the consent of the
Administrator. Neither ARFC nor the Servicer shall assign or transfer its rights
or obligations hereunder without the consent of the Administrator. The
Administrator may at any time assign its rights and obligations hereunder upon
notice to the other parties hereto. Subject to the preceding sentences, this
Agreement shall be binding upon each of the parties hereto and their respective
successors and assigns, and shall inure to the benefit of, and be enforceable
by, the Administrator, each of the parties hereto and their respective
successors and assigns.
(c) The sentence comprising the fifteenth paragraph of each of the Agreements
(before taking into account this Amendment and Assignment) is hereby replaced
with the following language:
This letter agreement and the rights and obligations of the parties hereunder
will be governed by and construed and interpreted in accordance with the
internal laws of the State of Virginia. ARFC, the Administrator and [Name of
Lockbox Bank] agree that [_____] is [Name of Lockbox Bank]’s “jurisdiction” for
purposes of §9-304 of the applicable UCC.
[Signatures begin on the following page]

 

3



--------------------------------------------------------------------------------



 



This Amendment and Assignment and the rights and obligations of the parties
hereunder will be governed by and construed and interpreted in accordance with
the laws of the State of New York. This Assignment may be executed in any number
of counterparts and by different parties hereto on separate counterparts, each
of which counterparts, when so executed shall be deemed to be an original and
all of which counterparts, taken together, shall constitute one and the same
agreement. Delivery of an executed counterpart of the signature pages of this
Assignment by telecopier shall be equally effective as delivery of a manually
executed counterpart.

                  Very truly yours,    
 
                JP MORGAN CHASE BANK (F/K/A MORGAN
GUARANTY TRUST COMPANY OF NEW YORK)    
 
           
 
  BY:       
 
    NAME:       
 
    TITLE:       
 
                WACHOVIA BANK, NATIONAL
ASSOCIATION, AS ADMINISTRATOR    
 
           
 
  BY:       
 
    NAME:      
 
    TITLE:       

 

S-1



--------------------------------------------------------------------------------



 



          ACKNOWLEDGED AND AGREED:    
 
        AMERISOURCEBERGEN DRUG
CORPORATION (F/K/A AMERISOURCE CORPORATION)    
 
       
BY: 
 
 
NAME: 
 

TITLE:
 
 
        AMERISOURCE RECEIVABLES
FINANCIAL CORPORATION    
 
       
BY: 
 
 
NAME:
 

TITLE:
 
 
        [NAME OF LOCKBOX BANK]    
 
       
BY: 
 
 
NAME:
 

TITLE:
 

 

S-2



--------------------------------------------------------------------------------



 



SCHEDULE A
DOCUMENTS TO BE DELIVERED
ON OR PRIOR TO THE INITIAL PURCHASE
1. Executed copies of the Receivables Purchase Agreement, duly executed by the
parties thereto.
2. Copy of the Resolutions of the Board of Directors of each Seller Party and
Performance Guarantor certified by its Secretary authorizing such Person’s
execution, delivery and performance of this Agreement and the other documents to
be delivered by it hereunder.
3. Articles or Certificate of Incorporation of each Seller Party and Performance
Guarantor certified by the Secretary of State of its jurisdiction of
incorporation on or within thirty (30) days prior to the initial Purchase.
4. Good Standing Certificate for each Seller Party and Performance Guarantor
issued by the Secretaries of State of its state of incorporation and each
jurisdiction where it has material operations, each of which is listed below:
a. Seller: Delaware
b. Servicer: Delaware
c. Performance Guarantor: Delaware
5. A certificate of the Secretary of each Seller Party and Performance Guarantor
certifying (i) the names and signatures of the officers authorized on its behalf
to execute this Agreement and any other documents to be delivered by it
hereunder and (ii) a copy of such Person’s By-Laws.
6. Pre-filing state and federal tax lien, judgment lien and UCC lien searches
against each Seller Party from the following jurisdictions:
a. Seller: Pennsylvania, Delaware
b. Servicer: Pennsylvania, Delaware, California, Missouri, Tennessee,
Massachusetts, Nevada
7. Time stamped receipt copies of proper financing statements, duly filed under
the UCC on or before the date of the initial Purchase in all jurisdictions as
may be necessary or, in the opinion of the Administrator or any Purchaser Agent,
desirable, under the UCC of all appropriate jurisdictions or any comparable law
in order to perfect the ownership interests contemplated by this Agreement.
8. Time stamped receipt copies of proper UCC termination statements, if any,
necessary to release all security interests and other rights of any Person in
the Receivables, Contracts or Related Security previously granted by Seller.

 

Sch. A-1



--------------------------------------------------------------------------------



 



9. Executed copies of Collection Account Agreements for each Lock-Box and
Collection Account.
10. A favorable opinion of legal counsel for the Seller Parties and Performance
Guarantor reasonably acceptable to the Administrator and each Purchaser Agent
which addresses the following matters and such other matters as the
Administrator and each Purchaser Agent may reasonably request:
(a) Each of the Seller Parties and Performance Guarantor is a corporation duly
organized, validly existing, and in good standing under the laws of the state of
Delaware.
(b) Each of the Seller Parties and Performance Guarantor has all requisite
authority to conduct its business in each jurisdiction where failure to be so
qualified would have a Material Adverse Effect on such entity’s business.
(c) The execution and delivery by each of the Seller Parties and Performance
Guarantor of the Transaction Document to which it is a party and its performance
of its obligations thereunder have been duly authorized by all necessary
organizational action and proceedings on the part of such entity and will not:
(i) require any action by or in respect of, or filing with, any governmental
body, agency or official (other than the filing of UCC financing statements);
(ii) contravene, or constitute a default under, any provision of applicable law
or regulation or of its articles or certificate of incorporation or bylaws or of
any agreement, judgment, injunction, order, decree or other instrument binding
upon such entity; or
(iii) result in the creation or imposition of any Lien on assets of such entity
or any of its Subsidiaries (except as contemplated by the Transaction
Documents).
(d) Each of the Transaction Documents to which each of the Seller Parties and
Performance Guarantor is a party has been duly executed and delivered by such
entity and constitutes the legally valid, and binding obligation of such entity
enforceable in accordance with its terms, except to the extent the enforcement
thereof may be limited by bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally and subject also to the availability
of equitable remedies if equitable remedies are sought.
(e) The provisions of the Receivables Purchase Agreement are effective to create
valid security interests in favor of the Administrator, for the benefit of the
Secured Parties, in all of Seller’s right, title and interest in and to the
Receivables and Related Security described therein which constitute “accounts,”
“chattel paper” or “general intangibles” (each as defined in the UCC)
(collectively, the “Opinion Collateral”), as security for the payment of the
Aggregate Unpaids.
(f) Each of the UCC-1 Financing Statements naming Seller as debtor, and
Administrator, as secured party, to be filed with the Secretary of State of
Delaware, is in appropriate form for filing therein. Upon filing of such UCC-1
Financing Statements in such filing offices and payment of the required filing
fees, the security interest in favor of the Administrator, for the benefit of
the Secured Parties, in the Opinion Collateral will be perfected.

 

Sch. A-2



--------------------------------------------------------------------------------



 



(g) Based solely on our review of the UCC Search Reports described in
Paragraph 4 to this Schedule A, and assuming (i) the filing of the Financing
Statements and payment of the required filing fees in accordance with paragraph
(f) and (ii) the absence of any intervening filings between the date and time of
the Search Reports and the date and time of the filing of the Financing
Statements, the security interest of the Administrator in the Opinion Collateral
is prior to any security interest granted in the Opinion Collateral by Seller,
the priority of which is determined solely by the filing of a financing
statement in the applicable filing office.
(h) Neither of the Seller Parties is a “holding company” or a “subsidiary
holding company” of a “holding company” within the meaning of the Public Utility
Holding Company Act of 1935, as amended, or an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.
11. A Compliance Certificate.
12. The Fee Letter.
13. A Settlement Report as of _____, 2003.
14. Executed copies of (i) all consents from and authorizations by any Persons
and (ii) all waivers and amendments to existing credit facilities, that are
necessary in connection with this Agreement.
15. If applicable, a direction letter executed by each of the Seller Parties
authorizing the Administrator and each Purchaser Agent, and directing
warehousemen to allow the Administrator and each Purchaser Agent to inspect and
make copies from such Seller Party’s books and records maintained at off-site
data processing or storage facilities.
16. The Liquidity Agreement, duly executed by each of the parties thereto.
17. If applicable, for each Purchaser that is not incorporated under the laws of
the United States of America, or a state thereof, two duly completed copies of
United States Internal Revenue Service Form W-8BEN or W-8ECI, as applicable,
certifying in either case that such Purchaser is entitled to receive payments
under the Agreement without deduction or withholding of any United States
federal income taxes.

 

Sch. A-3